        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 1 of 127




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                    (Northern Division)

                                                              CASE NO.:
 CITY OF ANNAPOLIS, MARYLAND,
                                                              NOTICE OF REMOVAL BY
                Plaintiff,                                    DEFENDANTS CHEVRON
                                                              CORPORATION AND
        v.                                                    CHEVRON U.S.A., INC.
 BP P.L.C.; BP AMERICA, INC.; BP PRODUCTS                     [Removal from the Circuit
 NORTH AMERICA INC.; CROWN CENTRAL                            Court for Anne Arundel
 LLC; CROWN CENTRAL NEW HOLDINGS                              County]
 LLC; ROSEMORE, INC.; CHEVRON CORP.;
 CHEVRON U.S.A. INC.; EXXON MOBIL CORP.;                      Action Filed: February 22,
 EXXONMOBIL OIL CORPORATION; ROYAL                            2021
 DUTCH SHELL PLC; SHELL OIL COMPANY;
 CITGO PETROLEUM CORP.;
 CONOCOPHILLIPS; CONOCOPHILLIPS
 COMPANY; PHILLIPS 66; PHILLIPS 66
 COMPANY; MARATHON OIL COMPANY;
 MARATHON OIL CORPORATION;
 MARATHON PETROLEUM CORPORATION;
 SPEEDWAY LLC; HESS CORP.; CNX
 RESOURCES CORPORATION; CONSOL
 ENERGY INC.; CONSOL MARINE TERMINALS
 LLC; and AMERICAN PETROLEUM
 INSTITUTE,

                Defendants.

TO THE CLERK OF THE ABOVE-TITLED COURT AND TO PLAINTIFF THE CITY
OF ANNAPOLIS AND ITS COUNSEL OF RECORD:

       PLEASE TAKE NOTICE THAT Defendants Chevron Corporation and Chevron U.S.A.

Inc. (collectively, “the Chevron Parties”) remove this action—with reservation of all defenses and

rights—from the Circuit Court for Anne Arundel County, Maryland, Case No. C-02-CV-21-

000250, to the United States District Court for the District of Maryland, pursuant to 28 U.S.C.

§§ 1331, 1367(a), 1441(a), 1442, and 1446, and 43 U.S.C. § 1349(b). All other defendants that

have been joined and served (collectively, “Defendants”) have consented to this Notice of
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 2 of 127



Removal.

       This Court has original federal question jurisdiction pursuant to the Outer Continental Shelf

Lands Act, 43 U.S.C. § 1349(b), and the Federal Officer Removal Statute, 28 U.S.C. § 1442.

Removal is also proper under 28 U.S.C. § 1331 and 1441(a), because the Complaint necessarily

arises under federal laws and treaties and out of federal enclaves and presents substantial federal

questions. This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over any claims

for which it does not have original federal question jurisdiction because they form part of the same

case or controversy as those claims over which the Court has original jurisdiction.




                                                 2
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 3 of 127



                                                TABLE OF CONTENTS

                                                                                                                                     Page

I.     INTRODUCTION ............................................................................................................. 1

II.    TIMELINESS OF REMOVAL ....................................................................................... 10

III.   SUMMARY OF ALLEGATIONS AND GROUNDS FOR REMOVAL ...................... 11

IV.    THE ACTION IS REMOVABLE BECAUSE PLAINTIFF’S CLAIMS
       NECESSARILY ARISE UNDER FEDERAL LAW ...................................................... 15

V.     THE ACTION IS REMOVABLE BECAUSE PLAINTIFF’S CLAIMS
       NECESSARILY RAISE DISPUTED AND SUBSTANTIAL FEDERAL
       ISSUES ............................................................................................................................ 23

       A.         Plaintiff’s Claims Seek To Supplant Federal Energy Policy ............................... 24

       B.         Plaintiff’s Claims Necessarily Interfere With Foreign Affairs ............................ 29

       C.         Plaintiff’s Claims Include Federal Constitutional Elements ................................ 35

VI.    THE ACTION IS REMOVABLE UNDER THE OUTER CONTINENTAL
       SHELF LANDS ACT ...................................................................................................... 37

VII.   THE ACTION IS REMOVABLE UNDER THE FEDERAL OFFICER
       REMOVAL STATUTE ................................................................................................... 44

       A.         The Courts Construe The Federal Officer Removal Statute Broadly In Favor
                  Of Removal .......................................................................................................... 44

       B.         Defendants Satisfy All Elements Of The Federal Officer Removal Statute ........ 46

                  1.         Defendants “Acted Under” Federal Officers ........................................... 47

                             a.         Defendants Acted Under Federal Officers By Developing
                                        Mineral Resources On The Outer Continental Shelf ................... 50

                             b.         Defendants Acted Under Federal Officers By Developing
                                        Mineral Resources On Federal Lands .......................................... 65

                             c.         Defendants Acted Under Federal Officers By Operating The
                                        Elk Hills Reserve “In the Employ” Of The U.S. Navy ................ 67

                             d.         Defendants Acted Under Federal Officers By Supplying
                                        And Managing The Strategic Petroleum Reserve ........................ 75




                                                                    i
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 4 of 127



                         e.       Defendants Acted Under Federal Officers Pursuant To The
                                  Emergency Petroleum Allocation Act ......................................... 79

                         f.       Defendants Acted Under Federal Officers During World
                                  War II And The Korean War ....................................................... 80

                         g.       Defendants Acted Under Federal Officers By Constructing,
                                  Operating, And Managing Government Petroleum
                                  Production Facilities .................................................................... 86

                         h.       Defendants Acted Under Federal Officers By Supplying
                                  Highly Specialized Fuels For Military Use ................................. 88

                         i.       Defendants Acted Under Federal Officers By Constructing
                                  Pipelines For Oil Transportation.................................................. 95

                2.       Defendants’ Activities Are Related To Plaintiff’s Claims ...................... 99

                3.       Defendants Have Colorable Federal Defenses ...................................... 103

VIII.   THE ACTION IS REMOVABLE BECAUSE IT ARISES FROM ACTS ON
        MULTIPLE FEDERAL ENCLAVES ........................................................................... 105

IX.     PLAINTIFF’S CONCEALMENT ALLEGATIONS ARE IRRELEVANT
        AND BASED ON DEMONSTRABLY FALSE PREMISES ....................................... 111

X.      THIS COURT HAS JURISDICTION AND REMOVAL IS PROPER ........................ 122




                                                          ii
            Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 5 of 127



I.         INTRODUCTION

           The Annapolis press has reported for decades about the possibility that climate change may

cause sea levels to rise, warning Plaintiff of the possible consequences if it failed to act. A 1996

front page article from The Capital warned that “[g]lobal warming and erosion means the

Chesapeake Bay could rise as much as 4 feet over the next century, gobbling shoreline by the acre

and causing regular flooding in downtown Annapolis, according to coastal experts” and noted that

“the unprecedented rise isn’t getting much attention from state or local planners, a lack of strategy

that could have serious repercussions.”1 Now, after decades of inaction, Plaintiff seeks to shift

blame to, and obtain damages from, a select group of companies in the energy industry for their

lawful production and sale of oil and gas—products that are of fundamental importance to the

economies of Annapolis, the State of Maryland, the United States, and indeed the world. Plaintiff

seeks to punish Defendants for these business activities, which occurred almost entirely outside

the borders of Annapolis, to compensate for its own “lack of strategy” that it now alleges is having

the “serious repercussions” the local news media saw coming twenty-five years ago.2

           For more than a century, United States policy has emphasized the fundamental strategic

importance of oil and gas to the nation’s economic well-being and national security. Every

Administration since that of William Howard Taft has taken active steps to increase U.S. oil

production, as a means of securing our national defense and spurring the economic development

that has powered the United States’ growth and prosperity over the past century. Notwithstanding

the recent increased focus on alternative sources of energy, petroleum remains the ineluctable

backbone of United States energy policy; complete reliance on renewable energy sources at this


1
     Declaration of Tonya Kelly Cronin (“Kelly Decl.”), Ex. 2 (The Capital, Annapolis, MD,
     October 21, 1996).
2
     Id.

                                                   1
           Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 6 of 127



time or in the near term is simply not possible, and Plaintiff does not allege otherwise. For this

reason, in 2010, President Obama “announc[ed] the expansion of offshore oil and gas

exploration—but in ways that balance the need to harness domestic energy resources and the need

to protect America’s natural resources.”3 President Obama explained: “[T]he bottom line is this:

given our energy needs, in order to sustain economic growth, produce jobs, and keep our

businesses competitive, we’re going to need to harness traditional sources of fuel even as we ramp

up production of new sources of renewable, homegrown energy.”4

          Plaintiff’s claims are at odds with vital federal laws and policies, and seek to supplant those

policies through litigation in state court. Plaintiff asks the Court to find that Defendants’ business

activities constitute an unlawful “public nuisance” and “trespass,” among other violations of

Maryland state law. Under various theories, the Complaint seeks to hold Defendants liable for

“extract[ing], produc[ing], refin[ing], manufactur[ing], distribut[ing], promot[ing], market[ing],

and[] sell[ing] . . . fossil fuel products.” See, e.g., Compl. ¶ 4. Plaintiff claims this subjects

Defendants to “compensatory” and “punitive damages,” as well as an order compelling Defendants

to “abate” the alleged nuisance. Compl. at 164, Prayer for Relief. Under Maryland law,

“abatement” is the functional equivalent of an injunction prohibiting the injurious conduct. See

Becker v. State, 363 Md. 77, 87–88 (2001) (citation omitted). Thus, the Complaint seeks to stop,

or at least drastically limit, fossil fuel production and use.

          Plaintiff’s claims expressly target Defendants’ nationwide and global activities. See

Compl. ¶ 4. In fact, Plaintiff’s theory sweeps even more broadly, depending necessarily on the



3
    Kelly Decl. Ex. 3 (President Barack Obama, Remarks on Energy at Andrews Air Force Base,
    Maryland, (Mar. 31, 2010), https://obamawhitehouse.archives.gov/the-press-office/remarks-
    president-energy-security-andrews-air-force-base-3312010).
4
    Id.


                                                    2
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 7 of 127



activities of billions of oil and gas consumers, including not only entities like the U.S. government

and military, but also countless hospitals, schools, manufacturing facilities, and individual

households around the world—virtually every inhabitant of the planet. Plaintiff does not—and,

because climate change occurs only as a result of cumulative, worldwide emissions, it cannot—

limit its claims to harms allegedly caused by extraction, production, distribution, sales, marketing,

or use of Defendants’ products in the City of Annapolis. And Plaintiff itself is a prodigious

consumer of fossil fuels, emitting thousands of tons of CO2 through its own consumption. Yet,

Plaintiff asks this Court to halt Defendants’ business activities by assessing massive monetary

damages and enjoining, or at least drastically limiting, fossil fuel production and sales.

       The scope of Plaintiff’s theory is breathtaking—it would reach the sale of oil and gas

anywhere in the world, including all past and otherwise lawful sales, such as sales to the federal

government and production directed by the federal government. See, e.g., id. (“Defendants’ fossil

fuel products play[] a direct and substantial role in the unprecedented rise in emissions of

greenhouse gas pollution and increased atmospheric CO2 concentrations that have occurred since

the mid-20th century. This dramatic increase in atmospheric CO2 and other greenhouse gases is

the main driver of the gravely dangerous changes occurring to the global climate.”). And because

Plaintiff challenges production and combustion over at least the past half-century, the Complaint

necessarily puts at issue long-standing decisions by the federal government regarding, among other

things, national security, national energy policy, environmental protection, the maintenance of a

national strategic petroleum reserve, development of energy resources on federal lands including

the U.S. outer continental shelf, and the negotiation of international agreements bearing on the

development and use of fossil fuels.

       The federal issues necessarily raised by Plaintiff’s Complaint and the pervasive




                                                  3
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 8 of 127



implications for federal interests posed by Plaintiff’s claims and requests for relief demand

resolution by a federal court under federal law. The determination of how best to address global

climate change, and the balancing of the costs and benefits of the use of fossil fuels that goes into

that equation, has been and should continue to be made by the federal government through federal

policies and international cooperation. As the Ninth Circuit recently explained, “any effective plan

[to reduce greenhouse gas emissions] would necessarily require a host of complex policy decisions

entrusted . . . to the wisdom and discretion of the executive and legislative branches.” Juliana v.

United States, 947 F.3d 1159, 1171 (9th Cir. 2020). A patchwork of 50 different state-law answers

to this necessarily global issue would be unworkable and is precluded under our federal

constitutional system. “If courts across the nation were to use the vagaries” of state “public

nuisance doctrine to overturn the carefully enacted rules governing airborne emissions, it would

be increasingly difficult for anyone to determine what standards govern.” North Carolina ex rel.

Cooper v. TVA, 615 F.3d 291, 298 (4th Cir. 2010).

       No matter how it characterizes them, Plaintiff’s claims necessarily arise under federal

common law. As the Supreme Court has explained, “[w]hen we deal with air and water in their

ambient or interstate aspects, there is a federal common law.” Am. Elec. Power Co. v. Connecticut,

564 U.S. 410, 421 (2011) (“AEP”). Under our federal constitutional structure, no State’s law may

regulate—through enacted legislation or court-imposed order—the type of interstate pollution for

which Plaintiff seeks to hold Defendants liable here. All of Plaintiff’s claims depend upon the

interstate and, indeed, international activities of Defendants’ extraction, production, and sale of

fossil fuels—lawful products that the overwhelming majority of humans use to heat their homes,

power their schools, hospitals, and vehicles, and manufacture limitless products that provide the

safety, well-being, comfort, and convenience of modern society. See Compl. ¶¶ 6–10.




                                                 4
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 9 of 127



       Beyond the inherently interstate and international character of Plaintiff’s liability theories,

Plaintiff’s nominally state-law claims seek to supplant vital federal laws and policies, which

provide independent bases for removal.        For fundamental reasons of national security and

economic prosperity, the United States government has long promoted specific measures to

encourage the production of oil and gas. As indicated above, President Obama sought to secure,

expand, and promote the production of oil and gas in the offshore leasing program. And every

Administration since that of William Howard Taft has taken active steps to increase U.S. oil

production, thereby securing our national defense and spurring economic development that has led

to the prosperity and standard of living the United States has enjoyed over the past several decades.

       This lawsuit is a misguided attempt to regulate the energy industry’s impact on global

climate change outside of the legislative and executive branches of the federal government, and

thus it necessarily implicates disputed and substantial federal issues. It is therefore also removable

under Grable & Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308,

314 (2005) (“Grable”). The Complaint singles out a select group of members of the energy

industry in ways inconsistent with those deemed advisable by the federal policymakers responsible

for formulating the nation’s response to global climate change. In fact, much of the conduct

Plaintiff targets has furthered fundamental national and international security and economic

policies. Plaintiff’s claims thus infringe on and contradict federal energy policies and the federal

government’s exclusive authority over foreign affairs.

       In addition, much of the conduct upon which Plaintiff seeks to base liability and damages

took place in locations subject to federal jurisdiction—including the Outer Continental Shelf

(“OCS”)—and/or under the direction, supervision, and control of officers of the U.S. government.

Thus, Defendants properly removed this action pursuant to the express statutory authorization of




                                                  5
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 10 of 127



the Outer Continental Shelf Lands Act (“OCSLA”), 43 U.S.C. § 1349(b)(1), which confers federal

jurisdiction over all claims “in connection with” production on the OCS. Defendants also properly

removed under the federal officer removal provisions of 28 U.S.C. § 1442(a)(1) because Plaintiff’s

claims challenge Defendants’ conduct performed under federal direction, supervision, and control,

including the production and supply of oil and gas products for the U.S. armed forces and other

federal agencies to assist them in accomplishing critical national policy objectives. Defendants’

evidentiary record indisputably establishes this Court’s jurisdiction under OCSLA and the federal

officer removal statute—and includes the declarations of two prominent historians, Professor Tyler

Priest of the University of Iowa and Professor Mark Wilson of the University of North Carolina,

that explain in detail how Defendants acted under the direction, guidance, supervision, and control

of federal officers. For example, Professor Wilson explains how “the U.S. government has

controlled and directed oil companies in order to secure and expand fuel supplies for its military

forces and those of its allies, both in wartime and in peacetime,” by employing “direct orders,

government ownership, and national controls.” Wilson Decl. ¶ 2. And Professor Priest explains

that for “more than six decades, the U.S. federal [OCS] program filled a national government

need,” Priest Decl. ¶ 7(1), and federal officials “supervised, directed, and controlled the rate of oil

and gas production,” id. ¶ 48.

       Perhaps recognizing that its claims related to fossil fuel production and combustion are

removable on multiple grounds, Plaintiff’s Complaint tries, at times, to recast the claims as

concerning “concealment” or “misinformation” rather than production, sales and combustion. For

example, the Complaint alleges that Defendants have “engaged in a coordinated, multi-front effort

to conceal and deny their own knowledge of [the threats of climate change].” Compl. ¶ 1. But

these allegations are both untenable and implausible: The scientific research relating to a potential




                                                  6
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 11 of 127



link between fossil fuel consumption and global climate change is voluminous and has been

prominent in the public domain for decades, and no actions by Defendants could have possibly

“concealed” this information. See infra Section IX.

       Despite this knowledge of potential adverse climate impacts from fossil fuel combustion,

the United States, the State of Maryland, and the City of Annapolis—like the rest of the world—

have made the policy determinations to continue to rely on and use oil and gas at ever-increasing

rates. Indeed, Maryland law expressly recognizes that “the production and development of oil and

gas resources is important to the economic well-being of the State and the nation,” Md. Code Ann.,

Envir. § 14-101, and the production, distribution, and sale of fossil fuel products “vitally affect the

economy of the State, and its public interest, welfare, and transportation,” Md. Code Ann., Com.

Law § 11-302; see also Md. Code Ann., Envir. §§ 14-122, 14-123 (maintaining an “Oil and Gas

Fund”); Office of Legal Counsel of Governor of State of Maryland, “Interpretive Guidance

Regarding    Order    of   Governor”     (Mar.    23,   2020),    https://governor.maryland.gov/wp-

content/uploads/2020/03/OLC-Interpretive-Guidance-COVID19-04.pdf               (during     COVID-19

pandemic, categorizing oil and gas companies as “critical infrastructure” and permitting

“[c]ompanies engaged in the production, refining, . . . distribution, and sale of oil, gas, and propane

products” to remain open). In fact, the federal government reports that world energy consumption

is expected to grow 50% by 2050 and will be focused in regions where strong economic growth is

driving demand.5 This makes sense in that numerous studies have shown that lack of access to

energy services (i.e., fuel) is a form, outcome, and cause of poverty (“energy poverty”) worldwide,

having severe adverse effects domestically and globally, with some 1.2 billion people lacking




5
    See U.S. Energy Info. Admin., International Energy Outlook 2019 24–26 (2019),
    https://www.eia.gov/outlooks/ieo/pdf/ieo2019.pdf.


                                                  7
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 12 of 127



access to liquid or gaseous fuels for cooking and heating.6 Plaintiff cannot plausibly portray this

growth in energy consumption as the result of Defendants’ alleged “concealment”; rather, it is an

inevitable reflection of the world’s fundamental need for abundant, affordable, and reliable sources

of energy.

       Plaintiff is thus careful in its Complaint not to rely exclusively on allegations of

“deception,” but rather consistently lumps these claims together with production and sales. See,

e.g., Compl. ¶ 4 (“Defendants are extractors, producers, refiners, manufacturers, distributors,

promoters, marketers, and/or sellers of fossil fuel products.”); id. ¶ 159 (alleging that Defendants

should have “reduced use of fossil fuel products, reduced global greenhouse gas pollution, and/or

mitigated the harms associated with the use and consumption of such products”). Because

Plaintiff’s claims are plainly based—at least in part—on the production, sale, and use of fossil

fuels, Plaintiff’s allegations about deception do not defeat removal. See Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 559, 563 (2005) (holding that removal is proper so long as

jurisdiction exists over a single claim); Savoie v. Huntington Ingalls, Inc., 817 F.3d 457, 463 (5th

Cir. 2016) (same), overruled on other grounds by Latiolais v. Huntington Ingalls, Inc., 951 F.3d

286, 296 (5th Cir. 2020). Indeed, two of the six causes of action alleged by Plaintiff are products

liability claims (Third Cause of Action and Fourth Cause of Action). The sine qua non of a

products liability claim is a product manufactured or sold by the defendant—here the fossil fuels

allegedly produced and sold by Defendants. See Maryland Civil Pattern Jury Instruction 26:17,

Strict Tort Liability – Duty of Manufacturer to Warn (“If despite exercising reasonable care in the



6
    See, e.g., United Nations Development Programme (UNDP) and University of Bergen,
    Accelerating SDG 7 Achievement, Policy Brief 8 in Support of the First SDG7 Review at the
    UN High-Level Political Forum 2018, Interlinkages Among Energy, Poverty, and Inequalities
    at                                        65                                     (2018),
    https://sustainabledevelopment.un.org/content/documents/18041SDG7_Policy_Brief.pdf


                                                 8
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 13 of 127



design, manufacturing, testing, and inspection of the product, the product still cannot be made safe

for its reasonably foreseeable use, and the dangerous condition is not obvious to the user of the

product, the manufacturer has a duty to give an adequate warning of the danger.”) (emphasis

added).

          The remedies Plaintiff seeks confirm that this case is not—and cannot be—about alleged

“concealment” or misrepresentations alone, somehow divorced from Defendants’ production and

sales activities and the resulting emissions. The Complaint seeks compensatory damages for all

injuries suffered as a result of global climate change, and an order compelling Defendants to abate

the alleged nuisance (i.e., global climate change) and enjoining Defendants from all activities that

may potentially contribute to global climate change (i.e., the production and sale of oil and gas).

These claimed remedies do not, and cannot, flow from any misrepresentations or omissions. A

misrepresentation cannot cause climate change, hurricanes, or a rise in sea level. Rather, according

to the Complaint, those events and Plaintiff’s alleged injuries are caused by the production and

combustion of fossil fuels—and the numerous other recognized sources of global greenhouse

gases, like agriculture, waste management, concrete and steel manufacturing, deforestation, and

other land use decisions by countless third parties, including by Plaintiff itself. If Plaintiff’s claims

were, in fact, based exclusively on alleged concealment and misrepresentations, its asserted

damages would necessarily be limited to, at most, any harms attributable to the purported marginal

increase in oil and gas consumption caused by the alleged concealment and misrepresentations.

But that is not the relief the Complaint demands.

                                              * * * * *

          This case is about the global production, sale, and consumption of vital products that

virtually every person on the planet uses (and relies upon) every day. Oil and gas power our




                                                   9
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 14 of 127



national defense; keep our homes, offices, factories, hospitals and other essential facilities

illuminated, powered, cooled, and ventilated; and transport people and products, including

virtually every consumer good—from food to medicine to clothing—across the nation and around

the world. By means of this lawsuit, Plaintiff seeks to overturn decades of federal energy policy

and threatens the reliable, affordable supply of energy on which this country, and the world,

depends. Federal law (not state law) must serve as the exclusive source of governing law for such

inherently interstate and international policy matters because “the basic scheme of the Constitution

so demands.” AEP, 564 U.S. at 421. Accordingly, and because Plaintiff’s Complaint relates to

and seeks substantial relief from Defendants’ production of oil and gas on federal lands and under

the direction, supervision, and control of federal officers, Plaintiff’s Complaint should be heard in

this federal forum.

II.    TIMELINESS OF REMOVAL

       1.      Plaintiff, the City of Annapolis, filed a Complaint against the Chevron Parties and

other named Defendants in the Circuit Court for the County of Anne Arundel, Case No. C-02-CV-

21-000250, on February 22, 2021. A copy of all process, pleadings, or orders in the possession of

the Chevron Parties is attached as Exhibit 1 to the Declaration of Tonya Kelly Cronin (“Kelly

Decl.”), filed concurrently herewith.

       2.      This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is filed less

than 30 days after service. 28 U.S.C. § 1446(b). The Chevron Parties were served on February

26, 2021. Kelly Decl. ¶ 3. The consent of the other Defendants is not required because removal

does not proceed “solely under section 1441(a).” 28 U.S.C. § 1446(b)(2)(A). The Chevron Parties

remove this action to federal court on several bases, including, for example, 28 U.S.C.

§ 1442(a)(1). Nevertheless, all properly joined and served Defendants have consented to removal.

Kelly Decl. ¶ 4. Consent is not required from any Defendant that has not been served. See 28


                                                 10
           Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 15 of 127



U.S.C. § 1446(b)(2)(A).7

III.      SUMMARY OF ALLEGATIONS AND GROUNDS FOR REMOVAL

          3.      Plaintiff is the City of Annapolis. Plaintiff brings claims against Defendants

seeking damages and equitable relief for “climate crisis-related injuries” it claims to have suffered

or alleges it will suffer, such as sea level rise, extreme weather, and other natural phenomena. See,

e.g., Compl. ¶¶ 47, 63, 249. Plaintiff asserts the following claims: public nuisance, private

nuisance, strict liability for failure to warn, negligent failure to warn, trespass, and violations of

Maryland’s Consumer Protection Act. In addition to compensatory and punitive damages, in its

Prayer for Relief, Plaintiff seeks “disgorgement of profits,” as well as “[e]quitable relief, including

abatement of the nuisances complained of” in the Complaint. Compl. at 164, Prayer for Relief.

          4.      The Complaint makes clear that Plaintiff’s claims center on Defendants’ worldwide

“extraction, production, and consumption” of oil and natural gas that Plaintiff alleges caused an

“increase in global greenhouse gas pollution.” Compl. ¶ 2 (emphases added). Nevertheless,

Plaintiff may try to avoid federal jurisdiction by arguing that its claims are really about Defendants’

alleged misrepresentations. That cannot be the case. Indeed, if Plaintiff’s claims were based solely

on misrepresentations, its asserted remedies would necessarily be limited to any marginal increase

in greenhouse gas emissions supposedly caused by an alleged “campaign of deception.” Plaintiff’s




7
       In filing this Notice of Removal, the Chevron Parties, and all other Defendants, do not waive,
       and expressly preserve, any right, defense, affirmative defense, or objection, including, without
       limitation, lack of personal jurisdiction, insufficient process, and/or insufficient service of
       process. A number of Defendants contend that personal jurisdiction in Maryland is lacking
       over them, and these Defendants intend to preserve that defense and move to dismiss for lack
       of personal jurisdiction at the appropriate time. See, e.g., Carter v. Bldg. Material & Constr.
       Teamsters’ Union Local 216, 928 F. Supp. 997, 1001 (N.D. Cal. 1996) (“A petition
       for removal affects only the forum in which the action will be heard; it does not affect personal
       jurisdiction.”) (citing Morris & Co. v. Skandinavia Ins. Co., 279 U.S. 405, 409 (1929) (removal
       to federal court does not waive right to object to lack of personal jurisdiction)).

                                                    11
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 16 of 127



claims include no such limitation. If Plaintiff intends to argue that its claims are based solely on

misrepresentations and/or “deception”—which it cannot plausibly do, given the nature of its

alleged claims, injuries, and the complex phenomena that result in the injuries Plaintiff alleges—

it should, at a minimum, represent that the damages it seeks are limited to those resulting from the

incremental amount (if any) by which emissions increased as a provable result of the alleged

misrepresentations and omissions. If Plaintiff does not represent that its damages are so limited,

it should be foreclosed from arguing in support of remand that its claims are limited to Defendants’

alleged misrepresentations and deception. Plaintiff cannot have it both ways.

       5.      The Chevron Parties deny that any Maryland court has personal jurisdiction over

them and further deny any liability as to Plaintiff’s claims. The Chevron Parties expressly reserve

all rights in this regard. For purposes of meeting the jurisdictional requirements for removal only,

however, the Chevron Parties submit that removal is proper on at least five independent and

alternative grounds.

       6.      First, Plaintiff’s claims arise under federal common law because federal law

exclusively governs claims for interstate and international pollution, as well as claims implicating

the foreign affairs and navigable waters of the United States. See, e.g., Illinois v. City of

Milwaukee, 406 U.S. 91 (1972) (“Milwaukee I”); City of Milwaukee v. Illinois, 451 U.S. 304 (1981)

(“Milwaukee II”); AEP, 564 U.S. at 421–23. Federal law applies in those few areas of the law that

so implicate uniquely federal interests that “borrowing the law of a particular State would be

inappropriate.” AEP, 564 U.S. at 422; see also Milwaukee I, 406 U.S. at 99 (“[P]ollution of

interstate or navigable waters creates actions arising under the ‘laws’ of the United States within

the meaning of [28 U.S.C. § 1331].”). Because this action necessarily arises under federal law, it

is removable under 28 U.S.C. §§ 1331 and 1441(a). Nat’l Farmers Union Ins. Cos. v. Crow Tribe




                                                12
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 17 of 127



of Indians, 471 U.S. 847, 850 (1985) (“National Farmers”) (explaining that it is “well settled” that

section 1331’s “grant of ‘jurisdiction will support claims founded upon federal common law as

well as those of a statutory origin’”) (quoting Milwaukee I, 406 U.S. at 100).

       7.      Second, removal is authorized under 28 U.S.C. § 1331 and § 1441(a) because this

action necessarily raises disputed and substantial federal questions that a federal forum may

entertain without disturbing a congressionally approved balance of responsibilities between the

federal and state judiciaries. See Grable, 545 U.S. 308.

       8.      Third, this Court has original jurisdiction over this lawsuit and removal is proper

pursuant to OCSLA. The allegations in the Complaint make clear that this action “aris[es] out of,

or in connection with . . . any operation conducted on the outer Continental Shelf which involves

exploration, development, or production of the minerals, or the subsoil and seabed of the outer

Continental Shelf, or which involves rights to such minerals.” 43 U.S.C. § 1349(b); see also Tenn.

Gas Pipeline v. Hous. Cas. Ins. Co., 87 F.3d 150, 155 (5th Cir. 1996).

       9.      Fourth, Defendants are authorized to remove this action under the federal officer

removal statute, 28 U.S.C. § 1442(a)(1). Despite Plaintiff’s purported disclaimers, see Compl.

¶¶ 14, 240 n.263, multiple Defendants: (1) were “acting under” a federal officer; (2) have claims

against them that relate to acts under color of federal office; and (3) assert colorable federal

defenses. See Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 254 (4th Cir. 2016); In re Aqueous

Film-Forming Foams Prod. Liab. Litig., 2019 WL 2807266, at *2–3 (D.S.C. May 24, 2019). The

Complaint expressly alleges that the cumulative impact of Defendants’ global extraction and

production activities over the past several decades—which necessarily include Defendants’

substantial activities under the direction, supervision and control of federal officers—contributed

to the global greenhouse gas emissions that Plaintiff claims caused its alleged injuries. See, e.g.,




                                                13
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 18 of 127



Compl. ¶ 4.

       10.     Fifth, removal is authorized under 28 U.S.C. §§ 1331 and 1441(a) because—

despite Plaintiff’s purported disclaimers, see Compl. ¶¶ 14, 240 n.263—the Complaint makes clear

that Plaintiff’s claims are based on alleged injuries and conduct occurring on federal enclaves. As

such, Plaintiff’s claims are removable under federal-question jurisdiction. See U.S. Const. art. I,

§ 8, cl. 17; Jones v. John Crane-Houdaille, Inc., 2012 WL 1197391, at *1 (D. Md. Apr. 6, 2012)

(“A suit based on events occurring in a federal enclave . . . must necessarily arise under federal

law and implicates federal question jurisdiction under § 1331.”).

       11.     The Chevron Parties will address each of these grounds in additional detail below.

Should Plaintiff challenge this Court’s jurisdiction, Defendants reserve the right to further

elaborate on these grounds and will not be limited to the specific articulations in this Notice. Cf.,

e.g., Betzner v. Boeing Co., 910 F.3d 1010, 1014–16 (7th Cir. 2018) (holding that district court

erred by requiring evidentiary submissions by defendant to support removal in advance of ruling

on jurisdiction). Indeed, the Supreme Court has upheld removal where jurisdictional facts required

to support the removal were found in later-filed affidavits rather than in the notice of removal.

See, e.g., Yarnevic v. Brink’s, Inc., 102 F.3d 753, 755 (4th Cir. 1996) (citing Willingham v.

Morgan, 395 U.S. 402, 407 n.3 (1969)). “[T]he Court is not limited to an examination of the

original petition in determining jurisdictional questions.” Giangola v. Walt Disney World Co., 753

F. Supp. 148, 153 n.5 (D.N.J. 1990) (citation and internal quotation marks omitted).

       12.     Defendants do not waive and expressly reserve all rights to argue that this action is

properly removable on these grounds.

       13.     Defendants acknowledge that some of the arguments and evidence set forth below

were previously before this Court in Mayor & City Council of Baltimore v. BP P.L.C., 388 F. Supp.




                                                 14
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 19 of 127



3d 538 (D. Md. 2019) (Hollander, J.) (“Baltimore I”), and the Fourth Circuit on review of Judge

Hollander’s remand order, 952 F.3d 452 (4th Cir. 2020) (“Baltimore II”). That Fourth Circuit

decision is currently under review by the Supreme Court, which granted certiorari on October 2,

2020, and heard oral argument on January 19, 2021. Defendants note that the Fourth Circuit’s

opinion in Baltimore II, which only addressed Defendants’ federal officer removal ground, does

not preclude removal here, on that ground or any other. Defendants here present a materially

expanded evidentiary record in support of federal officer removal, and assert a number of grounds

for removal that the Fourth Circuit did not address. The same is true of this Court’s decision in

Baltimore I, which addressed Defendants’ federal common law, Grable, federal enclaves, federal

officer removal, and OCSLA grounds for removal.8 Defendants cite additional evidence and

arguments in support of these grounds here that were not before Judge Hollander in Baltimore I.

IV.      THE ACTION IS REMOVABLE BECAUSE PLAINTIFF’S CLAIMS
         NECESSARILY ARISE UNDER FEDERAL LAW

         14.    This action is removable because, as a matter of federal constitutional law and

structure, Plaintiff’s claims necessarily arise under federal, not state, law. The issues presented by

the Complaint are exclusively federal in nature and state law simply has no role to play. As the

Supreme Court has repeatedly confirmed: “When we deal with air and water in their ambient or

interstate aspects, there is a federal common law.” AEP, 564 U.S. at 421 (quoting Milwaukee I,

406 U.S. at 103). And under 28 U.S.C. § 1331, federal courts have original jurisdiction over

“claims founded upon federal common law as well as those of a statutory origin.” Nat’l Farmers,

471 U.S. at 850 (quoting Milwaukee I, 406 U.S. at 100). Because Plaintiff’s claims necessarily

arise under federal law, this Court has federal-question jurisdiction and removal is proper.



8
      Baltimore I also addressed removal under the bankruptcy removal statute and the federal
      courts’ admiralty jurisdiction, which are not asserted here.


                                                 15
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 20 of 127



        15.     The Court must determine at the outset whether Plaintiff’s claims arise under

federal or state law. This analysis does not implicate preemption principles or standards because

a claim that “arise[s] under federal common law . . . is a permissible basis for jurisdiction based

on a federal question.” Treiber & Straub, Inc. v. U.P.S., Inc., 474 F.3d 379, 383 (7th Cir. 2007);

see also Woodward Governor Co. v. Curtiss Wright Flight Sys., Inc., 164 F.3d 123, 126 (2d Cir.

1999) (“[I]f federal common law governs a case, that case [is] within the subject matter jurisdiction

of the federal courts.”).

        16.     Section 1331 extends the original jurisdiction of federal district courts to “all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

This jurisdictional grant encompasses actions that arise under federal common law, because “a

cause of action . . . ‘arises under’ federal law if the dispositive issues stated in the complaint require

the application of federal common law.” Milwaukee I, 406 U.S. at 100.

        17.     Federal common law governs when “a federal rule of decision is ‘necessary to

protect uniquely federal interests.’” Texas Indus., Inc. v. Radcliff Materials, Inc., 451 U.S. 630,

640 (1981). Claims for interstate or international pollution implicate “uniquely federal interests”

and must out of necessity be subject to uniform federal law as a matter of fundamental

constitutional structure. In our federal system, each State may make law within its own borders,

but no State may “impos[e] its regulatory policies on the entire Nation,” see BMW of N. Am. v.

Gore, 517 U.S. 559, 585 (1996), or dictate our “relationships with other members of the

international community,” Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 425 (1964).

Federal law therefore must govern inherently interstate or international matters to the exclusion of

state law, because “the basic scheme of the Constitution so demands.” AEP, 564 U.S. at 421.

        18.     The Supreme Court has confirmed repeatedly that when, as here, “we deal with air




                                                   16
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 21 of 127



and water in their ambient or interstate aspects, there is a federal common law.” AEP, 564 U.S. at

421 (quoting Milwaukee I, 406 U.S. at 103); accord, e.g., AEP, 564 U.S. at 421 (“Environmental

protection is undoubtedly an area ‘within national legislative power,’ one in which federal courts

may fill in ‘statutory interstices,’ and, if necessary, even ‘fashion federal law.’”). Because federal

law governs in order to protect uniquely federal interests, state law cannot apply to such claims:

“if federal common law exists, it is because state law cannot be used.” Milwaukee II, 451 U.S. at

313 n.7. The Supreme Court put the point succinctly in International Paper Co. v. Ouellette,

observing that “interstate . . . pollution is a matter of federal, not state, law.” 479 U.S. 481, 488

(1987) (emphasis added).      “[S]ome areas involving ‘uniquely federal interests’ may be so

important to the federal government that a ‘federal common law’ related to those areas will

supplant state law . . . regardless of whether Congress has shown any intent to preempt the area.”

Caudill v. Blue Cross & Blue Shield of N.C., 999 F.2d 74, 78 (4th Cir. 1993) (emphasis added).

This is one such area.

       19.     As the United States recently explained to the Supreme Court in Baltimore:

“[C]ross-boundary tort claims associated with air and water pollution involve a subject that ‘is

meet for federal law governance’” because any such putative claims “that seek to apply the law of

an affected State to conduct in another State” have an “inherently federal nature.” Brief of United

States as Amicus Curiae at 26–27, BP p.l.c. v. Mayor and City Council of Baltimore, No. 19-1189

(U.S. Nov. 23, 2020) (quoting AEP, 564 U.S. at 422). Claims “that seek to apply the law of an

affected State to conduct in another State” necessarily “arise under ‘federal, not state, law’ for

jurisdictional purposes, given their inherently federal nature.” Id. at 27 (quoting Ouellette, 479

U.S. at 488). At oral argument, the United States confirmed that Baltimore’s claims, like Plaintiff’s

claims here, “are inherently federal in nature.” Tr. at 31:4–5. The United States explained that




                                                 17
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 22 of 127



although Baltimore “tried to plead around th[e Supreme] Court’s decision in AEP, its case still

depends on alleged injuries to the City of Baltimore caused by emissions from all over the world,

and those emissions just can’t be subjected to potentially conflicting regulations by every state and

city affected by global warming.” Tr. at 31:7–13.

        20.     The two-step analysis the Supreme Court established in Standard Oil for

determining whether a claim arises under state or federal law for jurisdictional purposes makes

clear that this threshold question does not depend on the answer to the distinct substantive question

of whether the plaintiff has stated a viable claim under federal law. Under the applicable two-step

approach, courts must: (1) determine for jurisdictional purposes whether the source of law is

federal or state based on the nature of the issues at stake; and (2) if federal law is the source,

determine the substance of the federal law and decide whether the plaintiff has stated a viable

federal claim. United States v. Swiss American Bank, Ltd., 191 F.3d 30, 42–45 (1st Cir. 1999)

(citing United States v. Standard Oil Co. of Cal., 332 U.S. 301, 305 (1947) (“Standard Oil”)).

        21.     Although Plaintiff purports to style its nuisance and other claims as arising under

state law, it is the inherently federal nature of the claims stated on the face of the complaint, not

Plaintiff’s characterization of them as state-law claims, that is controlling.9 It is well-settled that



9
    14C Wright et al., Fed. Prac. & Proc. Juris. § 3722.1 (rev. 4th ed.) (“[A] plaintiff cannot
    frustrate a defendant’s right to remove by pleading a case without reference to any federal law
    when the plaintiff’s claim is necessarily federal.”); accord, e.g., Federated Dep’t Stores, Inc.
    v. Moitie, 452 U.S. 394, 397 n.2 (1981) (noting courts will “determine whether the real nature
    of the claim is federal, regardless of plaintiff’s characterization”); Club Comanche, Inc. v.
    Gov’t of Virgin Islands, 278 F.3d 250, 259 (3d Cir. 2002) (in determining whether “a federal
    question is presented on the face of the plaintiff’s properly pleaded complaint . . . [a] plaintiff’s
    lack of reference . . . to federal law is not controlling”) (citing Am. Phillips Corp. v. Emery Air
    Freight Corp., 579 F.2d 229, 233 (2d Cir. 1978) (“[T]he lack of any reference to federal law
    in the complaint is not controlling” where “the substance of the[] allegations . . . sets forth a
    claim arising under federal law.”)); Sam L. Majors Jewelers v. ABX, Inc., 117 F.3d 922, 928
    (5th Cir. 1997) (citing Emery, 579 F.2d at 234) (same); City of Camden v. Beretta U.S.A. Corp.,
    81 F.Supp.2d 541, 546 (D.N.J. 2000) (same).

                                                   18
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 23 of 127



the question of whether a case arises under state or federal law is a question of subject matter

jurisdiction that the federal court must resolve for itself, subject to its “unflagging obligation” to

exercise such jurisdiction where it does exist.10 A federal court would contravene this fundamental

obligation were it to treat as controlling a complaint’s characterization of a plaintiff’s claims as

state-law claims where, as here, the substance of the complaint’s allegations and demands for relief

reveal that those claims are exclusively federal by virtue of the structure of our Constitution and,

therefore, necessarily arise under federal law.

        22.     Adhering to the “two-part approach” articulated in Standard Oil, the First Circuit

in Swiss American recognized the key distinction between the “source question and the substance

question.” 191 F.3d at 43, 45. The Court explained that the “source question” asks whether “the

source of the controlling law [should] be federal or state.” Id. at 43. The substance question, on

the other hand, “which comes into play only if the source question is answered in favor of a federal

solution,” asks whether the governing rule should be borrowed from state law or instead be a

“uniform federal rule.” Id. Whether a claim “arises under” federal law “turns on the resolution of

the source question.” Id. at 44. Only that first question—which law applies—is relevant to the

removal question and, as such, it must be resolved by a federal court. As the Supreme Court

explained, this “choice-of-law task is a federal task for federal courts.” Milwaukee II, 451 U.S. at

349 (quoting United States v. Little Lake Misere Land Co., 412 U.S. 580, 592 (1973)).




10
     See Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 821 (1976)
     (Stewart, J. dissenting) (“[F]ederal courts have a ‘virtually unflagging obligation’ . . . to
     exercise the jurisdiction given them”); England v. Louisiana Bd. of Medical Examiners, 375
     U.S. 411, 415 (1964) (“When a federal court is properly appealed to in a case over which it
     has by law jurisdiction, it is its duty to take such jurisdiction.”) (quoting Wilcox v. Consolidated
     Gas Co., 212 U.S. 19, 40 (1909)); Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 404 (1821)
     (federal courts “have no more right to decline the exercise of jurisdiction which is given, than
     to usurp that which is not”).


                                                   19
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 24 of 127



       23.     Because Plaintiff alleges that climate change occurs as the result of the

undifferentiated accumulated emissions of all emitters in the world over an extended period of

time, see, e.g., Compl. ¶¶ 53–55, any judgment as to the reasonableness of particular emissions or

their alleged causal contribution to the overall phenomenon of climate change, inherently requires

an evaluation at an interstate and, indeed, international level. See AEP, 564 U.S. at 422 (noting

that “[g]reenhouse gases once emitted become well mixed in the atmosphere”) (internal quotation

marks omitted); Native Vill. of Kivalina v. ExxonMobil Corp., 663 F. Supp. 2d 863, 880 (N.D. Cal.

2009) (“Kivalina I”) (“Significantly, the source of the greenhouse gases are undifferentiated and

cannot be traced to any particular source, let alone defendant, given that they ‘rapidly mix in the

atmosphere’ and ‘inevitably merge[ ] with the accumulation of emissions in California and the rest

of the world.’”). Thus, even assuming that state tort law may properly address local source

emissions within a specific state, that is unquestionably not the nature or theory of Plaintiff’s claim,

nor could it be. Plaintiff seeks to impose tort liability for Defendants’ alleged contributions to

global climate change, based on global production and sales, and would require an overarching

consideration of all of the emissions traceable to the extraction and sale of Defendants’ products

in each of the states, and, in fact, in the approximately 195 countries of the world. Plaintiff does

not seek damages from Defendants as a result of their intrastate activity. Indeed, Plaintiff did not

even attempt to disclaim oil and gas sales and their attendant emissions to the extent they occurred

outside Maryland or internationally. Nor could it. Just as with its failed attempt to exclude

emissions resulting from sales to the federal government and the military, there is no method by

which to distinguish the effect of emissions originating inside or outside the forum. Therefore,

given the federal government’s exclusive authority over foreign affairs and foreign commerce, and

its preeminent authority over interstate commerce, tort claims concerning climate change directly




                                                  20
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 25 of 127



implicate uniquely federal interests as “the immense and complicated problem of global warming

requires a comprehensive solution.” City of New York v. BP P.L.C., 325 F. Supp. 3d 466, 475

(S.D.N.Y. 2018). As the Ninth Circuit has noted, “any effective plan [to reduce fossil fuel

emissions] would necessarily require a host of complex policy decisions entrusted . . . to the

wisdom and discretion of the executive and legislative branches” of the federal government.

Juliana, 947 F.3d at 1171. In cases like this, “borrowing the law of a particular State would be

inappropriate.” AEP, 564 U.S. at 422.

        24.      Plaintiff’s claims also arise under federal law because they seek to regulate the

production and sale of oil and gas abroad and, therefore, implicate the federal government’s foreign

affairs power and the Constitution’s Foreign Commerce Clause. The federal government has

exclusive authority over the nation’s international policy on climate change and relations with

foreign nations. United States v. Pink, 315 U.S. 203, 233 (1942) (“Power over external affairs is

not shared by the States; it is vested in the national government exclusively.”). Accordingly, “our

federal system does not permit the controversy to be resolved under state law,” “because the

authority and duties of the United States as sovereign are intimately involved” and “because the

interstate [and] international nature of the controversy makes it inappropriate for state law to

control.” Texas Indus., 451 U.S. at 641; see also Sabbatino, 376 U.S. at 425 (noting that issues

involving “our relationships with other members of the international community must be treated

exclusively as aspects of federal law”); Republic of Philippines v. Marcos, 806 F.2d 344, 352 (2d

Cir. 1986) (explaining that “there is federal question jurisdiction over actions having important

foreign policy implications” under federal common law); Al Shimari v. CACI Int’l, Inc., 679 F.3d

205, 231 (4th Cir. 2012) (“[T]he federal government has exclusive power over foreign affairs, and

. . . states have very little authority in this area.”).




                                                     21
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 26 of 127



       25.     As is evident from the Complaint’s repeated use of the term “global warming,” the

causes of Plaintiff’s alleged injuries are not confined to particular sources, cities, counties, or even

states, but rather implicate inherently national and international interests, including treaty

obligations and federal and international regulatory schemes. See Compl. ¶ 53, Figure 1 (depicting

CO2 emissions from various sources); ¶ 59 n.26 (CO2 emissions cause “global mean sea level rise”

(emphasis added)); see also, e.g., Massachusetts v. EPA, 549 U.S. 497, 509, 523–24 (2007)

(describing Senate rejection of the Kyoto Protocol because emissions reduction targets did not

apply to “heavily polluting nations such as China and India,” and the EPA’s determination that

predicted magnitude of future Chinese and Indian emissions “offset any marginal domestic

decrease”); AEP, 564 U.S. at 427–29 (describing regulatory scheme of the Clean Air Act and role

of the EPA); accord Kelly Decl. Ex. 4 (Remarks Announcing United States Withdrawal From the

United Nations Framework Convention on Climate Change Paris Accord (June 1, 2017),

https://www.whitehouse.gov/briefings-statements/statement-president-trump-paris-climate-

accord/ (statement by President Trump announcing United States’ withdrawal from Paris Climate

Accord based on financial burdens, energy restrictions, and failure to impose proportionate

restrictions on China’s emissions)).

       26.     In short, and as the United States explained as amicus in a similar case, “federal

law and policy has long declared that fossil ‘fuels are strategically important domestic resources

that should be developed to reduce the growing dependence of the United States on politically and

economically unstable sources of foreign oil imports.’” Brief of the United States as Amicus

Curiae at 10, City of Oakland v. BP p.l.c, No. 18-16663 (9th Cir. Aug. 3, 2020) (ECF No. 198)

(quoting 42 U.S.C. § 15927(b)(1)).

       27.     The Complaint itself demonstrates that the unbounded nature of greenhouse gas




                                                  22
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 27 of 127



emissions, diversity of sources, and the magnitude of the alleged attendant consequences have

catalyzed myriad federal and international efforts to understand and address such emissions. See,

e.g., Compl. ¶ 109. But these are complex policy-balancing problems, on a necessarily national

scale, and without fixed “right answers.” As the Supreme Court put it in AEP, “[t]he appropriate

amount of regulation in any particular greenhouse gas-producing sector cannot be prescribed in a

vacuum: As with other questions of national or international policy, informed assessment of

competing interests is required. Along with the environmental benefit potentially achievable, our

Nation’s energy needs and the possibility of economic disruption must weigh in the balance.”

AEP, 564 U.S. at 427. As a “question[] of national or international policy,” the question of how

to address greenhouse gas emissions (which underlies Plaintiff’s claims and its requested relief)

involves inherently federal concerns and can be resolved only by application of federal law; state

law simply has no role to play. See id.

       28.     Because federal common law governs this “transboundary pollution” and climate

change suit regardless of how Plaintiff labeled its claims, this action is within this Court’s original

jurisdiction. See, e.g., Sam L. Majors Jewelers, 117 F.3d at 928.

V.     THE ACTION IS REMOVABLE BECAUSE PLAINTIFF’S CLAIMS
       NECESSARILY RAISE DISPUTED AND SUBSTANTIAL FEDERAL ISSUES

       29.     Federal district courts “have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The Supreme Court

has held that suits alleging only state-law causes of action nevertheless “arise under” federal law,

even if not exclusively governed by federal law, if the “state-law claim[s] necessarily raise a stated

federal issue, actually disputed and substantial, which a federal forum may entertain without

disturbing any congressionally approved balance of federal and state judicial responsibilities.”

Grable, 545 U.S. at 314. Applying this test “calls for a common-sense accommodation of



                                                  23
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 28 of 127



judgment to [the] kaleidoscopic situations that present a federal issue.” Id. at 313 (internal

quotation marks omitted) (alteration in original).

       30.     Plaintiff’s Complaint attempts to supplant federal regulation of greenhouse gas

emissions and hold select members of an international industry responsible for the alleged

consequences of rising ocean levels and hydrologic cycle disruptions such as drought, extreme

precipitation, heat waves, and wildfires that are allegedly caused by global climate change.

Plaintiff’s claims raise “federal issue[s], actually disputed and substantial,” for which federal

jurisdiction would not upset “any congressionally approved balance of federal and state judicial

responsibilities.” Grable, 545 U.S. at 313.

       31.     The issues of greenhouse gas emissions, global climate change, hydrologic cycle

disruption, and sea level rise are not unique to the City of Annapolis, the State of Maryland, or

even the United States. Yet the Complaint attempts to undermine decades of national energy,

economic, and environmental policies by prompting a Maryland state court to take control over an

entire industry and its interstate commercial activities, and impose massive damages and injunctive

relief contrary to long-standing federal regulatory schemes and systems. It is well-settled that a

collateral attack on a federal regulatory regime—an attempt to substitute state law for existing

federal standards—presents a substantial federal question. See, e.g., Buckman Co. v. Plaintiffs’

Legal Comm., 531 U.S. 341, 347 (2001).

       A.      Plaintiff’s Claims Seek To Supplant Federal Energy Policy

       32.     First, Congress has struck a careful balance between energy production and

environmental protection by enacting federal statutes such as the Clean Air Act (“CAA”),

42 U.S.C. § 7401(c), and by directing the EPA to regulate Defendants’ conduct and perform its

own cost-benefit analyses, see AEP, 564 U.S. at 426–47. Plaintiff’s purported state-law claims

seek to upend the careful balance Congress has struck between energy production and


                                                24
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 29 of 127



environmental protection. Collectively, as well as individually, Plaintiff’s causes of action depend

on the interpretation and application of federal statutes, federal regulations, and international

treaties. For example, domestically, the EPA regulates greenhouse gas emissions under the CAA

by implementing rules governing both stationary and mobile source emissions.

       33.     The Complaint seeks relief for an alleged nuisance.           Plaintiff alleges that

Defendants, through their national and, indeed, global activities, “caus[ed] and accelerat[ed] the

climate crisis.” Compl. ¶ 162. Plaintiff alleges that “sea level rise, flooding, erosion, loss of

wetlands and beaches, ocean acidification, and other social and economic consequences,” are

consequences of Defendants’ conduct. Id. ¶ 47.

       34.     If Maryland law were applicable to Plaintiff’s nuisance claims, Plaintiff would be

required to prove that the defendants’ conduct is “unreasonable.” Tadjer v. Montgomery Cnty.,

300 Md. 539, 551–52 (1984) (quoting Restatement (Second) of Torts §§ 821B, 821D). But under

federal law, federal agencies must “assess both the costs and the benefits of [an] intended

regulation and, recognizing that some costs and benefits are difficult to quantify, propose or adopt

a regulation only upon a reasoned determination that the benefits of the intended regulation justify

its costs.” Exec. Order No. 12,866, 58 Fed. Reg. 51735 (Sept. 30, 1993). Thus, there has been,

and continues to be, a determination by the federal government of the reasonableness of oil and

gas production and the greenhouse gas emissions that come with that level of production.

       35.     Congress has directed a number of federal agencies to regulate Defendants’

conduct, and thus to engage in the same analysis of benefits and costs that Plaintiff would have the

state court undertake. Federal agencies have performed, and continue to perform, these cost-

benefit analyses. See, e.g., Final Carbon Pollution Standards for New, Modified and Reconstructed

Power Plants, 80 Fed. Reg. 64510, 64518-21 (Oct. 23, 2015) (EPA considering the impacts of




                                                25
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 30 of 127



“wildfire” and “extreme precipitation events,” such as “droughts, floods, hurricanes, and major

storms”). The alleged effects of Defendants’ operations are broadly distributed throughout the

nation, to all residents as well as all state and government entities. Given this diffuse and broad

impact, Congress has acted through a variety of federal statutes—primarily, but not exclusively,

the CAA—to meet energy extraction and production needs while achieving environmental

protections. See Clean Air Act, 42 U.S.C. § 7401(b)(1) (congressional statement that the goal of

the Clean Air Act is “to protect and enhance the quality of the Nation’s air resources” and promote

“the productive capacity” of the country); see also, e.g., Energy Reorganization Act of 1974, 42

U.S.C. § 5801(a) (congressional purpose to “develop, and increase the efficiency and reliability of

use of, all energy sources” while “restoring, protecting, and enhancing environmental quality”);

Mining and Minerals Policy Act, 30 U.S.C. § 21a (congressional purpose to encourage “economic

development of domestic mineral resources” balanced with “environmental needs”); Surface

Mining Control and Reclamation Act, 30 U.S.C. § 1201(b), (k) (congressional findings that coal

mining operations are “essential to the national interest” but must be balanced by “cooperative

effort[s] . . . to prevent or mitigate adverse environmental effects”).

       36.     Regulation of greenhouse gas emissions is governed by the Clean Air Act, see

Massachusetts, 549 U.S. at 528–29, and the EPA has regulated these emissions under the Act, see,

e.g., 40 C.F.R. §§ 51.166(b)(1)(i), 52.21(b)(1)(i) (regulation of greenhouse gases through the Act’s

prevention of significant deterioration of air quality permitting program); 2017 and Later Model

Year Light-Duty Vehicle Greenhouse Gas Emissions and Corporate Average Fuel Economy

Standards, 77 Fed. Reg. 62,624 (Oct. 15, 2012) (regulation of greenhouse gas emissions from light-

duty motor vehicles); Greenhouse Gas Emissions and Fuel Efficiency Standards for Medium- and

Heavy-Duty Engines and Vehicles—Phase 2, 81 Fed. Reg. 73,478 (Oct. 25, 2016) (regulation of




                                                  26
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 31 of 127



greenhouse gas emissions from medium- and heavy-duty engines and vehicles). Put simply,

“emissions have been extensively regulated nationwide” by the federal government under the

CAA. TVA, 615 F.3d at 298.

       37.     Whether the federal agencies charged by Congress to support both energy and

environmental needs for the entire nation have struck an appropriate balance is a question that is

“inherently federal in character” and gives rise to federal question jurisdiction. Buckman Co., 531

U.S. at 347; see also Pet Quarters, Inc. v. Depository Trust & Clearing Corp., 559 F.3d 772, 779

(8th Cir. 2009) (affirming federal question jurisdiction where claims implicated federal agency’s

acts implementing federal law); Bennett v. Southwest Airlines Co., 484 F.3d 907, 909 (7th Cir.

2007) (finding federal removal under Grable appropriate where claims were “a collateral attack

on” agency action under a highly reticulated regulatory scheme). Adjudicating these claims in

federal court is appropriate because the relief sought by Plaintiff would necessarily alter the

regulatory regime Congress designed, affecting residents of the nation far outside the state court’s

jurisdiction. See, e.g., Grable, 545 U.S. at 312 (stating that claims that turn on substantial federal

questions “justify resort to the experience, solicitude, and hope of uniformity that a federal forum

offers on federal issues”); West Virginia ex rel. McGraw v. Eli Lilly & Co., 476 F. Supp. 2d 230,

234 (E.D.N.Y. 2007) (stating that removal under Grable is appropriate where state common law

claims implicate “an intricate federal regulatory scheme . . . requiring some degree of national

uniformity in interpretation”).

       38.     The Complaint also calls into question federal government decisions to contract

with Defendants for the extraction, development, and sale of oil and gas resources on federal lands.

Such national policy decisions have expanded fossil fuel production and use and produced billions

of dollars in revenue to the federal Treasury. Reliable, affordable energy is fundamental to




                                                 27
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 32 of 127



economic growth and prosperity generally, as well as to national security and other issues that

have long been the domain of the federal government. See, e.g., 83 Fed. Reg. 23295, 23296 (Final

List of Critical Minerals 2018) (describing “fossil fuels” as “indispensable to a modern society for

the purposes of national security, technology, infrastructure, and energy production”). Yet,

Plaintiff’s purported state-law claims require a determination that the complained-of conduct—the

lawful activity of placing oil and gas into the stream of interstate and foreign commerce—is

unreasonable, and that determination raises a policy question that, under the U.S. Constitution and

applicable federal statutes, treaties, and regulations, is a federal question.

        39.     The cost-benefit analysis required by Plaintiff’s claims would necessarily disrupt

the federal regulatory structure of an essential, national industry. “The validity of [Plaintiff’s]

claims would require that conduct subject to an extensive federal permitting scheme is in fact

subject to implicit restraints that are created by state law.” Bd. of Comm’rs v. Tenn. Gas Pipeline

Co., 850 F.3d 714, 724 (5th Cir. 2017) (“Levee Board”); see also Bader Farms, Inc. v. Monsanto

Co., 2017 WL 633815, at *3 (E.D. Mo. Feb. 16, 2017) (“Count VII is in a way a collateral attack

on the validity of APHIS’s decision to deregulate the new seeds.”); Bennett, 484 F.3d at 909

(holding that federal removal is proper under Grable “when the state proceeding amounted to a

collateral attack on a federal agency’s action”). Indeed, the “inevitable result of such suits,” if

successful, is that Defendants “would have to change” their federally regulated “methods of doing

business and controlling pollution to avoid the threat of ongoing liability.” Ouellette, 479 U.S. at

495.

        40.     Plaintiff’s claims also necessarily implicate substantial federal questions by seeking

to obtain compensatory and punitive damages, as well as equitable relief, based on allegations that

Defendants waged a “campaign to obscure the science of climate change” and thereby “[d]elayed




                                                  28
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 33 of 127



efforts to curb anthropogenic greenhouse gas emissions.” Compl. ¶¶ 149–50. In other words,

Plaintiff claims that Defendants engaged in fraud on a federal agency by hiding or misrepresenting

the science of climate change from the EPA, Department of Transportation, and other federal

agencies. Setting aside the sheer implausibility of Plaintiff’s theory that Defendants could have

misled federal agencies about core scientific facts addressed by the U.N. Intergovernmental Panel

on Climate Change (“IPCC”) and publicly known for decades, it is well-settled that claims that a

defendant has engaged in fraud on a federal agency arise under federal law. Claims of fraud on a

federal agency arise exclusively under federal law. Buckman Co., 531 U.S. at 347 (“[T]he

relationship between a federal agency and the entity it regulates is inherently federal in character

because the relationship originates from, is governed by, and terminates according to federal

law.”); Kemp v. Medtronic, Inc., 231 F.3d 216, 235 (6th Cir. 2000) (“[C]laims alleging fraud on

federal agencies have never come within the ‘historic police powers of the States.’”) (quoting

Medtronic, Inc. v. Lohr, 518 U.S. 470, 495 (1996)).

       B.      Plaintiff’s Claims Necessarily Interfere With Foreign Affairs

       41.     Second, Plaintiff’s claims impede the foreign-affairs power by seeking to regulate

global climate change, which has been and continues to be the subject of major international

treaties. In international negotiations, the United States has sought to balance environmental

policy with robust economic growth. After President Clinton signed the Kyoto Protocol in 1997,

for example, the U.S. Senate expressed its view in a 95-0 vote that the United States should not be

a signatory to any protocol that “would result in serious harm to the economy” or fail to regulate

the emissions of developing nations. See S. Res. 98, 105th Cong. (1997). Congress then enacted

a series of laws barring EPA from implementing or funding the Protocol. See Pub. L. No. 105-

276, 112 Stat. 2461, 2496 (1998); Pub. L. No. 106-74, 113 Stat. 1047, 1080 (1999); Pub. L. No.

106-377, 114 Stat. 1441, 1441A-41 (2000). And President Biden—in one of his first acts in


                                                29
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 34 of 127



office—rejoined the Paris Agreement on January 20, 2021, see Kelly Decl. Ex. 114, which

provides that government efforts to address “the threat of climate change” should occur “in the

context of sustainable development” and “take into consideration” the economic “impacts of

response measures.” Kelly Decl. Ex. 6, art. 2, § 1; id. art. 4, § 15. More broadly, the nation’s

climate change policy is also inextricably “infus[ed]” into its “trade policies,” “foreign aid

programs,” “bilateral discussions and even [its] military readiness.” Kelly Decl. Ex. 7.

       42.     Claims that turn on the interpretation of federal treaties are removable under

Grable. The scope of a treaty “is a matter of federal law and federal treaty interpretation and must

be determined from an examination of the four corners of the treaty.” Maugnie v. Compagnie

Nationale Air France, 549 F.2d 1256, 1258 (9th Cir. 1977); see also Horton v. Toyota Tech. Ctr.,

U.S.A., Inc., 1991 WL 333722, at *2 (C.D. Cal. Dec. 2, 1991) (claims raised “substantial questions

of federal law” because the “allegations necessarily require interpretation of the FCN Treaty”).

       43.     Plaintiff’s claims necessarily involve the interpretation of treaties that address the

global emission of greenhouse gases. The Complaint repeatedly ties the claims to climate change

and its alleged consequences. The Complaint recites reports and analyses that discussed the

potential link between climate change and rising sea levels. E.g., Compl. ¶¶ 64–124. And the

Complaint’s theory of causation for all its claims is clear: use of Defendants’ products causes CO2

emissions, and those emissions (together with greenhouse emissions from other sources) cause

climate change, which in turn causes sea level rise. See id. ¶¶ 4–5, 141.

       44.     The Complaint asserts that Defendants’ activities have led to increased greenhouse

gas emissions, thereby causing a public nuisance. A public nuisance is defined as an “an

unreasonable interference with a right common to the general public.” Tadjer, 300 Md. at 551–

52. As noted above, under Maryland law, public nuisance claims require a plaintiff to prove that




                                                30
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 35 of 127



the defendant’s conduct is “unreasonable.” Id. Resolving whether Defendants’ conduct is

“unreasonable” will require a court to impermissibly second-guess the balancing the federal

government has or will undertake in entering into international treaties and agreements with

respect to greenhouse gas emissions and global climate change.

         45.   Multiple federal treaties directly address the global emission of greenhouse gases.

A 1989 United Nations resolution called for coordinated action because climate change would

contribute to “the potential global problem of sea-level rise.” See G.A. Res. 44/206 ¶ 1 (Dec. 22,

1989).    In 1992, many countries (including the United States) signed the United Nations

Framework Convention on Climate Change. That convention required each signatory to, among

other things, “adopt national policies and take corresponding measures on the mitigation of climate

change, by limiting its anthropogenic emissions of greenhouse gases.” See UNFCCC Art. IV(2)(a)

(May 9, 1992). The Paris Accord imposes similar obligations. After recognizing the “importance

of ensuring the integrity of all ecosystems, including oceans,” the treaty requires signatories to

commit to “[h]old[] the increase in the global average temperature to well below 2°C above pre-

industrial levels.” Kelly Decl. Ex. 6 (Paris Accord, T.I.A.S. No. 16-1104 Art. II(1)(a) (Nov. 4,

2016)). Notably, the Paris Accord explicitly balances concerns about public health against

continued economic growth—the same kind of balancing called for by Maryland nuisance law.

See id. Art. IV(19) (providing that signatory nations should implement long-term low greenhouse

gas emission development strategies in a way that “tak[es] into account their common but

differentiated responsibilities and respective capabilities, in the light of different national

circumstances”); id. Art. IX(4) (provision of financial resources by developed countries to assist

developing countries “should aim to achieve a balance between adaptation and mitigation, taking

into account country-driven strategies, and the priorities and needs of developing country Parties”).




                                                 31
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 36 of 127



       46.     Adjudicating Annapolis’s public nuisance claim would require the state court to re-

evaluate the policy considerations that motivated the federal government to recently rejoin the

Paris Accord, including the proper balance to be struck between the objectives of limiting

greenhouse gas emissions, reducing sea level rise, and growing the economy. This is a federal

issue that is disputed and substantial.

       47.     Plaintiff’s Complaint also raises substantial federal issues because the asserted

claims necessarily encompass issues of foreign policy and carefully balanced regulatory

considerations at the international level, including the foreign affairs doctrine. Plaintiff’s claims

expressly challenge and seek to govern extraterritorial conduct, thereby implicating the foreign-

policy prerogatives of the federal government’s executive branch as to climate change and energy

security treaties. Such claims are inherently federal in nature: “an issue concerned with . . .

ordering our relationships with other members of the international community must be treated

exclusively as an aspect of federal law.” Sabbatino, 376 U.S. at 425; see also United States v.

Belmont, 301 U.S. 324, 331 (1937) (“[T]he external powers of the United States are to be exercised

without regard to state laws or policies. . . . [I]n respect of our foreign relations generally, state

lines disappear.”); Hines v. Davidowitz, 312 U.S. 52, 63 (1941) (“Our system of government . . .

requires that federal power in the field affecting foreign relations be left entirely free from local

interference.”).

       48.     Accordingly, Plaintiff’s claims necessarily raise substantial federal questions that

are appropriate for federal court resolution because they implicate issues of foreign relations that

are committed to the federal government and exclusively governed by federal law. See, e.g.,

Republic of Philippines, 806 F.2d at 346, 352–54 (nominally state-law claim “arises under federal

law” when it “necessarily require[s] determinations that will directly and significantly affect




                                                 32
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 37 of 127



American foreign relations”); Torres v. S. Peru Copper Corp., 113 F.3d 540, 542–43 (5th Cir.

1997) (“[S]tate-law tort claims” arose under federal law because they “raise[d] substantial

questions of federal common law by implicating important foreign policy concerns.”).

       49.     Through this action, Plaintiff seeks to have a state court regulate greenhouse gas

emissions worldwide, far beyond the borders of Annapolis, Maryland, or even the United States.

The remedies Plaintiff seeks—equitable relief and damages that could drastically reduce fossil fuel

production, see Compl. at 164 (Prayer for Relief)—contravene and threaten to undermine U.S.

energy security policy, including through international trade policy, treaties, and agreements. For

example, in 1959, President Dwight D. Eisenhower invoked statutory authority to proclaim quotas

on imports of petroleum and petroleum-based products into the United States “to avoid

discouragement of and decrease in domestic oil production, exploration and development to the

detriment of national security.” Proclamation No. 3279, 24 Fed. Reg. 1781 (Mar. 12, 1959); see

Act of July 1, 1954, 68 Stat. 360, ch. 445, § 2, as amended by Pub. L. No. 85-686 § 8(a), 72 Stat.

678 (1958). The import system was “mandatory” and “necessary” to “preserve to the greatest

extent possible a vigorous, healthy petroleum industry in the United States” and to regulate

“patterns of international trade.” Kelly Decl. Ex. 8 (Statement by the President Upon Signing

Proclamation Governing Petroleum Imports, 1 Pub. Papers 240 (Mar. 10, 1959)). President

Eisenhower further explained United States foreign and domestic policy as follows: “Petroleum,

wherever it may be produced in the free world, is important to the security, not only of ourselves,

but also of the free people of the world everywhere.” Id. After the 1973 oil embargo, the United

States signed a treaty that requires member countries of the International Energy Agency to hold

emergency oil stocks—through government stocks or industry-obligated stocks—equivalent to at

least ninety days of net oil imports. See Agreement on an International Energy Program art. 2,




                                                33
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 38 of 127



Nov. 18, 1974, 1040 U.N.T.S. 271. The United States meets part of its obligation through

government-owned stocks held in the U.S. Strategic Petroleum Reserve. See, e.g., 42 U.S.C.

§ 6231(b); Nat’l Energy Policy Dev. Grp., National Energy Policy 8-17 (2001),

https://www.nrc.gov/docs/ML0428/ML042800056.pdf. Plaintiff’s claims infringe on the federal

government’s environmental, trade, and energy policies that require the United States to speak

with one voice in coordinating with other nations.

       50.     Plaintiff also seeks to have the state court second-guess diplomatic efforts to

address climate change. For example, Plaintiff contends that Defendants engaged in a campaign

to undermine national and international efforts, like the Kyoto Protocol and Paris Accord, to rein

in greenhouse gas emissions. Plaintiff apparently believes that the United States should have

adopted a different foreign policy, and that it would have done so had Defendants acted differently.

But “[n]o State can rewrite our foreign policy to conform to its own domestic policies. Power over

external affairs is not shared by the States; it is vested in the national government exclusively. It

need not be so exercised as to conform to state laws or state policies whether they be expressed in

constitutions, statutes, or judicial decrees.” Pink, 315 U.S. at 233. States have no authority to

impose remedial schemes or regulations to address what are matters of foreign affairs. Americans

United for Separation of Church & State v. Reagan, 786 F.2d 194, 199 (3d Cir. 1986) (“The power

in question—the conduct of foreign affairs—is not only vested in the Government of the United

States, but is vested exclusively so.”). Yet Plaintiff seeks to replace international negotiations and

congressional and executive decisions with its own preferred foreign policy on climate change

issues, using the ill-suited tools of equitable relief under Maryland common law and private

litigation in a state court. When states have enacted laws seeking to supplant or supplement foreign

policy, the Supreme Court has held that state law can play no such role. See Crosby v. Nat’l




                                                 34
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 39 of 127



Foreign Trade Council, 530 U.S. 363, 375–81 (2000); Am. Ins. Ass’n v. Garamendi, 539 U.S. 396,

420–24 (2003).

       C.      Plaintiff’s Claims Include Federal Constitutional Elements

       51.     Third, Plaintiff’s claims necessarily include federal constitutional elements. The

Supreme Court has made clear that where nominally state-law tort claims target speech on matters

of public concern like climate change, the First Amendment injects affirmative federal-law

elements into the plaintiff’s cause of action, including factual falsity, actual malice, and proof of

causation of actual damages. See Phila. Newspapers, Inc. v. Hepps, 475 U.S. 767, 774–76 (1986)

(explaining that state common-law standards “must similarly fall here to a constitutional

requirement that the plaintiff bear the burden of showing falsity, as well as fault, before recovering

damages”); N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279–80 (1964) (holding public officials have

the burden of proving with “convincing clarity” that a “statement was made with ‘actual malice’”);

Milkovich v. Lorain J. Co., 497 U.S. 1, 20 (1990) (“[A] statement of opinion relating to matters of

public concern which does not contain a provably false factual connotation will receive full

constitutional protection.”).

       52.     These First Amendment issues are not “defenses” but rather constitutionally

required elements of the claim on which Plaintiff bears the burden of proof—by clear and

convincing evidence—as a matter of federal law. See Hustler Magazine, Inc. v. Falwell, 485 U.S.

46, 53, 56 (1988) (extending First Amendment substantive requirements beyond the defamation

context to other state-law attempts to impose liability for allegedly harmful speech); In re Enron

Corp. Sec., Derivative & “ERISA” Litig., 511 F. Supp. 2d 742, 811 (S.D. Tex. 2005) (“First

Amendment protections and the actual malice standard . . . have been expanded to reach . . . breach

of contract, misrepresentation, and tortious interference with contract or business.”).

       53.     To be sure, most state-law misrepresentation claims are not removable because they


                                                 35
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 40 of 127



typically do not implicate the broader federal interests at issue in this case. As shown above, those

federal interests are themselves unquestionably “substantial” under Grable. So is the speech that

Plaintiff is trying to suppress because its claims address a subject of national and international

importance that falls within the purview of federal authority over foreign affairs and domestic

economic, energy, and security policy. “Climate change has staked a place at the very center of

this Nation’s public discourse,” and “its causes, extent, urgency, consequences, and the appropriate

policies for addressing it” are “hotly debated.” Nat’l Review, Inc. v. Mann, 140 S. Ct. 344, 347–

48 (2019) (Alito, J., dissenting from denial of certiorari). Moreover, Plaintiff is a public entity

seeking to use the machinery of its own state courts to impose de facto regulations on Defendants’

nationwide speech on issues of national public concern. Cf. Sullivan, 376 U.S. at 264 (“[An] action

brought by a public official against critics of his official conduct” “require[s]” “safeguards for

freedom of speech.”). But “it is a central tenet of the First Amendment that the government must

remain neutral in the marketplace of ideas.” Falwell, 485 U.S. at 56 (internal quotation marks and

citation omitted). First Amendment interests are at their apex where, as here, it is a governmental

entity that seeks to use state-law claims to regulate speech on issues of “public concern.” Hepps,

475 U.S. at 774. Given the compelling federal interests at stake here, federal courts may entertain

the claims at issue in this case “without disturbing any congressionally approved balance of federal

and state judicial responsibilities,” making removal appropriate. Grable, 545 U.S. at 314.

       54.     Indeed, freedom of speech is “most seriously implicated . . . in cases involving

disfavored speech on important political or social issues,” chief among which in the contemporary

context is the question of “[c]limate change,” which “is one of the most important public issues of

the day.” Mann, 140 S. Ct. at 344 (noting recourse to a federal forum is especially warranted in

suits “concern[ing] a political or social issue that arouses intense feelings,” because “a plaintiff




                                                 36
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 41 of 127



may be able to bring suit in whichever jurisdiction seems likely to have the highest percentage of

jurors who are sympathetic to the plaintiff’s point of view” (citing Keeton v. Hustler Magazine,

Inc., 465 U.S. 770, 781 (1984))). Plaintiff’s attempt to regulate Defendants’ speech on the

important public matter of climate change through litigation thus necessarily raises substantial

First Amendment questions that belong in federal court.

VI.    THE ACTION IS REMOVABLE UNDER THE OUTER CONTINENTAL SHELF
       LANDS ACT

       55.     This Court has original jurisdiction pursuant to OCSLA. 43 U.S.C. § 1349(b); see

Tenn. Gas Pipeline, 87 F.3d at 155. In OCSLA, Congress granted federal courts original

jurisdiction over all actions “arising out of, or in connection with . . . any operation conducted on

the outer Continental Shelf which involves exploration, development, or production of the

minerals, of the subsoil and seabed of the outer Continental Shelf, or which involves rights to such

minerals.” 43 U.S.C. § 1349(b); In re Deepwater Horizon, 745 F.3d 157, 163 (5th Cir. 2014)

(“[T]h[e] language [of § 1349(b)(1)] [i]s straightforward and broad.”). The OCS includes all

submerged lands that belong to the United States but are not part of any State. 43 U.S.C. §§ 1301,

1331. Plaintiff’s claims encompass all of Defendants’ worldwide “exploration, development,

extraction . . . and . . . production” of fossil fuels. E.g., Compl. ¶ 29(a); see also id. ¶ 33(a).

Therefore, Plaintiff’s claims necessarily encompass all such activities by Defendants on the OCS

and fall within the “broad . . . jurisdictional grant of section 1349.” EP Operating Ltd. P’ship v.

Placid Oil Co., 26 F.3d 563, 569 (5th Cir. 1994).

       56.     Under OCSLA, oil and gas activities on the OCS can be governed only by federal

law. As the Supreme Court recently confirmed, “OCSLA defines the body of law that governs the

OCS.” Parker Drilling Management Services, Ltd. v. Newton, 139 S. Ct. 1881, 1887 (2019). In

particular, OCSLA extends “[t]he Constitution and laws and civil and political jurisdiction of the



                                                 37
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 42 of 127



United States” to the OCS. 43 U.S.C. § 1333(a)(1). Federal law applies “to the same extent as if

the [OCS] were an area of exclusive Federal jurisdiction located within a State.” Id. Disputes

under OCSLA may borrow from the law of adjacent states, but such claims remain creatures of

federal law. “[T]he civil and criminal laws of each adjacent State . . . are declared to be the law of

the United States for that portion of the subsoil and seabed of the [OCS].” Id. § 1333(a)(2)(A).

        57.     As Parker Drilling explains, “The OCSLA makes apparent that federal law is

exclusive in its regulation of [the OCS], and that state law is adopted only as surrogate federal

law.” 139 S. Ct. at 1889 (quotation marks omitted, alteration in original). Plaintiff’s attempt to

affix a state-law label to its claims thus cannot defeat removal. Courts have affirmed removal

jurisdiction where plaintiff’s claims, “though ostensibly premised on Maryland law, arise under

the ‘law of the United States’ under [43 U.S.C.] § 1333(a)(2)” such that “[a] federal question . . .

appears on the face of [plaintiff’s] well-pleaded complaint.” Ten Taxpayer Citizens Grp. v. Cape

Wind Assocs., LLC, 373 F.3d 183, 193 (1st Cir. 2004). Accordingly, Plaintiff’s claims are

removable under OCSLA.11

        58.     In order to vindicate the substantial federal interests in the OCS leasing program,

Congress established original federal court jurisdiction over “the entire range of legal disputes that

it knew would arise relating to resource development on the Outer Continental Shelf.” Laredo

Offshore Constructors, Inc. v. Hunt Oil Co., 754 F.2d 1223, 1228 (5th Cir. 1985) (emphasis

added). OCSLA is “a sweeping assertion of federal supremacy over the submerged lands outside

of the three-mile [Submerged Lands Act] boundary” and is to be interpreted broadly in favor of

removal. Ten Taxpayer Citizens Grp., 373 F.3d at 188. “Between 1954 and 2016 . . . production




11
     Under Parker Drilling, Plaintiff’s claims related to operations on the OCS are also removable
     under 28 U.S.C. § 1331 because they arise under federal law.


                                                 38
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 43 of 127



from offshore leases totaled more than 20 billion barrels of oil” and “the federal government

collected an estimated $80 billion in signature bonuses and $150 billion in royalties—not adjusted

for inflation—from offshore oil and gas leases.” Priest Decl. ¶ 7(1). Many of the Defendants in

this lawsuit and their alleged predecessors, successors, or subsidiaries worked to develop the oil

and gas resources on the OCS under federal government supervision.12

        59.     The breadth of OCSLA federal jurisdiction reflects the Act’s “expansive

substantive reach.” See id. Congress passed OCSLA “to establish federal ownership and control

over the mineral wealth of the OCS and to provide for the development of those natural resources.”

Id. at 566. “[T]he efficient exploitation of the minerals of the OCS . . . was . . . a primary reason

for OCSLA.” Amoco Prod. Co. v. Sea Robin Pipeline Co., 844 F.2d 1202, 1210 (5th Cir. 1988).

Indeed, OCSLA declares it “to be the policy of the United States that . . . the [OCS] . . . should be

made available for expeditious and orderly development.” 43 U.S.C. § 1332(3). The statute

further provides that “since exploration, development, and production of the minerals of the outer

Continental Shelf will have significant impacts on coastal and non-coastal areas of the coastal

States . . . such States, and through such States, affected local governments, are entitled to an

opportunity to participate, to the extent consistent with the national interest, in the policy and

planning decisions made by the Federal Government relating to exploration for, and development

and production of, minerals of the outer Continental Shelf.” Id. § 1332(4) (emphasis added).

        60.     Consistent with Congress’s intent, courts repeatedly have found OCSLA




12
     The Complaint improperly conflates the activities of Defendants with the activities of their
     separately organized predecessors, subsidiaries, and affiliates. Although Defendants reject
     Plaintiff’s erroneous attempt to attribute the actions of predecessors, subsidiaries, and affiliates
     to the named Defendants, for purposes of this notice of removal only, Defendants describe the
     conduct of certain predecessors, subsidiaries, and affiliates of certain Defendants to show that
     Plaintiff’s Complaint, as pleaded, can and should be removed to federal court.


                                                   39
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 44 of 127



jurisdiction where the claims involved conduct that occurred on the OCS or where resolution of

the dispute foreseeably could affect the efficient exploitation of minerals from the OCS. See, e.g.,

EP Operating, 26 F.3d at 569–70; United Offshore v. S. Deepwater Pipeline, 899 F.2d 405, 407

(5th Cir. 1990).

       61.     OCSLA jurisdiction exists even where a complaint pleads no substantive OCSLA

claims. See, e.g., Deepwater Horizon, 745 F.3d at 163 (finding OCSLA jurisdiction and denying

motion to remand despite complaint’s failure to plead any substantive OCSLA claims). Although

the Complaint here attempts to “disclaim[] injuries arising on federal property,” see Compl. ¶¶ 14,

240 n.263, Plaintiff’s claims and injuries necessarily arise out of and are connected with production

and exploration on the OCS. As Plaintiff concedes elsewhere in its Complaint, emissions from

the combustion of fossil fuels cannot be traced to their sources and Plaintiff’s alleged injuries are

caused by undifferentiated “global greenhouse gas pollution” generally. Id. ¶ 2. Indeed, the

Complaint directly alleges that “it is not possible to determine the source of any particular

individual molecule of CO2 in the atmosphere attributable to anthropogenic sources because such

greenhouse gas molecules do not bear markers that permit tracing them to their source, and because

greenhouse gasses quickly diffuse and comingle in the atmosphere.” Id. ¶ 260.

       62.     Under OCSLA, the U.S. Department of the Interior administers an extensive federal

leasing program that aims to develop and exploit the oil and gas resources of the federal OCS.

43 U.S.C. § 1334 et seq. Under this authority, the Interior Department “administers more than

5,000 active oil and gas leases on nearly 27 million OCS acres. In FY 2015, production from these

leases generated $4.4 billion . . . in leasing revenue . . . [and] provided more than 550 million

barrels of oil and 1.35 trillion cubic feet of natural gas, accounting for about sixteen percent of the

Nation’s oil production and about five percent of domestic natural gas production.” Statement of




                                                  40
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 45 of 127



Abigail Ross Hopper, Director, Bureau of Ocean Energy Management, Before the House

Committee on Natural Resources (Mar. 2, 2016), https://www.boem.gov/FY2017-Budget-

Testimony-03-01-2016.13 In 2019, OCS leases supplied more than 690 million barrels of oil, a

figure that has risen substantially in each of the last six years, together with 1.034 trillion cubic

feet of natural gas. Bureau of Safety and Environmental Enforcement, Outer Continental Shelf

Oil            and            Gas            Production             (Oct.           6,          2020),

https://www.data.bsee.gov/Production/OCSProduction/Default.aspx.

         63.     Certain Defendants (or their predecessors, subsidiaries, or affiliates) participate in

the federal OCS leasing program. For example, from 1947 to 1995, Chevron U.S.A. Inc. produced

1.9 billion barrels of crude oil and 1.1 trillion cubic feet of natural gas from the federal OCS in the

Gulf of Mexico alone. Kelly Decl. Ex. 9 (Production by Operator Ranked by Volume for the Gulf

of Mexico Region, 1947-1995, MMS). In 2016, Chevron U.S.A. produced more than 49 million

barrels of crude oil and more than 49 billion cubic feet of natural gas from the OCS in the Gulf of

Mexico. U.S. Dep’t of Interior, Bureau of Safety & Envtl. Enf’t, Gulf of Mex. Region, Prod. by

Operator           Ranked           by       Vol.         (2016),           https://www.data.boem.gov/

Production/Files/Rank%20File%20Gas%202016.pdf. According to data published by the U.S.

Bureau of Ocean Energy Management (“BOEM”), numerous other Defendants conduct, and have

conducted for decades, similar oil and gas operations on the federal OCS. According to data

published by the Department of Interior for the period of 1947 to 1995, sixteen of the twenty

largest—including the five largest—OCS operators in the Gulf of Mexico, measured by oil




13
      The Court may look beyond the facts alleged in the Complaint to determine that OCSLA
      jurisdiction exists. See, e.g., Plains Gas Solutions, LLC v. Tenn. Gas Pipeline Co., LLC, 46 F.
      Supp. 3d 701, 703 (S.D. Tex. 2014); St. Joe Co. v. Transocean Offshore Deepwater Drilling
      Inc., 774 F. Supp. 2d 596, 608 (D. Del. 2011) (citing Amoco Prod. Co., 844 F.2d at 1205).


                                                    41
           Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 46 of 127



volume, is a Defendant (or predecessor of a Defendant) or one of their subsidiaries.14 Also

according to the Department of the Interior, in every subsequent year, from 1996 to the present, at

least three of the top five OCS operators in this area is a Defendant (or a predecessor) or one of

their subsidiaries.15 Indeed, Defendants (and their subsidiaries or affiliates) presently hold, in

whole or in part, approximately 22.1% of all OCS leases.              See Bureau of Ocean Energy

Management,          Lease       Owner        Information,      https://www.data.boem.gov/Leasing/

LeaseOwner/Default.aspx.16

           64.   The Complaint itself makes clear that a substantial part of Plaintiff’s claims “arise[]

out of, or in connection with,” Defendants’ “operation[s] conducted on the outer Continental

Shelf” that involve “the exploration and production of minerals.” Deepwater Horizon, 745 F.3d

at 163. Plaintiff, in fact, challenges all of Defendants’ “extraction” of “oil, coal, and natural gas.”

Compl. ¶ 2. And a substantial quantum of those activities arises from OCS operations. See Cong.

Rsch. Serv., R42432, U.S. Crude Oil and Natural Gas Production in Federal and Nonfederal Areas

3, 5 (updated Oct. 23, 2018), https://crsreports.congress.gov/product/pdf/R/R42432 (recounting

that, historically, annual oil and gas production from federal leases has accounted for as much as

36% of domestic oil production and 25% of domestic natural gas production). Plaintiff also alleges

that emissions have risen due to increased OCS extraction technologies. See, e.g., Compl. ¶¶ 143–

45 (discussing Arctic offshore drilling equipment and patents potentially relevant to conduct near

Alaskan OCS). And while Plaintiff identifies certain additional energy projects that occurred in




14
     U.S. Dep’t of Interior, Bureau of Ocean Energy Mgmt., Ranking Operator by Oil,
     https://www.data.boem.gov/Main/HtmlPage.aspx?page=rankOil.
15
     Id.
16
     As explained in note 12 above, the Complaint improperly conflates the activities of Defendants
     with the activities of their separately organized predecessors, subsidiaries, and affiliates.


                                                   42
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 47 of 127



Canadian waters, id. ¶ 98, Defendants conduct similar activity in American waters.

       65.     Even if Plaintiff’s claims were based solely on allegedly deceptive promotion of oil

and gas by Defendants (which they are not, as explained herein), that would not prevent removal

based on OCSLA. For example, Plaintiff alleges that Defendants “funded . . . think tanks, front

groups, and dark money foundations pushing climate change denial,”             Compl. ¶ 138, and

supposedly misled regulators and public officials, id. ¶¶ 263, 275. Even accepting this allegation

as true, Plaintiff’s claims would be removable under OCSLA because, as explained above and

below, its theory of causation includes that such actions lead to increased demand for, and thus

increased production of, oil and gas leading to increases in greenhouse gas emissions, which has

allegedly caused changes to the climate and Plaintiff’s alleged injuries. Thus, production of oil

and gas—a substantial portion of which occurred on the OCS—is a direct and necessary link in

the alleged causal chain upon which Plaintiff’s claims depend. Moreover, Defendants’ alleged

concealment and misrepresentations would have had the alleged effect of “evad[ing] regulation”

and convincing policy makers to continue production on the OCS and elsewhere. Id. ¶ 126.

       66.     Jurisdiction is also proper under OCSLA for the separate and independent reason

that the relief sought by Plaintiff is unquestionably “in connection with” an OCS operation because

it would affect Defendants’ OCS extraction and development operations. See, e.g., Compl. at 164,

Prayer for Relief (seeking abatement and damages that would inevitably affect exploration and

production on the OCS). Under Maryland law, a request for abatement is functionally the same

as seeking to enjoin Defendants’ production of oil and gas. See Becker, 363 Md. at 87 (“‘The

underlying principle governing equitable relief in suits to abate nuisances is that the injury is of

such a nature that the complaining party cannot obtain an adequate remedy at law. Thus, in

nuisance cases, . . . the equity court will grant an injunction where the injury is irreparable and




                                                43
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 48 of 127



cannot be adequately compensated in damages.’”) (quoting Adams v. Commissioners of Town of

Trappe, 204 Md. 165, 169–70, (1954)). Plaintiff’s desired remedies would clearly “alter[] the

progress of production activities on the OCS” and “threaten[] to impair the total recovery of the

federally-owned minerals from the reservoir or reservoirs underlying the OCS. Such a dispute was

intended by Congress to be within the grant of federal jurisdiction contained in § 1349.” Amoco

Prod. Co., 844 F.2d at 1210.

VII.   THE ACTION IS REMOVABLE UNDER THE FEDERAL OFFICER REMOVAL
       STATUTE

       67.     The federal officer removal statute allows removal of an action against “any officer

(or any person acting under that officer) of the United States or of any agency thereof . . . for or

relating to any act under color of such office.” 28 U.S.C. § 1442(a)(1). A party seeking removal

under section 1442 must show: (1) that it “acted under” a federal officer; (2) that plaintiff’s claims

are “for or relating to” an act under color of federal office; and (3) that it has a “colorable federal

defense.” Sawyer, 860 F.3d at 255, 254; see also In re Commonwealth’s Mot. to Appoint Counsel

Against or Directed to Def. Ass’n of Philadelphia, 790 F.3d 457, 467 (3d Cir. 2015) (“Def. Ass’n

of Philadelphia”). So long as federal officer jurisdiction can be exercised as to one Defendant, the

entire action is properly removed. See 28 U.S.C. § 1367. Defendants easily meet these criteria.

       A.      The Courts Construe The Federal Officer Removal Statute Broadly In Favor
               Of Removal

       68.     “[T]he federal officer removal statute is to be ‘broadly construed’ in favor of a

federal forum.” Def. Ass’n of Philadelphia, 790 F.3d at 466. The Supreme Court has emphasized

that “the statute must be liberally construed” and, in particular, “[t]he words ‘acting under’ are

broad.” Watson v. Philip Morris Cos., 551 U.S. 142, 147 (2007). Courts have repeatedly held that

“defendants enjoy much broader removal rights under the federal officer removal statute than they

do under the general removal statute.” Leite v. Crane Co., 749 F.3d 1117, 1122 (9th Cir. 2014);


                                                  44
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 49 of 127



see also Goncalves By & Through Goncalves v. Rady Children’s Hosp. San Diego, 865 F.3d 1237,

1244 (9th Cir. 2017) (“Throughout our analysis, we pay heed to our duty to ‘interpret Section 1442

broadly in favor of removal.’”) (quoting Jefferson Cnty., Ala. v. Acker, 527 U.S. 423, 431 (1999)).

At this stage, a defendant’s allegations “in support of removal” need only be “facially plausible,”

and the defendant receives the “benefit of all reasonable inferences from the facts alleged.” Baker

v. Atl. Richfield Co., 962 F.3d 937, 941, 945 (7th Cir. 2020). A federal court must “credit the

defendant’s theory of the case,” Leite, 749 F.3d at 1124, and “construe the facts in the removal

notice in the light most favorable to the” existence of federal jurisdiction, Def. Ass’n of

Philadelphia, 790 F.3d at 471; see also id. at 474 (“[W]e must accept the [defendant’s] theory of

the case at this juncture.”); Baker, 962 F.3d at 947 (“Our role at this stage of the litigation is to

credit only the [defendant’s] theory.”). Defendants need not, at this juncture, affirmatively prove

that they will prevail on the merits of any federal issue, because the sole issue is where such merits

will be adjudicated. See Willingham, 395 U.S. at 407 (holding that a defendant invoking section

1442(a)(1) “need not win his case before he can have it removed”). In Acker, for example, the

Supreme Court “credit[ed] the [defendants’] theory of the case for purposes of both elements of

[the] jurisdictional inquiry and conclude[d] that the [defendants] made an adequate threshold

showing that the suit is ‘for a[n] act under color of office.’” 527 U.S. at 432.

       69.     Plaintiff’s alleged injuries arise from global climate change, a phenomenon that

purportedly arises from all of Defendants’ production and sales activities (as well as activities of

innumerable other sources). Defendants’ position that Plaintiff’s purported injuries necessarily

rely on Defendants’ production and distribution of oil and gas is a reasonable one. Plaintiff’s

Complaint alleges that greenhouse gas emissions caused by billions of consumers’ use of fossil

fuels—which were produced, in part, at the federal government’s direction—allegedly resulted in




                                                 45
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 50 of 127



Plaintiff’s purported harms. Accordingly, there would be no alleged harm, and therefore no case,

without the emissions allegedly caused (in part) by Defendants’ oil and gas production. Where

“[b]oth the [plaintiffs] and the [defendants] have reasonable theories of this case” the court’s role

is “to credit only the [defendants’] theory so long as the theory is ‘plausible.’” Baker, 962 F.3d at

941, 947. Defendants’ theory is more than plausible, and thus should be credited by this Court.

       B.      Defendants Satisfy All Elements Of The Federal Officer Removal Statute

       70.     Defendants satisfy all three elements of the federal officer removal statute. First,

Defendants have acted under federal officers by repeatedly performing critical and necessary

functions for the U.S. military to further the national defense and acting pursuant to government

mandates, leases, and contracts under which they assisted the federal government in achieving

federal objectives under federal direction, supervision, and control. Defendants have acted under

federal officers in numerous ways, including by: (1) developing mineral resources on the OCS

through highly technical leases that were overseen and managed by federal supervisors; (2)

developing mineral resources on federal lands through specialized leases that were overseen and

managed by federal supervisors; (3) operating the Elk Hills reserve “in the employ” of the U.S.

Navy; (4) supplying fuel for and managing the Strategic Petroleum Reserve; (5) allocating their

products pursuant to the Emergency Petroleum Allocation Act; (6) producing oil and gas for the

U.S. military during wartimes under specific government guidance and directives; (7) building,

operating, and managing government petroleum production facilities; (8) producing and supplying

large quantities of highly specialized, noncommercial-grade fuels for U.S. military use that

conformed (and still conform) to unique military specifications; and (9) constructing pipelines for

oil transportation at the direction and control of the federal government. Second, Plaintiff’s claims

relate to these acts under federal officers because there is “a connection or association between the

act[s] in question and the federal office.” Sawyer, 860 F.3d at 258. Plaintiff has brought suit for


                                                 46
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 51 of 127



the downstream effects of all global combustion of oil and gas and the resulting emissions of

greenhouse gases, which necessarily includes the combustion of products created for and at the

direction of the federal government. Third, Defendants have several “colorable federal defenses,”

including the government-contractor defense, preemption, federal immunity, commerce clause

defenses, due process, the foreign affairs doctrine, and the First Amendment.

       1.      Defendants “Acted Under” Federal Officers

       71.     Oil and gas are at the heart of economic, energy, and security policies of the United

States, and have been for decades. It has long been the policy of the United States that fossil “fuels

are strategically important domestic resources that should be developed to reduce the growing

dependence of the United States on politically and economically unstable sources of foreign oil

imports.” 42 U.S.C. § 15927(b)(1); see also 83 Fed. Reg. 23295, 23296 (Final List of Critical

Minerals 2018) (“[F]ossil fuels” are “indispensable to a modern society for the purposes of national

security, technology, infrastructure, and energy production.”). As Professor Wilson explains:

“Over the last 120 years, the U.S. government has relied upon the oil and gas industry to control

oil supplies and expand the production of petroleum products, in order to meet military needs and

enhance national security.” Wilson Decl. ¶¶ 1–2.

       72.     Defendants “acted under” federal officers because the government exerted

extensive “subjection, guidance, or control” over Defendants’ fossil fuel production and because

Defendants engaged in “an effort to assist, or to help carry out, the duties or tasks of the federal

superior.” Watson, 551 U.S. at 143, 152; see also St. Charles Surgical Hospital, LLC v. Louisiana

Health Serv. & Indemnity Co., 2021 WL 857473 (5th Cir. Mar. 8, 2021) (“In order to satisfy the

‘acting under’ requirement, a removing defendant need not show that its alleged conduct was

precisely dictated by a federal officer’s directive. . . . Instead, the ‘acting under’ inquiry examines

the relationship between the removing party and relevant federal officer, requiring courts to


                                                  47
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 52 of 127



determine whether the federal officer ‘exert[s] a sufficient level of subjection, guidance, or control’

over the private actor.”).

       73.     Both the Supreme Court and courts in the Fourth Circuit have made clear that “the

statute must be liberally construed” and, in particular, “[t]he words ‘acting under’ are broad.”

Watson, 555 U.S. at 147; see also Aqueous Film-Forming Foams, 2019 WL 2807266, at *2 (“[T]he

phrase “acting under” is “broad” and should be “liberally construed” in favor of the removing

Defendant.”). Where, as here, a private party has specifically contracted with “the Government to

produce an item that [the Government] needs,” such assistance “goes beyond simple compliance

with the law” and satisfies the “acting under” prong. Baker, 962 F.3d at 942. “The words ‘acting

under’ describe ‘the triggering relationship between a private entity and a federal officer.’ The

‘triggering relationship’ encompasses a broad range of relationships, including, but not limited to,

agent-principal, contract or payment, and employer-employee relationships.” Doe v. UPMC, 2020

WL 5742685 at *3 (W.D. Pa. Sept. 25, 2020) (emphasis added and internal citations omitted).

       74.     For decades, Defendants have acted under the direction, supervision, or control of

federal officers and have assisted them in securing domestic energy independence and meeting the

requirements of the U.S. military and the national economy. Under these circumstances, 28 U.S.C.

§ 1442(a)(1) affords Defendants a right to insist that any claims based on this “special relationship”

be heard in federal court. Baker, 962 F.3d at 941–42 (holding that “[t]he crux of the [‘acting

under’] inquiry . . . is whether there was a special relationship between the defendant and the

federal government,” which exists where an entity “provide[s] the federal government with

materials that it need[s]”—particularly during wartime). The federal government has required and

promoted the production of oil and gas for decades to meet the U.S. military and national economy

needs, even as the public and the world increasingly recognized and understood the potential link




                                                  48
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 53 of 127



between greenhouse gas emissions and global climate change.17 Indeed, the federal government

continues to promote domestic production of fossil fuels through a variety of lease programs,

grants, loan guarantees, tax provisions, and contracts. For example, the Office of Fossil Energy

states that the government seeks American energy dominance, which “promotes U.S. domestic

homegrown energy development to achieve energy security and jobs in energy and technology

around the world.”18

        75.     Not surprisingly, Defendants acted under federal officers in many respects, each

directly stemming from the U.S. government’s policies designed to meet the vital national interest

in assuring adequate energy sources for the national defense and economic well-being. Each of

these examples provided below demonstrates that Defendants have produced or supplied oil and

gas under the direction, supervision, and control of the federal government. Any one of them alone

is sufficient to support federal officer removal, and each demonstrates the strong federal interest

in petroleum production, which Plaintiff now seeks to disrupt.19



17
     For example, the federal government took a number of other actions to promote the domestic
     production of oil and gas to protect important state actions. These include the Energy
     Petroleum Allocation Act of 1973, Pub L. No. 93-159, 87 Stat. 627 (1973) and the Federal
     Energy Administration (“FEA”) Act of 1974, Pub. L. No. 93-275, 88 Stat. 96 (1974). The
     report published pursuant to the FEA stated, “Prospects for large, new discoveries of onshore
     oil and gas deposits in the lower 48 States are small. For this reason, it is proposed that leasing
     of the Federal OCS be accelerated, to include frontier areas of Alaska, the Atlantic and Pacific
     coasts, and the Gulf of Mexico.” Kelly Decl. Ex. 10, at 1012 (H.R. Doc. No. 93-406). The
     report further noted that “there would be strategic foreign policy and national security
     advantages in having energy sources which are not susceptible to interruption by a foreign
     power.” Id. More recent administrations have continued to promote the development of oil
     and gas on the OCS through, e.g., the Energy Policy Act of 2005 which, among other things,
     sought “to promote oil and natural gas production from the [OCS] and onshore Federal lands
     under lease by providing royalty incentives to use enhanced recovery techniques.” Pub. L. No.
     109-58, § 357(a)(2)(B), 119 Stat. 594 (2005).
18
     U.S. Dep’t of Energy, Office of Fossil Energy, 2018-2022 Strategic Vision,
     https://www.energy.gov/sites/prod/files/2019/12/f69/FE%20Strategic%20Vision.pdf.
19
     The examples provided in this section, and other sections, of this Notice of Removal are meant


                                                   49
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 54 of 127



                a.      Defendants Acted Under Federal Officers By Developing Mineral
                        Resources On The Outer Continental Shelf

        76.     As noted above, Congress first passed OCSLA in 1953, providing federal control

over the OCS to ensure the “expeditious and orderly development” of what it recognized to be a

“vital national resource” in “a manner which is consistent with . . . national needs.” 43 U.S.C.

§ 1332(3). The initial regulations “went well beyond those that governed the average federally

regulated entity at that time.” Priest Decl. ¶ 19. As Professor Priest explains: “An OCS lease was

a contractual obligation on the part of lessees to ensure that all operations ‘conform to sound

conservation practice’ . . . and effect the ‘maximum economic recovery’ of the natural resources

on the OCS.” Id. (citing 19 Fed. Reg. § 250.11, 2656) (emphases added). In fact, the federal

government retained the power to “direct how oil and gas resources would be extracted and sold

from the OCS.” Id. ¶ 20.

        77.     Federal officials in the Department of Interior—whom the Code of Federal

Regulations called “supervisors”—exerted substantial control and oversight over Defendants’

operations on the OCS from the earliest OCS exploration. Id. ¶ 19. Federal supervisors had

complete authority to control and dictate the “rate of production from OCS wells,” id. ¶ 19, and

had authority to suspend operations in certain situations, Priest Decl. ¶ 20. And, the supervisors

also “had the final say over methods of measuring production and computing royalties,” which

were based on “the estimated reasonable value of the product as determined by the supervisor.”

Id. ¶ 20 (internal quotation marks omitted).20 As Professor Priest explains, these federal officials



     only to provide illustrative examples. These examples are by no means an exhaustive
     collection of the factual bases that support the grounds for removal asserted herein. Defendants
     expressly reserve all rights to include additional support for any and all grounds for removal
     in any further briefing should Plaintiff challenge removal.
20
     The federal government uniquely reserves the authority to determine the value of production
     for purposes of determining how much royalty a lessee owes. See Kelly Decl. Ex. 19 § 6(b)


                                                 50
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 55 of 127



“did not engage in perfunctory, run-of-the-mill permitting and inspection.” Id. ¶ 22. Rather, they

“provided direction to lessees regarding when and where they drilled, and at what price, in order

to protect the correlative rights of the federal government as the resource owner and trustee” of

federal lands. Id. ¶ 28.

        78.     In addition, the federal government exerted substantial control by issuing highly

specific and technical orders, known as “OCS Orders,” which, among other things: “specified

how wells, platforms, and other fixed structures should be marked”; “dictated the minimum depth

and methods for cementing well conduct casing in place”; “prescribed the minimum plugging and

abandonment procedures for all wells”; and “required the installation of subsurface safety devices

on all OCS wells.” Id. ¶ 24 (citations omitted). Professor Priest observes that through these OCS

Orders, federal officials “exercised active control on the federal OCS over the drilling of wells, the

production of hydrocarbons, and the provision of safety.” Id. ¶ 25. These controls went far beyond

typical regulations, as the federal government imposed requirements as the resource owner to

achieve its economic and policy goals. E.g., id. ¶¶ 28, 32.

        79.     During the 1960s, U.S. domestic oil consumption increased 51%, compared to only

36% during the previous decade.21 Demand continued to climb into the early 1970s, and domestic

supply failed to keep pace, so the United States soon found itself facing a precarious shortage of

oil. The United States increasingly turned to foreign countries, particularly in the Middle East, for

oil. In fact, the amount of oil that the United States imported doubled from 3.2 million barrels per



     (“The value of production for purposes of computing royalty shall be the reasonable value of
     the production as determined by the Lessor.”) (emphasis added). A typical commercial private
     lease would never reserve similar unilateral authority to one contracting party to control a
     material term of the lease contract. See Kelly Decl. Ex. 22 (Commercial Lease – Texas
     Association of Realtors, Form TAR-2101). This would be akin to a commercial rental lease
     providing that the landlord has sole discretion to specify the rent owed.
21
     Kelly Decl. Ex. 11, at 17 (Jay Hakes, A Declaration of Energy Independence (2008)).


                                                 51
           Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 56 of 127



day in 1970 to 6.2 million barrels per day in 1973.22 By April 1973, President Nixon warned

Congress of an impending energy crisis:

                 As America has become more prosperous and more heavily
                 industrialized, our demands for energy have soared. Today, with 6
                 per cent of the world’s population, we consume almost a third of all
                 the energy used in the world. Our energy demands have grown so
                 rapidly that they now outstrip our available supplies, and at our
                 present rate of growth, our energy needs a dozen years from now
                 will be nearly double what they were in 1970. . . . If recent trends
                 continue unchecked, we could face a genuine energy crisis. But that
                 crisis can and should be averted, for we have the capacity and the
                 resources to meet our energy needs if only we take the proper
                 steps—and take them now.23

           80.   To avert a national energy crisis, President Nixon ordered a dramatic increase in

possible production on the OCS:

                 Approximately half of the oil and gas resources in this country are
                 located on public lands, primarily on the Outer Continental Shelf
                 [OCS]. The speed at which we can increase our domestic energy
                 production will depend in large measure on how rapidly these
                 resources can be developed. I am therefore directing the Secretary
                 of the Interior to take steps which would triple the annual acreage
                 leased on the Outer Continental Shelf by 1979, beginning with
                 expanded sales in 1974 in the Gulf of Mexico and including areas
                 beyond 200 meters in depth under conditions consistent with my
                 oceans policy statement of May, 1970.24

           81.   Before the nation’s precarious energy balance could stabilize, events abroad would

exacerbate the crisis. The 1973 OPEC Oil Embargo “led to nationwide shortages of petroleum, a

$60 billion drop in GNP, [and] more rapid inflation,” among other harms.25 The government called



22
     Kelly Decl. Ex. 12, at 591 (Yergin, The Prize).
23
     Kelly Decl. Ex. 13 (Excerpts From Nixon Message, N.Y. Times, Apr. 19, 1973,
     https://www.nytimes.com/1973/04/19/archives/excerpts-from-nixon-message-developing-
     our-domestic-energy.html).
24
     Id.
25
     U.S.     Dep’t    of    Energy,   National Energy  Plan    II,   at   1    (1979),
     https://books.google.com/books?id=VR7PpPbRKFgC&printsec=frontcover#v=onepage&q&


                                                 52
           Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 57 of 127



upon the oil and gas industry, including Defendants, to address this shortage. See infra ¶ 129. The

nation’s energy woes continued to mount in the mid-to-late 1970s, with a natural gas shortage

caused by an abnormally cold winter in 1976–77, a national coal strike in 1978, and a substantial

reduction in crude oil supplies following the Iranian Revolution of 1979.26 Yet the nation’s

dependency on imported oil continued to increase. By 1977, the United States was importing up

to 8.8 million barrels per day—fully half of the nation’s total domestic oil consumption.27 The

growing influence of OPEC, the quadrupling of oil prices during the energy crises of the 1970s,

the staggering loss in GNP, and the now-infamous gas lines, price controls, and rationing that

accompanied these energy crises spurred the U.S. government to take action over the ensuing

decades to quickly and dramatically increase domestic oil production.

           82.   In 1973, President Nixon established the goal of energy independence for the U.S.

by 1980. President Nixon dubbed this plan “Project Independence 1980” and, among other things,

ordered the Secretary of the Interior “to increase the acreage leased on the [OCS] to 10 million

acres beginning in 1975, more than tripling what had originally been planned.”28 President Nixon

explained:

                 Let me conclude by restating our overall objective. It can be
                 summed up in one word that best characterizes this Nation and its
                 essential nature. That word is “independence.” From its beginning
                 200 years ago, throughout its history, America has made great
                 sacrifices of blood and also of treasure to achieve and maintain its
                 independence. In the last third of this century, our independence
                 will depend on maintaining and achieving self-sufficiency in
                 energy. . . . What I have called Project Independence 1980 is a


     f=false.
26
     Id.
27
     Id. at tbl. IV-1.
28
     Annual Message to the Congress on the State of the Union, 1 Pub. Papers 56, 94 (Jan. 23,
     1974),
     https://quod.lib.umich.edu/p/ppotpus/4731948.1974.001/134?rgn=full+text;view=image.

                                                 53
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 58 of 127



                series of plans and goals set to [e]nsure that by the end of this
                decade, Americans will not have to rely on any source of energy
                beyond our own.29

        83.     In 1978, Congress amended OCSLA to further encourage the leasing of the OCS

to meet national energy and security needs created by the oil embargoes of the 1970s. Congress’s

express purpose in amending the statute was to foster “expedited exploration and development of

the OCS in order to achieve national economic and energy policy goals, assure national security,

reduce dependence on foreign sources, and maintain a favorable balance of payments.”30 Congress

expressly underscored the national public interest in “develop[ing] oil and natural gas resources in

the Outer Continental Shelf in a manner which is consistent with the need . . . to make such

resources available to meet the Nation’s energy needs as rapidly as possible.” Id.

        84.     During the debate over the 1978 amendments, Senator Fritz Hollings proposed that

the federal government create a national oil company to facilitate the development of oil and gas

on the OCS: “My bill authorizes and directs the Secretary of the Interior to initiate a major program

of offshore oil exploration—including deep drilling—in frontier areas of the Outer Continental

Shelf. . . . The Federal Government can conduct this program by using the same drilling and




29
     Address to the Nation about National Energy Policy, 1 Pub. Papers 973, 976 (Nov. 25, 1973),
     https://quod.lib.umich.edu/p/ppotpus/4731942.1973.001/1030?rgn=full+text;view=image.
     After the Arab Oil Embargo, there was immense public pressure for Washington to “do
     something”— to return prices to what they had been before the embargo and, at the same time,
     ensure adequate domestic supplies. Kelly Decl. Ex. 12, at 660 (Yergin, The Prize). See also
     Meg Jacobs, America’s Never-Ending Oil Consumption, Atlantic (May 15, 2016),
     https://www.theatlantic.com/politics/archive/2016/05/american-oil-consumption/482532/.
30
     43 U.S.C. § 1802 (1) & (2); see California ex rel. Brown v. Watt, 668 F.2d 1290, 1296 (D.C.
     Cir. 1981); see also S. Rep. No. 93-1140, at 4937 (1974) (“During the next decade,
     development of conventional oil and gas from the United States Outer Continental Shelf can
     be expected (a) to provide the largest single source of increased domestic energy, (b) to supply
     this energy at a lower average cost to the U.S. economy than any alternative and (c) to supply
     it with substantially less harm to the environment than almost any other source.”).


                                                 54
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 59 of 127



exploration firms that are usually hired by oil companies. The taxpayers of the United States—

rather than the oil companies—would be the clients for these drilling companies, and the

information received would pass directly into the public domain.”31 The proposal to create a

government agency to develop the OCS was ultimately rejected—instead, the government decided

to contract with private energy companies to perform these essential tasks on its behalf with

expanded oversight and control by the government. Kelly Decl. Ex. 14.

        85.    This was not the only proposal at the time to create a national oil company. See

Priest Decl. ¶¶ 52–53; 121 Cong. Rec. 4490 (daily ed. Feb. 26, 1975); Kelly Decl. Ex. 14. Another

proposal “would have formally established a ‘Federal Oil and Gas Corporation’” that would be

“‘owned by the federal government’ and ‘in case of any shortage of natural gas or oil and serious

public hardship, could itself engage in production on Federal lands in sufficient quantities to

mitigate such shortage and hardship.’” Id. Yet another proposal, from Representatives Harris and

McFall, “would provide for the establishment of a National Energy and Conservation

Corporation—to be called Ampower—similar to the Tennessee Valley Authority.” 121 Cong.

Rec. 4490 (daily ed. Feb. 26, 1975). Representative Harris explained: “The creation of a quasi-

public corporation such as Ampower can and should perform these functions on public lands” to

“[e]nsure that the public’s oil and gas is developed in the public interest.” Kelly Decl. Ex. 14,

9275–76. These proposals were ultimately rejected in favor of an arrangement by which the

government would contract with private companies, including Defendants—acting as agents—to

achieve this federal objective with expanded federal supervision and control. See Priest Decl. ¶ 55.

        86.    It is significant that Congress considered creating a national oil corporation to

develop the oil and gas resources on the OCS, as many other countries seeking to exploit their



31
     See Kelly Decl. Ex. 15 (121 Cong. Rec. S903-11 (1975)).


                                                55
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 60 of 127



domestic petroleum resources have done. Ultimately, Congress decided that the best and most

efficient way to meet the enumerated national objectives was to contract with private energy

companies, including many of the Defendants here, to produce oil and gas from these federal lands.

The result was a closely supervised leasing program directed by the Department of the Interior and

providing the federal government with control over the production sufficient to protect the national

interests.32 As the Supreme Court has explained, removal is appropriate where private companies

have “performed a job that, in the absence of a contract with a private firm, the Government itself

would have had to perform.” Watson, 551 U.S. at 154.

        87.    One of the Federal Energy Administration’s first undertakings in 1974 was to

propose significantly expanding the OCS leasing program, because “[r]ecent world events have

spotlighted the growing dependence of the United States on imported crude oil and petroleum

products,” and “[i]nterruptions in oil imports impose severe costs on the United States due to the

pervasive economic role of petroleum in almost every sector of the economy.”33 This increased

OCS leasing represented a crucial federal policy, because “the Outer Continental Shelf represents

one of the most important potential sources of increased domestic energy production, [and so] the

President has called for an accelerated leasing program as a mechanism to [e]nsure that the most

favorable OCS exploration prospects become available for near-term development.” Id.

        88.    Around this time, it was necessary to spur production of oil and gas on the OCS

because alternatives were not feasible. In the lead-up to the 1978 amendments, the Ad Hoc Select

Committee on the OCS published a report stating that “alternative sources of energy will not be

commercially practical for years to come,” and thus, “a healthy economy remains dependent on



32
     See Kelly Decl. Ex. 15 (Cong. Rec. S903-11 (Jan. 27, 1975)).
33
     Kelly Decl. Ex. 10, at App’x 2 (H.R. Doc. No. 93-406 (1974)).


                                                56
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 61 of 127



supplies of oil and gas.”34 The Committee concluded that “[d]evelopment of our OCS resources

will afford us needed time—as much as a generation—within which to develop alternative sources

of energy.”35

        89.     The 1978 OCSLA amendments greatly increased the Secretary of the Interior’s

control over the OCS leasing program to align production with national goals.36 The amendments

instructed the Secretary of the Interior to create an oil and gas leasing program on a five-year

review cycle that provides as precisely as possible the size, timing, and location of leasing activities

“which [the Secretary] determines will best meet national energy needs for the five-year period

following its approval or reapproval.” 43 U.S.C. § 1344(a)–(e). Since 1977, several federal

statutes have further expanded the OCS leasing program to promote the development of national

energy supplies, including reductions in royalty payments to increase participation by Defendants

to explore and develop deepwater resources.37

        90.     In the 1990s, the Clinton Administration amended OCSLA to permit the Secretary

of the Interior to grant certain royalty relief payments aimed at “reduc[ing] America’s dependence

on unreliable sources of imported oil by helping unlock an estimated 15 billion barrels of oil in the

central and western Gulf of Mexico” for energy companies’ exploration and production. Press

Secretary, White House Office of Communications, Statement on North Slope Oil Bill Signing,

1995 WL 699656, at *1 (Nov. 28, 1995). And in the 2000s, the Bush Administration opened up


34
     Kelly Decl. Ex. 16, at 254 (H.R. Rep. No. 94-1084 (1976)).
35
     Kelly Decl. Ex. 17, at 1460 (H.R. Rep. No. 95-590 (1977)).
36
     See id. at 173 (recognizing that the amendments provided the federal government with the
     power and oversight capability to “expedite the systematic development of the OCS, while
     protecting our marine and coastal environment”).
37
     See, e.g., Outer Continental Shelf Deep Water Royalty Relief Act, Pub. L. No. 104-58, 109
     Stat. 557 (1995); Energy Policy Act of 2005, Pub. L. No. 109-58, 119 Stat. 594 (2005); Gulf
     of Mexico Energy Security Act of 2006, Pub. L. No. 109-432, 120 Stat. 2922 (2006).

                                                  57
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 62 of 127



approximately 8 million additional acres of OCS lands for leasing in the Gulf of Mexico, stating:

“By developing these domestic resources in a way that protects the environment, we will help

address high energy prices, protect American jobs, and reduce our dependence on foreign oil.” 38

        91.    As Professor Priest explains, these OCS leases are “not merely commercial

transactions between the federal government and the oil companies. They reflect the creation of

a valuable national security asset for the United States over time.” Priest Decl. ¶ 7(1) (emphasis

added). The development of the OCS was a “political and policy-driven project to incorporate the

OCS into the nation’s public lands and manage OCS resources in the long-term interest of U.S.

energy security.” Id. “The federal OCS program procured the services of oil and gas firms to

develop urgently needed resources on federal offshore lands that the federal government was

unable to do on its own.” Id. The federal government “had no experience or expertise,” and

“[t]herefore . . . had little choice but to enlist the service of the oil firms who did.” Id. ¶ 18. But

it was the federal government, not the oil companies, that “dictated the terms, locations, methods

and rates of hydrocarbon production on the OCS” in order to advance federal interests and

accordingly, “[t]he policies and plans of the federal OCS program did not always align with those

of the oil firms interested in drilling.” Id. ¶ 7(2). “Federal officials viewed these firms as agents

of a larger, more long-range energy strategy to increase domestic oil and gas reserves.” Id. The

importance of the OCS to domestic energy security and economic prosperity has continued to the

present, and across every administration. See Priest Decl. ¶ 79. For example, in 2010, President

Obama announced “the expansion of offshore oil and gas exploration” because “our dependence




38
     Statement By President George W. Bush Upon Signing [H.R. 6111], 2 Pub. Papers 2218 (Dec.
     20,                                                                               2006),
     https://books.google.com/books?id=o2ei8yOphboC&printsec=frontcover#v=onepage&q&f=
     false.


                                                  58
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 63 of 127



on foreign oil threatens our economy.” Id. ¶ 78.

        92.    The leases require Defendants to “maximize the ultimate recovery of the

hydrocarbons from the leased area”; require that drilling take place “in accordance with a

government approved exploration plan (EP), development and production plan (DPP) or

development operations coordination document (DOCD) [as well as] approval conditions”; and

specify that the federal government retains the right to oversee the lessee’s rate of production from

its leases.39 BOEM maintains oversight over the lessees as they operate on federal land. Prior to

exploration, development, or production, lessees must prepare and comply with detailed plans that

are subject to comment and amendment by BOEM, state reviewers, or other agencies.40 Indeed,

for decades, Defendants’ OCSLA leases have instructed that “[t]he Lessee shall comply with all

applicable regulations, orders, written instructions and the terms and conditions set forth in this

lease” and that “[a]fter due notice in writing, the Lessee shall conduct such OCS mining activities

at such rates as the Lessor may require in order that the Leased Area or any part thereof may be

properly and timely developed and produced in accordance with sound operating principles.”41

Under these requirements, OCS lessees are subject to exacting oversight by BOEM and the Bureau

of Safety and Environmental Enforcement (“BSEE”) over each stage in developing the leasehold

property.42 At all stages—from exploration, to preparation for developing and producing oil and


39
     See generally Kelly Decl. Exs. 18–21; Adam Vann, Congressional Research Service,
     RL33404, Offshore Oil and Gas Development: Legal Framework (2018),
     https://fas.org/sgp/crs/misc/RL33404.pdf (describing the multistep process for approval of
     development plans and BOEM oversight procedures).
40
     See generally Adam Vann, Cong. Rsch. Serv., RL33404, Offshore Oil and Gas Development:
     Legal Framework (2018), RL33404, Offshore Oil and Gas Development: Legal Framework
     (2018), https://fas.org/sgp/crs/misc/RL33404.pdf (describing the multistep process for
     approval of development plans and oversight procedures).
41
     Kelly Decl. Ex. 18 § 10 (emphases added).
42
     E.g., 30 C.F.R. §§ 250.101–115, 250.130–146, 250.168–295, 250.400–463 (BSEE) &


                                                 59
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 64 of 127



gas reserves that have been discovered, to actual drilling and production—OCS lessees must

submit exhaustive operational plans demonstrating how they will comply with the complex and

detailed technical requirements imposed by these agencies. The relevant agency must then find,

complete, and approve these plans before any such work can begin. BSEE then carefully monitors

compliance with the approved plan and must approve any significant modification thereof.

        93.     The federal government retains the right to control a lessee’s rate of production on

the OCS from its lease.43 In particular, BSEE, within the Interior Department, may set the

Maximum Efficient Rate (“MER”) for production from a reservoir—that is, a cap on the

production rate from all of the wells producing from a reservoir.44 This requirement has existed

since 1974,45 and the government adopted this “significant burden” to control production from its

leases for the purpose of responding to “a period of oil shortages and energy crises.”46

        94.     Through federal leases, the government retains supervision and control over the use

of federal property. The mineral leasing laws, including OCSLA and the Mineral Leasing Act of

1920, 30 U.S.C. §181 et seq. (“MLA”), discussed below, are an exercise of Congress’s power

under the Property Clause of the Constitution. U.S. Const. art. IV, § 3, cl. 2 (“The Congress shall

have Power to dispose of and make all needful Rules and Regulations respecting the Territory or

other Property belonging to the United States.”). The government issues onshore and offshore

leases for a primary term of five to ten years, with a habendum clause under which the lessee



     550.101–147 (BOEM).
43
     See Kelly Decl. Ex. 18 § 10; 43 U.S.C. § 1334(g) (The lessee “shall produce any oil or gas, or
     both, . . . at rates consistent with any rule or order issued by the President in accordance with
     any provision of law.”).
44
     30 C.F.R. § 250.1159.
45
     See 39 Fed. Reg. 15885 (May 6, 1974) (approving OCS Order No. 11).
46
     75 Fed. Reg. 20271, 20272 (Apr. 19, 2010).


                                                  60
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 65 of 127



retains the lease for so long after the primary term as the lease produces oil and gas in paying

quantities. 30 U.S.C. § 226(e) (onshore); 43 U.S.C. § 1337(b)(2) (OCS); Kelly Decl. Ex. 19 § 3.

But when the lease terminates, the property interest reverts to the United States; the lessee cannot

acquire fee title interest. Nor may a federal lessee assign its lease to another person without express

government approval.       30 U.S.C. § 187; 43 C.F.R. § 3106 (onshore leases); 30 C.F.R.

§§ 556.701(a), 556.800 (OCS leases).

        95.     The United States controls federal mineral lessees like Defendants in other ways.

An OCS lessee does not have an absolute right to develop and produce; rather, it has only an

exclusive right to seek approval from the United States to develop and produce under the lease.

See Sec’y of the Interior v. California, 464 U.S. 312, 337–39 (1984); Vill. of False Pass v. Clark,

733 F.2d 605, 614–16 (9th Cir. 1984). The government conditions OCS leases with a right of first

refusal to purchase all minerals “[i]n time of war or when the President of the United States shall

so prescribe.”47 The federal government also maintains certain controls over the disposition of oil,

gas, and other minerals extracted from federally owned property. The government reserves the

right to purchase up to 16⅔% of lease production, less any royalty share taken in-kind.48 The

Secretary of the Interior may direct a lessee to deliver any reserved production to the General

Services Administration (government civilian operations), the Department of Defense (military

operations), or the Department of Energy (e.g., Strategic Petroleum Reserve).49



47
     Kelly Decl. Ex. 18 § 14; Kelly Decl. Ex. 19 § 15(d); see 43 U.S.C. § 1341(b).
48
     43 U.S.C. § 1353(a)(2). The United States also reserves the right to all helium produced from
     federal leases, which the lessee produces solely for the government’s benefit. See 43 U.S.C.
     § 1341(f).
49
     Id. In addition, the Secretary may compel a lessee to offer a percentage of lease production
     “to small or independent refiners” (e.g., in shortage situations where independent refiners may
     not have access to production to the same extent as integrated producers/refiners). Kelly
     Decl. Ex. 19 § 15(c); see 43 U.S.C. § 1337(b)(7).


                                                  61
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 66 of 127



        96.     Through federal leases, the government balances economic development with

environmental considerations. The Secretary may reduce or eliminate the United States’ royalty

share, and thus provide the lessee an additional economic incentive to produce oil and gas.50 The

Secretary may suspend production from an OCS lease “if there is a threat of serious, irreparable,

or immediate harm or damage to life (including fish and other aquatic life), to property, to any

mineral deposits (in areas leased or not leased), or to the marine, coastal, or human environment.”51

        97.     As the above statutory and lease provisions demonstrate, a federal oil and gas lease

is the means by which the federal government directs a lessee to develop federal minerals on the

government’s behalf, and the government retains extensive supervision and control over the

lessees for many purposes, including in some cases solely to further public policy or achieve purely

governmental objectives. These are activities that the federal government would itself have to

undertake unless the Defendants did it for the government through the obligations of federal leases

on federal lands. Under Watson, this is not run-of-the-mill regulation. On the contrary, it is the

kind of “special relationship” that supports federal officer removal. Watson, 551 U.S. at 157.

        98.     Authorization of each five-year OCS leasing program is subject to environmental

review under the National Environmental Policy Act, requiring the preparation of an

Environmental Impact Statement (“EIS”) to support the Record of Decision approving the scope

of the program. The EIS approving each five-year leasing program is massive and includes details

regarding the national need for oil and gas and how the leasing program meets those needs.52



50
     43 U.S.C. § 1337(a)(3) (“The Secretary may, in order to promote increased production on the
     lease area, through direct, secondary, or tertiary recovery means, reduce or eliminate any
     royalty or net profit share set forth in the lease for such area.”).
51
     43 U.S.C. § 1334(a)(1); see 43 U.S.C. § 1334(a)(2) (authority to cancel any lease for similar
     reasons).
52
     See, e.g., 2012–2017 EIS.


                                                 62
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 67 of 127



        99.     These environmental analyses confirm that the OCS leasing program exists to fulfill

Congress’s mandate to manage and encourage production of oil and natural gas from the OCS in

order to further the national interest, not merely the commercial interests of the lessees. In 2009,

for example, oil produced from the OCS accounted for 30% of all domestic production. The U.S.

Treasury averages more than $10 billion per year from OCS bonuses, rental payments, and

royalties. In evaluating alternatives that could replace OCS leases or the required “no action”

alternative (i.e., no OCS leases), the 2012-2017 EIS concluded that such alternatives would not

meet the federal government’s purpose and need because any reduction in production would be

replaced mostly by foreign imports of oil and gas, frustrating congressional intent.53

        100.    The Record of Decision approving the 2017–2022 OCS Leasing Programs

recognizes that the Secretary of Interior must develop schedules of OCS oil and gas leasing that

“best meet national energy needs for the 5-year period following its approval or re-approval.”54

Although the federal government identified the no-lease alternative as the most environmentally

preferred alternative, the government rejected it because it did “not meet the purpose and need for

the action . . . as it leaves a void in planning for national energy needs.”55

        101.    In 2019, oil production by private companies, including some Defendants, from

federal offshore and onshore leases managed by the Interior Department was nearly one billion

barrels. Historically, annual oil and gas production from federal leases has accounted for as much




53
     See id. at 1–4, 4-606, 4-643 (projecting changes in oil markets if OCS production was halted).
54
     43 U.S.C. § 1344(a)–(e).
55
     U.S. Dep’t of Interior, Bureau of Ocean Energy Mgmt., Record of Decision and Approval of
     the 2017–2022 Outer Continental Shelf Oil and Gas Leasing Program (Jan. 17, 2017),
     https://www.boem.gov/sites/default/files/oil-and-gas-energy-program/Leasing/Five-Year-
     Program/2017-2022/2017-2022-Record-of-Decision.pdf.


                                                  63
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 68 of 127



as 36% of domestic oil production and 25% of domestic natural gas production.56 The federal

government has reaped enormous financial benefits from the ongoing policy decision to contract

for the production of oil and gas from federal lands in the form of royalty regimes that have resulted

in billions of dollars of revenue to the federal government. Moreover, the activities of lessees

(including Defendants) pursuant to these leases further Congress’s directives to the Executive

Branch to facilitate and manage the production of oil and natural gas from the OCS in order to

achieve the federal government’s policy objectives. If not for these activities of lessees under the

direction and control of federal resource-management agencies, the federal government would

have needed to perform those activities itself in order to implement Congress’s directives regarding

production of oil and gas from the OCS.

        102.   The federal government’s control over oil and gas production is thus fundamentally

different from the government’s regulation of tobacco products, which the Supreme Court

addressed in Watson. There, the Court recognized that a private party does not come within the

scope of the federal officer removal statute “simply [by] complying with the law.” Watson, 551

U.S. at 152. Accordingly, “a highly regulated firm cannot find a statutory basis for removal in the

fact of federal regulation alone,” even “if the regulation is highly detailed and even if the private

firm’s activities are highly supervised and monitored.” Id. at 153. This is because mere regulation

does not indicate that the federal government would undertake the regulated activity if private

actors did not—the government regulates tobacco products because of their health risks, not

because tobacco production is a federal imperative. Plaintiff’s claims, by contrast, seek to punish

Defendants for activities conducted under the close supervision of the federal government that



56
     See Cong. Rsch. Serv., R42432, U.S. Crude Oil and Natural Gas Production in Federal and
     Nonfederal          Areas       3,       5      (updated    Oct.       23,       2018),
     https://crsreports.congress.gov/product/pdf/R/R42432.

                                                 64
           Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 69 of 127



effectuate national energy policy and support the national defense.          Plaintiff’s claims thus

implicate precisely the type of “special relationship” that supports federal officer removal. Id. at

157.

                  b.     Defendants Acted Under Federal Officers By Developing Mineral
                         Resources On Federal Lands

           103.   Defendants also acted under the direction, supervision and control of the federal

government in developing mineral resources on federal lands onshore. The Interior Department’s

Bureau of Land Management (“BLM”) leases, similar to OCS leases, provide that the United

States “reserves the right to specify rates of development and production in the public interest.”57

           104.   The federal government also maintains certain controls over the disposition of oil,

gas, and other minerals extracted from federally owned property. The Secretary of the Interior

may direct a lessee to deliver any reserved production to the General Services Administration

(government civilian operations), the Department of Defense (military operations), or the

Department of Energy (e.g., Strategic Petroleum Reserve).58 “Oil and gas produced from the

Federal and Tribal mineral estate are significant parts of the nation’s energy mix. For fiscal year

(FY) 2018, sales of oil, gas, and natural gas liquids produced from the Federal and Tribal mineral

estate accounted for approximately 8 percent of all oil, 9 percent of all natural gas, and 6 percent

of all natural gas liquids produced in the United States.” Kelly Decl. Ex. 118.

           105.   For onshore leases, the Secretary may take any royalty owed on oil and gas

production in-kind and “retain the same for the use of the United States.”59 BLM leases also

provide that “Lessor reserves the right to ensure that production is sold at reasonable prices and to



57
     Kelly Decl. Ex. 21 § 4 (emphasis added).
58
     Id.
59
     30 U.S.C. § 192.


                                                  65
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 70 of 127



prevent monopoly.”60 In addition, the Secretary may compel a lessee to offer a percentage of lease

production “to small or independent refiners” (e.g., in shortage situations where independent

refiners may not have access to production to the same extent as integrated producers/refiners).61

        106.    The federal government also uniquely reserves the authority to determine the value

of production for purposes of determining how much royalty a lessee owes, which is a provision

included in BLM leases.62 A typical commercial private lease would never reserve similar

unilateral authority to one contracting party to control a material economic term of the lease

contract. See Kelly Decl. Ex. 22 (Commercial Lease – Texas Association of Realtors, Form TAR-

2101). This would be akin to a commercial lease providing that the landlord has sole discretion to

specify the rent owed.

        107.    Through federal leases, the government balances economic development with

environmental considerations. The Secretary may reduce or eliminate the United States’ royalty

share, and thus provide the lessee an additional economic incentive to produce oil and gas.63 The

Secretary may also direct or grant suspensions of operations.64 BLM onshore leases also require

the lessee to cease any operations that would result in the destruction of threatened or endangered

species or objects of historic or scientific interest.65

        108.    The MLA limits the onshore federal oil and gas lease acreage that may be held by




60
     Kelly Decl. Ex. 21 § 10.
61
     30 U.S.C. § 192.
62
     See Kelly Decl. Ex. 21 § 2 (“Lessor reserves the right . . . to establish reasonable minimum
     values on products . . . .”).
63
     43 C.F.R. § 3103.4-1(a) (“[T]he Secretary . . . may waive, suspend or reduce . . . the royalty
     on an entire leasehold, or any portion thereof.”) (MLA leases).
64
     See 30 U.S.C. § 226(i); 43 C.F.R. § 3103.4-4.
65
     Kelly Decl. Ex. 21 § 6.


                                                   66
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 71 of 127



any one person, enforceable by an action in federal court. 30 U.S.C. § 184(d), (h). The

government has the right to obtain “prompt access” to facilities and records. See 30 U.S.C. § 1713.

And the United States also reserves the right to all helium produced from federal leases, which the

lessee produces solely for the government’s benefit. See 30 U.S.C. § 181.

        109.    As discussed with respect to OCS leases, supra Section VII.B.1.a., a federal oil and

gas lease is a contract to develop federal minerals on the government’s behalf, and the government

retains extensive supervision and control over the lessees. These are activities that the federal

government would itself have to undertake without Defendants and thus removal is proper.

Watson, 551 U.S. at 157.

                c.     Defendants Acted Under Federal Officers By Operating The Elk Hills
                       Reserve “In the Employ” Of The U.S. Navy

        110.    Defendants have played an essential role in assisting the federal government with

meeting its petroleum needs to power the nation’s economy and the U.S. military to ensure national

security. The connection between oil and national security began in the early 1900s, when the

world’s leading navies switched from coal to oil as the preferred energy source for ships. President

Taft recognized the national interest in developing domestic oil sources in his address to Congress

on December 6, 1910: “As not only the largest owner of oil lands, but as a propsective [sic] large

consumer of oil by reason of the increasing use of fuel oil by the Navy, the Federal Government

is directly concerned both in encouraging rational development and at the same time insuring the

longest possible life to the oil supply.”66 This national security concern led to the September 2,

1912 executive order creating the Naval Petroleum Reserve at Elk Hills, California, which was

intended to preserve oil in the ground for national emergencies. Kelly Decl. Ex. 24.



66
     Kelly Decl. Ex. 23 (Hearings Before Committee on Naval Affairs of the House of
     Representatives on Estimates Submitted by the Secretary of the Navy, 64th Cong. 761 (1915)).


                                                 67
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 72 of 127



        111.    At the turn of the twentieth century, government lands in the West were being

rapidly turned over to private owners. At the same time, there was a growing realization of the

importance of oil for the Navy, which was then changing its ships from coal- to oil-burning. In

response to arguments that the government should preserve oil for naval purposes, President Taft

withdrew large portions of land in California and Wyoming from eligibility for private ownership,

and in 1912 set aside Naval Petroleum Reserve No. 1 at Elk Hills by an Executive Order. The

establishment of the Reserve, however, was expressly made subject to preexisting private

ownership. There are approximately 46,000 acres within the Reserve, and Standard Oil of

California (“Standard Oil”) (Chevron’s predecessor) owned approximately one-fifth and the Navy

owned the remainder. The Standard Oil lands were not in one block, but were checker-boarded

throughout the Reserve.67

        112.    “The Elk Hills Naval Petroleum Reserve (NPR-1) . . . was originally established in

1912 to provide a source of liquid fuels for the armed forces during national emergencies.”68

“Congressional intent was to retain the oil [at the Reserve] in the ground except when it was needed

for national defense or to avoid damage to the field and the irretrievable loss of oil.”69 In other

words, Congress’s policy objective was to take those steps necessary to maintain and preserve the

fields exclusively for federal defense purposes. Standard Oil and the Navy eventually developed

an understanding that neither would drill additional wells or produce oil inside the Reserve without




67
     The history of Elk Hills is recounted in Standard Oil, 545 F.2d at 624.
68
     Kelly Decl. Ex. 25 U.S. Gov’t Accountability Off., GAO/RCED-87-75FS, Naval Petroleum
     Reserves: Oil Sales Procedures and Prices at Elk Hills, April Through December 1986, at 3
     (1987) (“GAO Fact Sheet”), http://www.gao.gov/assets/90/87497.pdf.
69
     Kelly Decl. Ex. 26 (U.S. Gov’t Accountability Off., Naval Petroleum Reserve No. 1: Efforts
     to Sell the Reserve, GAO/RCED-88-198 at 15 (July 1988) (“GAO Report”),
     https://www.gao.gov/assets/220/210337.pdf).

                                                 68
           Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 73 of 127



providing six months’ notice to the other.70 In doing so, Standard Oil agreed to maintain the

Reserve for national security purposes. The maintenance of the Reserve itself under the direction

of the federal government in furtherance of federal policy gives rise to federal officer removal.71

Standard Oil’s efforts ensured that the Reserve was ready to produce oil for the U.S. war efforts in

World War II.

           113.   World War II marked a new phase. “Shortly after the entrance of the United States

into the war, it became apparent that additional crude oil production would be required on the West

Coast.”72 Standard Oil and the Navy began negotiations for production on the Reserve. On March

1, 1942, President Roosevelt “stated that if satisfactory arrangements could not be promptly

concluded with [Standard Oil], the Secretary of the Navy was authorized to start condemnation

proceedings through the Department of Justice to acquire the property” for the federal

government.73

           114.   The Navy and Standard Oil entered into a Unit Plan Contract (“UPC”) that

President Roosevelt approved on June 28, 1944. The UPC “governed the joint operation and

production of the oil and gas deposits . . . of the Elk Hills Reserve.” Chevron U.S.A., Inc. v. United

States, 116 Fed. Cl. 202, 205 (Fed. Cl. 2014). It provided that the Elk Hills Reserve “was to be

operated as a single property (a unit) and granted the Navy, subject to the provisions of the contract,

absolute control over (1) the time and rate of exploration and development and (2) the quantity

and rate of production.”74 The UPC shows the federal government’s “full and absolute” power



70
     See Standard Oil, 545 F.2d at 627.
71
     See generally GAO Report.
72
     Id. at 14.
73
     Id.
74
     Id. at 15 (emphasis added).


                                                  69
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 74 of 127



and “complete control” over fossil fuel exploration, production, and sales at the reserve. See Kelly

Decl. Ex. 6 (Statement of Gerald D. Morgan, Special Counsel to the Committee on Naval Affairs,

Hearing on Amendment Proposed to Unit Plan Contract Governing Development and Operation

of Naval Reserve Petroleum No. 1 (Elk Hills), U.S. House of Representatives, Committee on Naval

Affairs, at 3737–38 (Sept. 9, 1946)) (“It must be recognized that although Navy and Standard

entered into a unit-plan contract . . . the interests of each are conflicting. It is to Navy’s interest to

conserve as much oil as possible in the ground . . . [and] it is to Standard’s interests to produce its

oil as rapidly as is consistent with maintaining a balance between economical production and

greatest ultimate recovery. The conflict of interest between Navy and Standard Oil was decided

in Navy’s favor upon the execution of the unit-plan contract, for absolute control over the time,

manner, and rate of production is vested in the Secretary of the Navy subject to the control of

Congress.”).

        115.    The plan was designed to “[a]fford [the] Navy a means of acquiring complete

control over the development of the entire Reserve and the production of oil therefrom.”75 See

Kelly Decl. Ex. 27 (Statements of Commodore W.G. Greenman, U.S. Navy, Director, Naval

Petroleum Reserves, Hearing Records at 3693–94) (“[The] agreement between Navy and Standard

. . . placed the control of production from both Standard and Navy lands under the absolute control

of the Secretary of the Navy.”).

        116.    “[The] Navy shall, subject to the provisions hereof, have the exclusive control over

the exploration, prospecting development and operation of the Reserve.”76

        117.    “[The] Navy shall have full and absolute power to determine from time to time the



75
     Kelly Decl. Ex. 20, Recitals § 6(d)(i) (emphases added).
76
     Id. § 3(a) (emphasis added).


                                                   70
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 75 of 127



rate of prospecting and development on, and the quantity and rate of production from, the Reserve,

and may from time to time shut in wells on the Reserve if it so desires.”77

         118.      “[A]ll exploration, prospecting, development, and producing operations on the

Reserve” occurred “under the supervision and direction of an Operating Committee” tasked with

“supervis[ing]” operations and “requir[ing] the use of sound oil field engineering practices

designed to achieve the maximum economic recovery of oil from the reserve.”78 In the event of

disagreement, “such matter shall be referred to the Secretary of the Navy for determination; and

his decision in each such instance shall be final and binding upon Navy and Standard.”79

         119.      The Navy retained ultimate and even “absolute” discretion to suspend production,

decrease the minimum amount of production per day that Standard Oil was entitled to receive, or

increase the rate of production.80

         120.      Standard Oil (and later Chevron) could participate in an Operating Committee,

which was responsible for production decisions such as the number, design, and location of wells

and facilities. Both the Navy and Standard Oil had an equal vote on the Committee, but in the

event of a tie the Secretary of Navy held the tiebreaker.81

         121.      Critically, the federal government had to decide who would operate its portion of

the Reserve—the Navy, a private contractor, or someone else. The “Navy chose to operate the

reserve through a contractor rather than with its own personnel” and opened the contract to




77
     Id. § 4(a) (emphasis added).
78
     Id. § 3(b).
79
     Id. § 9(a).
80
     Id. §§ 4(b), 5(d)(1).
81
     See id.


                                                  71
           Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 76 of 127



competitive bidding.82 Standard Oil “bid for the operator’s contract in 1944, was awarded the

contract, and continued to operate NPR-1 [for the Navy] for the next 31 years.”83 Although the

Navy could have developed the resources on the Reserve itself, it decided to use a third-party

contractor to maximize production as quickly as possible. This is reflected in government

documents explaining the decision to hire Standard Oil to operate the Reserve, which also noted

that Standard Oil offered to perform the work without making a profit:

                  A substantial increase in production at the earliest possible date was
                  urgently requested by the Joint Chiefs of Staff to meet the critical
                  need for petroleum on the West Coast to supply the armed forces in
                  the Pacific theatre. . . . The Standard Oil Company of California
                  was chosen as operator because it was the only large company
                  capable of furnishing the facilities for such a development program
                  and partially because it was the largest private owner of lands in the
                  Reserve. The Navy has expressed its appreciation of the patriotism
                  of the Standard Oil Company in undertaking such a project at cost
                  with no profit to be received by the Company.84

           122.   The Operating Agreement provided that “OPERATOR [Standard Oil] is in the

employ of the Navy Department and is responsible to the Secretary thereof.” See Kelly Decl. Ex.

29, at 3. Standard’s Oil’s operation and production at Elk Hills for the Navy were subject to

substantial supervision by Navy officers; and naval officers directed Standard Oil to conduct

operations to further national policy. For example, “[s]hortly after the unit plan contract was

signed, the Congress, according to DOE, authorized the production at [the Elk Hills Reserve] at a

level of 65,000 B/D [barrels per day] to address fuel shortages and World War II military needs.”85




82
     Id.
83
     Id.
84
     See Kelly Decl. Ex. 28, at 1 (Elk Hills Historical Documents).
85
     GAO Report at 15.


                                                   72
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 77 of 127



Production reached this “peak of 65,000 barrels per day in 1945.”86 As another example, in

November 1974, the Navy directed Standard Oil to increase production to 400,000 barrels per day

to meet the unfolding energy crisis, advising Standard Oil that “you are in the employ of the Navy

and have been tasked with performing a function which is within the exclusive control of the

Secretary [of] the Navy.” See Kelly Decl. Ex. 30, at 3.

        123.    Standard Oil’s operation and production at Elk Hills for the Navy were subject to

substantial and continued oversight and inspections by Navy officers. The Operating Agreement

between the U.S. Navy and Standard Oil directs that “OPERATOR [Standard Oil] is in the employ

of the Navy Department and is responsible to the Secretary thereof through the Officer in Charge

and the Director, Naval Petroleum and Oil Shale Reserves.”87 In November 1974, for example,

when a dispute arose concerning whether it was possible to produce 400,000 barrels per day to

meet the unfolding energy crisis, the Navy directed the Unit Operator (Standard Oil) to prepare a

plan, rejecting objections and advising Standard Oil that “since you are in the employ of the Navy

and have been tasked with performing a function which is within the exclusive control of the

Secretary of Navy to order accomplished, the approval of the Operating Committee is not to be

considered a prerequisite to the initiation of the above action on your part.”88

        124.    Accordingly, for at least 31 years, Standard Oil operated Elk Hills under the

“subjection, guidance or control” of federal Navy officers. Watson, 551 U.S. at 151; see id. at

153–54 (noting that removal was proper where company “fulfilled the terms of a contractual

agreement by providing the Government with a product that it used to help conduct a war”). At a




86
     GAO Fact Sheet at 3.
87
     See Kelly Decl. Ex. 29 (Contract No. Nod-9930).
88
     See Kelly Decl. Ex. 31.


                                                 73
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 78 of 127



minimum, Defendants’ theory, which must be credited for purposes of removal, see Def. Ass’n of

Philadelphia, 790 F.3d at 474, is that Standard Oil’s relationship with the federal government was

“an unusually close one involving detailed regulation, monitoring, or supervision,” id. at 468.

        125.    After the OPEC oil embargo in 1973–74, Congress authorized preliminary activity

to develop Elk Hills and other National Reserves to their full economic potential.                See

Supplemental Appropriation Act of 1974, Pub. L. No. 93-245 (1974). In 1975, Standard Oil chose

to withdraw from operating Elk Hills to concentrate on other federal objectives:

                [T]he current domestic energy situation is so serious that all oil
                companies are devoting their available resources to the discovery
                and production of new oil reserves. The President has requested that
                every effort be made to increase domestic production of petroleum,
                and Standard is focusing its attention on this objective.89

        126.    A year later, Congress enacted the Naval Petroleum Reserves Production Act of

1976, Pub. L. No. 94-258 (1976), which reopened the Elk Hills Reserve and “authorized and

directed that [the Reserve] be produced at the maximum efficient rate for 6 years.”90 Congress

directed production at Elk Hills to be significant. Indeed, Commander Roger Martin, the naval

officer in charge of the facility, explained: “We expect to reach a level of about 100,000 barrels

daily in a few months, and 300,000 by the end of the [1970s].”91 Production of 100,000 barrels

would amount to about 5% of then-current imports and result in a cost saving to the federal

government of approximately $1 billion annually.

        127.    In 1977, Congress transferred the Navy’s interests and management obligations to




89
     See Kelly Decl. Ex. 32 (letter from J.R. Grey, Standard, to Jack L. Bowers, Acting Secretary
     of the Navy, requesting to terminate its position as Operator of the Elk Hills Reserve).
90
     Naval Petroleum Reserves Production Act of 1976, Pub. L. No. 94-258 (1976); see also Kelly
     Decl. Ex. 34.
91
     Kelly Decl. Ex. 34.


                                                74
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 79 of 127



the Department of Energy (“DOE”), and Chevron continued its interest in the joint operation until

1997, when the Reserve was sold. From 1976 to 1998, Elk Hills generated over $17 billion for

the United States Treasury.92

        128.    Although other prime contractors operated Elk Hills for the Navy following 1975,

Standard Oil and later Chevron were still actively involved in the operations, both through their

role on the Operating Committee and as subcontractors.93 Under the Navy’s direction and control,

Chevron conducted exploration and production on the Reserve to fulfill the government’s demand

for significant production from the Reserve. Accordingly, Chevron’s activities under federal

officers went far beyond its role as co-owner under the auspices of the UPC or simple compliance

with the law as a participant in a regulated industry.

                d.     Defendants Acted Under Federal Officers By Supplying And Managing
                       The Strategic Petroleum Reserve

        129.    In response to the Oil Embargoes of the 1970s, Congress created the Strategic

Petroleum Reserve (“SPR”) in the 1975 Energy Policy Conservation Act, Pub. L. No. 94-163, 89

Stat. 871, to protect the country’s energy security. The SPR was a “stockpile of government-

owned petroleum managed by the DOE [created] as a response to gasoline supply shortages and

price spikes . . . to reduce the impact of disruptions in supplies of petroleum products and to carry

out U.S. obligations under the 1974 Agreement on an International Energy Program.”94 Several



92
     See       U.S.     Dep’t       of       Energy,      Naval       Petroleum        Reserves,
     https://www.energy.gov/fe/services/petroleum-reserves/naval-petroleum-reserves (last visited
     Oct. 7, 2020).
93
     See Kelly Decl. Ex. 35, at 192–93 (History of Naval Petroleum Reserve No. 1) (describing the
     June 13, 1978 contract between Chevron and Williams Brothers for 60 million cubic feet of
     gas to be processed by Chevron’s 17Z McKittrick plant, and an agreement with Chevron and
     Atlantic Richfield to acquire pipeline capacity of 220,000 barrels per day).
94
     See H.R. Rep. No. 115-965, at 3 (2017), https://www.congress.gov/congressional-
     report/115th-congress/house-report/965/1.


                                                 75
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 80 of 127



Defendants “acted under” federal officers in producing oil for the SPR and managing it for the

federal government.

        130.   The Act “declar[ed] it to be U.S. policy to store up to 1 billion barrels of petroleum

products, provid[ed] for an early reserve, to contain at least 150 million barrels by December 1978

[sic], and for an eventual storage system of at least 500 million barrels by December 1982. It [was]

estimated that a 500 million barrel reserve, combined with conservation measures, [could]

essentially replace lost imports, for a period of 6 months for the most likely interruptions.” Kelly

Decl. Ex. 36 (Statement of Hon. John F. O’Leary, Administrator, Federal Energy Administration,

Hearing before the Committee on Interior and Insular Affairs, U.S. Senate, on FEA’s Strategic

Petroleum Reserve Plan, at 30 (Feb. 4, 1977)).

        131.   Under 43 U.S.C. § 1353(a)(1), “all royalties . . . accruing to the United States under

any oil and gas lease [under OCSLA] . . . shall, on demand of the Secretary [of the Interior], be

paid in oil and gas.” For example, after the September 11, 2001 attacks, President George W.

Bush ordered that the SPR, “an important element of our Nation’s energy security,” “will be filled

. . . principally through royalty-in-kind transfers to be implemented by the DOE and the

Department of the Interior.”95 From 1999 to December 2009, the U.S. government’s “primary

means of acquiring oil for the [SPR]” was by taking its royalties from oil produced from federal

offshore leases as royalties “in kind” as part of the so-called Royalty In Kind (“RIK”) program.96

During that time, “the Strategic Petroleum Reserve received 162 million barrels of crude oil




95
     Statement on the Strategic Petroleum Reserve, 2 Pub. Papers 1406 (Nov. 13, 2001),
     https://www.govinfo.gov/content/pkg/PPP-2001-book2/pdf/PPP-2001-book2.pdf.
96
     U.S.      Dep’t    of    Energy,        Filling    the   Strategic   Petroleum     Reserve,
     https://www.energy.gov/fe/services/petroleum-reserves/strategic-petroleum-reserve/filling-
     strategic-petroleum-reserve (last visited Oct. 7, 2020).

                                                 76
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 81 of 127



through the RIK program” valued at over $6 billion.97

        132.    The federal government required certain Defendants (and/or their predecessors,

subsidiaries, or affiliates), as lessees of federal offshore leases on the OCS, to pay royalties “in

kind,” which the government used for its strategic stockpile, a crucial element of U.S. energy

security and treaty obligations.98 The federal government also contracted with some of the

Defendants (including predecessors, subsidiaries, or affiliates) to deliver to the SPR millions of

barrels of oil under the RIK program.99 The government also contracted with Defendants to assist

in the physical delivery of these RIK payments to the Strategic Petroleum Reserve. See, e.g., Kelly

Decl. Ex. 40, at 19.

        133.    Finally, some of the Defendants acted under federal officers by operating the SPR

infrastructure for the government. For example, from 1997 to 2019, DOE leased to Defendant

Shell Oil Company affiliates the Sugarland/St. James Terminal and Redstick/Bayou Choctaw

Pipeline in St. James, Louisiana. “Under the lease agreement, Shell provide[d] for all normal

operations and maintenance of the terminal and [wa]s required to support the Strategic Petroleum




97
     Kelly Decl. Ex. 37 (U.S. Dep’t of Energy, Strategic Petroleum Reserve Annual Report for
     Calendar Year 2010, at 18 (2011) (“SPR 2010 Report”)); see id. at 39 (Table 13).
98
     See, e.g., Kelly Decl. Ex. 38 (Dear Operator Letter) (invoking OCSLA and royalty provisions
     in federal leases operated by certain Defendants, and/or their predecessors, subsidiaries, or
     affiliates, “to use royalties in kind (RIK) to replenish the Strategic Petroleum Reserve (SPR)”).
99
     See, e.g., Kelly Decl. Ex. 39 (U.S. Dep’t of Interior, Minerals Management Service, MMS RIK
     Program to Help Fill Strategic Petroleum Reserve (May 31, 2007)) (describing such contracts
     “to transport Royalty in Kind (RIK) crude oil that will be used to resume filling the nation’s
     Strategic Petroleum Reserve (SPR)”); Minority Staff of the Permanent Subcomm. on
     Investigations of the Comm. on Governmental Affairs, S. Prt. 108-18, U.S. Strategic Petroleum
     Reserve: Recent Policy Has Increased Cost to Consumers But Not Overall U.S. Energy
     Security (1st Sess. 2003) (describing government contract with a predecessor affiliate of
     Defendant Shell Oil Company to deliver nearly 19 million barrels of oil to the Strategic
     Petroleum Reserve as part of the RIK program), https://www.govinfo.gov/content/pkg/CPRT-
     108SPRT85551/html/CPRT-108SPRT85551.htm.

                                                  77
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 82 of 127



Reserve as a sales and distribution point in the event of a drawdown.”100 Starting January 2020,

the DOE leased the St. James facilities to an affiliate of Defendants Exxon Mobil Corporation and

ExxonMobil Oil Corporation (ExxonMobil Pipeline Company).101 Similarly, “[u]nder the lease

agreement, Exxon Mobil [Pipeline Company] . . . must support the SPR as a sales and distribution

point in the event of an SPR drawdown.”102 And the DOE has leased to the same ExxonMobil

affiliate two government-owned pipelines that are part of the SPR near Freeport, Texas.103

         134.    The SPR subjects Defendants to the federal government’s supervision and control

in the event of the President’s call for an emergency drawdown.104 The United States has exercised

this control, including as a result of President Bush’s Executive Order to draw down the reserve in

response to Hurricane Katrina in 2005 and President Obama’s Executive Order to draw down the

reserve in response to disruptions to oil supply in Libya in 2011.105 Thus, the hundreds of millions

of barrels of oil flowing through these facilities—the sale and combustion of which are part of the




100
      See SPR 2010 Report at 16.
101
      See U.S. Dep’t of Energy, Department of Energy Awards Strategic Petroleum Reserve Lease
      to ExxonMobil (Oct. 28, 2019), https://www.energy.gov/articles/department-energy-awards-
      strategic-petroleum-reserve-lease-exxonmobil.
102
          U.S. Dep’t of Energy, Strategic Petroleum Reserve Annual Report for Calendar Year 2018,
      at            15             (Jan.            2020)            (emphasis            added)
      https://www.energy.gov/sites/prod/files/2020/01/f70/2018%20SPR%20Report%20to%20Co
      ngress.pdf.
103
      See Kelly Decl. Ex. 37 (SPR 2010 Report) at 25, 49; U.S. Dep’t of Energy, DOE Signs Major
      Agreement with Exxon Pipeline to Lease Idle Pipelines at Strategic Reserve (Jan. 14, 1999),
      https://fossil.energy.gov/techline/techlines/1999/tl_bmlse.html.
104
      See 42 U.S.C. § 6241(d)(1) (“Drawdown and sale of petroleum products from the Strategic
      Petroleum Reserve may not be made unless the President has found drawdown and sale are
      required by a severe energy supply interruption or by obligations of the United States under
      the international energy program.”).
105
      See Kelly Decl. Ex. 41 U.S. Dep’t of Energy, History of SPR Releases,
      https://www.energy.gov/fe/services/petroleum-reserves/strategic-petroleum-
      reserve/releasing-oil-spr (last visited Oct. 7, 2020); Kelly Decl. Ex. 115, at 16, 34.

                                                78
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 83 of 127



causal chain leading to Plaintiff’s alleged injuries—were subject to federal government direction,

control, and supervision.106

                e.     Defendants Acted Under Federal Officers Pursuant To The Emergency
                       Petroleum Allocation Act

         135.   Also in response to the oil embargoes of the 1970s, Congress passed the Emergency

Petroleum Allocation Act of 1973, Pub. L. No. 93-159, 87 Stat. 635 (1973), in order to manage

resulting shortages and “distribute [petroleum products] fairly across the total spectrum of

petroleum use in this country.” Oversight—Mandatory Petroleum Allocation Programs: Hearings

Before the S. Comm. on Interior and Insular Affs., 93rd Cong., 25 (1974) (Statement of John C.

Sawhill,     Deputy    Administrator,    Federal        Energy   Office)   (“Mandatory    Allocation

Hearings”). Pursuant to the Act, from 1974 to 1981 the federal government implemented an

“omnibus mandatory allocation program covering every facet of the petroleum industry and

affecting, if not dictating, virtually every domestic transaction involving crude oil and covered

petroleum products.” H.R. Rep. No. 93-1443 at 6 (1974) (Statement of John C. Sawhill, Deputy

Administrator, Federal Energy Office). This program required that Defendants distribute available

gasoline supplies to wholesale purchasers (largely service stations) on a pro rata basis. See

Mandatory Allocation Hearings at 37. Further, the program mandated that Defendants regularly

report to the federal government on their crude oil supplies and refining activities; where a

Defendant’s crude oil supplies exceeded a certain benchmark, it was forced to sell to others who

fell below that benchmark. See id. at 41. Congress deemed the allocation system, and the oil

companies’ participation in it, necessary due to “shortages of crude oil” that constituted “a national




106
      See          U.S.       Dep’t           of        Energy,        Strategic      Vision,
      https://www.energy.gov/sites/prod/files/2019/12/f69/FE%20Strategic%20Vision.pdf    (last
      visited Oct. 23, 2020).

                                                   79
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 84 of 127



energy crisis which is a threat to public health, safety, and welfare” requiring “prompt action by

the Executive branch.” Pub. L. No. 93-159, sec. 2(a)(1) & (3), 87 Stat. 628.

                f.     Defendants Acted Under Federal Officers During World War II And
                       The Korean War

       136.     World War II confirmed petroleum’s role as a key American resource and

underscored the government’s interest in maintaining and managing it. See Statement of Ralph K.

Davies, Deputy Petroleum Administrator of War, Special Committee Investigating Petroleum

Resources, S. Res. 36, at 4 (Nov. 28, 1945) (“Our overseas forces required nearly twice as many

tons of oil as arms and armament, ammunition, transportation and construction equipment, food,

clothing, shelter, medical supplies, and all other materials together. In both essentiality and

quantity, oil has become the greatest of all munitions.”); Kelly Decl. Ex. 42 (National Petroleum

Council, A National Oil Policy for the United States at 1 (1949)) (“A prime weapon of victory in

two world wars, [oil] is a bulwark of our national security.”). As the United States prepared for

war in 1941, its need for large quantities of oil and gas to produce high-octane fuel for planes

(“avgas”), oil for ships, lubricants, and synthetic rubber far outstripped the nation’s current

capacity.     The government created agencies to control the petroleum industry, including

Defendants, see infra ¶ 138, to build refineries; direct the production of certain petroleum products;

and manage scarce resources for the war effort. “No one who knows even the slightest bit about

what the petroleum industry contributed to the war can fail to understand that it was, without the

slightest doubt, one of the most effective arms of this Government . . . in bringing about a victory.”

Kelly Decl. Ex. 43, at 1 (Statement of Senator O’Mahoney, Chairman, Special Committee

Investigating Petroleum Resources, S. Res. 36 (Nov. 28, 1945)).

       137.     In 1941, President Roosevelt created the Office of Petroleum Coordinator and




                                                 80
            Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 85 of 127



designated Interior Secretary Harold Ickes as the Petroleum Coordinator for National Defense.107

President Roosevelt explained that:

                   [r]ecent significant developments indicate the need of coordinating
                   existing Federal authority over oil and gas and insuring that the
                   supply of petroleum and its products will be accommodated to the
                   needs of the Nation and the national defense program ... One of the
                   essential requirements ... which must be made the basis of our
                   petroleum defense policy ... is the development and utilization with
                   maximum efficiency of our petroleum resources and our facilities,
                   present and future, for making petroleum and petroleum products
                   available, adequately and continuously, in the proper forms, at the
                   proper places, and at reasonable prices to meet military and civilian
                   needs.108

The Office of Petroleum Coordinator promptly began issuing a number of “directives” and

“recommendations” to the oil and gas industry, requiring refineries to prioritize the production of

aviation gasoline.

            138.   In 1942, President Roosevelt established several agencies to oversee wartime

production. Among those with authority over petroleum production were the War Production

Board (“WPB”) and the Petroleum Administration for War (“PAW”). The WPB established a

nationwide priority ranking system to identify scarce goods, prioritize their use, and facilitate their

production; it also limited the production of nonessential goods. The PAW centralized the

government’s petroleum-related activities.          It made policy determinations regarding the

construction of new facilities and allocation of raw materials, had the authority to issue production

orders to refineries and contracts that gave extraordinary control to federal officers, and

“programmed operations to meet new demands, changed conditions, and emergencies.” See

generally United States v. Shell Oil Co., 294 F.3d 1045, 1049 (9th Cir. 2002) (“Shell I”) (discussing



107
      2020 WL 5573048, at *10 (S.D. Tex. Sept. 16, 2020).
108
      Id.


                                                    81
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 86 of 127



federal control). The “PAW told the refiners what to make, how much of it to make, and what

quality.”109    See Kelly Decl. Ex. 44 (Statement of Ralph K. Davies, Deputy Petroleum

Administrator of War, S. Res. 96 at 11 (Nov. 28, 1945) (“The supply of crude to each refinery, the

finished and intermediate products to be made in each plant, and the disposition of the products

were all closely scheduled, by daily telegraphic directives when necessary.”)); Kelly Decl. Ex. 45

(Statement of George A. Wilson, Director of Supply and Transportation Division, Wartime

Petroleum Supply and Transportation, Petroleum Administration for War, Special Committee

Investigating Petroleum Resources, S. Res. 36 at 212 (Nov. 28, 1945)) (“PAW was further

expected to designate for the military forces the companies in a given area from which the product

could be secured, as well as the amount to be produced by each company and the time when the

product would be available.”). The Office of the Petroleum Coordinator for National Defense

stated that “[i]t is essential, in the national interest that the supplies of all grades of aviation

gasoline for military, defense and essential civilian uses be increased immediately to the

maximum.”110

         139.    The government dictated where and how to drill, rationed essential materials, and

set statewide minimum levels for production. Kelly Decl. Ex. 46 at 28, 171, 177–79, 184 & n.18.

As Professor Wilson explains: “PAW instructed the oil industry about exactly which products to

produce, how to produce them, and where to deliver them.” Wilson Decl. ¶ 11. Professor Wilson

establishes that “[s]ome directives restricted the use of certain petroleum products for high-priority




109
      Shell Oil Co. v. United States, 751 F.3d 1282, 1286 (Fed. Cir. 2014) (“Shell II”) (quoting John
      W. Frey & H. Chandler Ide, A History of the Petroleum Administration for War, 1941-1945,
      at 219 (1946)).
110
      Shell II, 751 F.3d at 1286 (quoting Office of Petroleum Coordinator for National Defense
      Recommendation No. 16).


                                                  82
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 87 of 127



war programs; others dictated the blends of products; while others focused on specific pieces of

the industry, such as the use of individual pipelines.” Id.

         140.   The PAW’s directives to Defendants were often coercive. The PAW’s message to

the oil and gas industry was clear: It would “get the results” it desired, and if “we can’t get them

by cooperation, then we will have to get them some other way.”111 The PAW also maintained

“disciplinary measures” for noncompliance, including “restricting transportation, reducing crude

oil supplies, and withholding priority assistance.”112 In sum, the federal government deployed an

array of directions, threats, and sanctions to ensure Defendants assented to PAW’s production

directives.

         141.   The court in Exxon Mobil Corp. v. United States acknowledged the long history of

federal government control over Defendants’ lawful oil production-related activities in finding that

the government was responsible for certain environmental response costs under CERCLA: “By

controlling the nation’s crude oil supply, the federal government controlled the nation’s petroleum

industry.” 2020 WL 5573048, at *11 (S.D. Tex. Sept. 16, 2020), appeal docketed, No. 20-20590

(5th Cir. Nov. 13, 2020). The Exxon Mobil court rejected the argument that private refiners

“voluntarily cooperated” and instead found that they had “no choice” but to comply with the

federal officer’s direction. Id. at *11, *12 (J. Howard Marshall, the former Chief Counsel for the

Petroleum Administration for War, testified that “companies that ‘weren’t making essential war

materials’ were simply not able to run their refineries.”). In fact, the federal government “insiste[d]




111
      Kelly Decl. Ex. 47 (Secretary Harold Ickes, Conference of Petroleum Industry Chairmen, 8
      (Aug. 11, 1941)).
112
      Kelly Decl. Ex. 48 (Telegram from P.M. Robinson, PAW Assistant Director of Refining, to
      Ralph K. Davies, PAW Deputy Administrator, Refiners Who Did Not Reply to the Gasoline
      Yield Reduction Telegrams (Aug. 12, 1942)).

                                                  83
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 88 of 127



on having the plants operate 24 hours a day, 7 days a week, year round.” Id. at *8. Put simply,

the federal government “exerted significant control over the operations of refinery owners or

operators that contracted to manufacture avgas, synthetic rubber, and other war materials.” Id. at

*14. Certain Defendants or their predecessors or subsidiaries also produced toluene, a component

of the explosive TNT, under “direct contract with the Army Ordnance Department.”113

         142.    The controls placed on the production of petroleum during World War II extended

through the Korean War. See id. at *27 (detailing the government’s use of the Defense Production

Act of 1950 “to force” the petroleum industry to “increase [its] production of wartime . . .

petroleum products”). Indeed, the U.S. Navy took possession over Crown Central Petroleum

Corporation (“Crown Central”) “refinery, pipe line and related facilities” in October 1945,

requiring Crown Central to “conduct its normal business and operations . . . subject, however, to

such modifications as may be directed by the Officer-in-Charge,” a Navy Vice Admiral.114 The

Navy took possession of the Crown Central facilities, among others, pursuant to President

Truman’s Executive Order No. 9639. That order allowed the Secretary of the Navy to “operate

the plants, facilities, and property” “used in the transportation, refining, and processing of

petroleum and petroleum products” in order to avoid a shortage of those products, without which

“the war effort [would] be unduly impeded or delayed.115 The United States government also

authorized the full development of its own energy resources by directing large-scale oil production



113
      Kelly Decl. Ex. 46, at 222 (Frey & Ide, A History of the Petroleum Administration for War
      (1946)); see Exxon Mobil Corp., 2020 WL 5573048, at *13; Harold Nockolds, The Engineers,
      28 (1949).
114
      Kelly Decl. Ex. 49 (Letter from U.S. Navy Vice Admiral Ben Morrell to Crown Central
      Petroleum Corporation).
115
      Kelly Decl. Ex. 50 (Exec. Order No. 9639, Authorizing the Secretary of the Navy to Take
      Possession Of and Operate Certain Plants and Facilities Used in the Transportation, Refining
      and Processing of Petroleum and Petroleum Products (Oct. 4, 1945)).

                                                84
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 89 of 127



at the Naval Petroleum Reserve at Elk Hills, which was operated by Chevron Corporation’s

predecessor Standard Oil of California under contract with the U.S. Navy.

         143.   The United States Department of Defense (“DOD”) is the United States’ single

largest consumer of energy, and one of the world’s largest users of petroleum fuel. See Kelly Decl.

Ex. 51; Lengyel, Colonel, USAF, Gregory J., Department of Defense Energy Strategy: Teaching

an Old Dog New Tricks (August 2007), http://military-gospel.tygae.org.za/pdf/2007-08_USAF-

B_DoD-EnergyStrat-OldDogNewTricks-LengyelCol.pdf.            For more than a century, “these

products [have been] used for the war effort,” including “many ‘ordinary’ products [that are]

crucial to the national defense, such as . . . fuel and diesel oil used in the Navy’s ships; and

lubricating oils used for various military machines.” Exxon Mobil Corp., 2020 WL 5573048, at

*31 (emphasis added); see also id. at *47 (noting the “value of [the] petroleum industry’s

contribution to the nation’s military success”). In fiscal year 2019 alone, the DOD purchased 94.2

million barrels of fuel products in compliance with military specifications, totaling $12.1 billion

in procurement actions.116 As two former Chairmen of the Joint Chiefs of Staff explained, the

“history of the Federal Government’s control and direction of the production and sale of gasoline

and diesel to ensure that the military is ‘deployment-ready’” spans “more than a century,” and

during their tenure, petroleum products were “crucial to the success of the armed forces.” Kelly

Decl. Ex. 52, at 2–3 (Amici Curiae Brief of General (Retired) Richard B. Myers and Admiral

(Retired) Michael G. Mullen, in Support of Petitioners, BP p.l.c. v. Mayor and City Council of

Baltimore, No. 19-1189 (U.S. Nov. 23, 2020)). “Because armed forces have used petroleum-based

fuels since the 1910s, oil companies have been essential military contractors, throughout the last

century.” Wilson Decl. ¶ 2. The “U.S. government has controlled and directed oil companies in



116
      Kelly Decl. Ex. 51 Def. Logistics Agency Fact Book.


                                                85
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 90 of 127



order to secure and expand fuel supplies for its military forces and those of its allies, both in

wartime and in peacetime.” Id. ¶ 2.

               g.      Defendants Acted Under Federal Officers By Constructing,
                       Operating, And Managing Government Petroleum Production
                       Facilities

       144.    Defendants also acted under the federal government by operating and managing

government-owned and/or government-funded petroleum production facilities. During World

War II, the government built “dozens of large government-owned industrial plants” that were

“managed by private companies under government direction.” Wilson Decl. ¶ 14 (emphasis

added). “The U.S. government enlisted oil companies to operate government-owned industrial

equipment . . . [in order] to comply with government orders.” Id. ¶ 15. These “oil companies were

not merely top World War II prime contractors, but also served as government-designated

operators of government-owned industrial facilities” or government-owned equipment within

industrial facilities. Id. ¶ 19. Among the largest facilities was a refinery site in Richmond,

California, operated by Socal (a Chevron predecessor), which was “the second-largest of all the

facilities focused on aviation gasoline production, providing 10 percent of total global output of

aviation fuel” by 1945. Id. Several other Defendants or their predecessors operated similar

production equipment and facilities for the government. Id. ¶ 20.

       145.    Defendants built plants and manufactured war products for the Allied effort. For

example, “[o]n January 22, 1942, Shell entered into a contract with the United States on behalf of

the Army Ordnance Department for the purchase of 20 million to 25 million gallons of nitration

grade toluene over a two-year period. The contract provided that Shell would construct a toluene

plant at Shell[’s] Wilmington, California refinery and that the Government would advance 30% of

the contract price or $2,040,000 for construction of the plant. . . . Shell completed a toluene plant

in 1943 and produced toluene for the remainder of the war” “to manufacture TNT” and later “as a


                                                 86
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 91 of 127



blending agent” to make “avgas.” Kelly Decl. Ex. 53; see also Wilson Decl. ¶ 23.

         146.    In addition, the government’s need for highly specialized fuels, discussed infra

Section VII.B.1.h., necessitated changes to Defendants’ refining equipment and operations.117

And the impacts of the government’s particular fuel specifications on Defendants’ operations were

typically long-lasting.118 For example, JP-4 was developed in 1951 and was the most heavily used

Air Force fuel until it was phased out around 1998.119

         147.    The federal government entered into contracts with predecessors or affiliates of

Defendants Chevron and Shell Oil Company, as well as ExxonMobil, to obtain “vast quantities of

avgas.”120 These contracts provided federal officers with the power to direct the operations of

Defendants. For example, the government’s contract with Shell Oil Company’s predecessor or

affiliate specified that it “shall use its best efforts” and work “day and night” to expand facilities

producing avgas “as soon as possible and not later than August 1, 1943.”121 To maximize

production of this critical product, “[t]he Government directed [those companies] to undertake

extraordinary modes of operation which were often uneconomical and unanticipated at the time of

the refiners’ entry into their [avgas] contracts.” Shell II, 751 F.3d at 1287. At the direction of the

federal government, the oil companies, which include certain Defendants here, increased avgas



117
      See Kelly Decl. Ex. 54 (W. J. Sweeney, Aircraft Fuels and Propellants, Report for the Army
      Air Force Scientific Advisory Group (1946)).
118
      Kelly Decl. Ex. 55 (I. Waitz, S. Lukachko, & J. Lee, Military Aviation and the Environment:
      Historical Trends and Comparison to Civil Aviation, 42 J. of Aircraft 2 (2005)).
119
      Kelly Decl. Ex. 56 (Coordinating Research Council, Handbook of Aviation Fuel Properties,
      CRC Report No. 635 (2004)).
120
      Several prior decisions discuss these contracts and the power that the federal government held
      over Defendants to control production of oil and gas. See, e.g., Shell II, 751 F.3d at 1286;
      Exxon Mobil Corp., 2020 WL 5573048, at *31.
121
      JA002, JA027, Shell Oil Co. v. United States, No. 1:06-cv-00141-SGB (Fed. Cl. Nov. 20,
      2012), ECF No. 106-1 (emphases added).


                                                 87
           Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 92 of 127



production “over twelve-fold from approximately 40,000 barrels per day in December 1941 to

514,000 barrels per day in 1945, [which] was crucial to Allied success in the war.”122

          148.   With respect to Exxon Mobil’s affiliates, the government exerted substantial

control over the refineries’ actions, including decisions on how and when to use raw materials and

labor. Exxon Mobil Corp., 2020 WL 5573048, at *1, *8. Courts have concluded that “[b]y

controlling the nation’s crude oil supply, the federal government controlled the nation’s petroleum

industry,” and that it “exerted significant control over the operations of refinery owners or

operators that contracted to manufacture avgas, synthetic rubber, and other war materials.” Id. at

*8, *14.

                 h.      Defendants Acted Under Federal Officers By Supplying Highly
                         Specialized Fuels For Military Use

          149.   Many of the Defendants have produced and supplied to the U.S. military highly

specialized petroleum products required for national defense and wartime efforts. Federal officer

removal precisely “covers situations, like this one, where the federal government uses a private

corporation to achieve an end it would have otherwise used its own agents to complete.” Ruppel

v. CBS Corp., 701 F.3d 1176, 1181 (7th Cir. 2012). Defendants acted under federal officers by

producing and supplying highly specialized, noncommercial-grade fuels for the military that

continue to be the “lifeblood of the full range of Department of Defense capabilities,” Kelly Decl.

Ex. 57.

          150.   During World War II, the federal government asserted substantial control over

Defendants, directing the development and production of avgas.123 Because avgas was “the most


122
      Shell II, 751 F.3d at 1287.
123
      During the war, more than 80% of the seven billion barrels of crude oil needed to support the
      U.S. war effort was produced in this country. Kelly Decl. Ex. 46, at 1, 169 (John W. Frey &
      H. Chandler Ide, A History of the Petroleum Administration for War, 1941-1945 (1946)).

                                                 88
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 93 of 127



critically needed refinery product during World War II and was essential to the United States’ war

effort,” Shell II, 751 F.3d at 1285, the United States government “exercised significant control”

over the means of its production during World War II. “The government exerted substantial

control and direction over the refineries’ actions, including decisions on how to use raw materials

and labor,” Exxon Mobil Corp., 2020 WL 5573048, at *1, in order to maximize production of fuel

for the military and direct the allocation of pivotal resources, see, e.g., Shell I, 294 F.3d at 1049–

50.

         151.   To this day, Defendants supply the DOD with highly specialized fuels to meet its

need to power planes, ships, and other vehicles, and to satisfy other national defense requirements.

U.S. Navy Captain Matthew D. Holman recently explained that “[f]uel is truly the lifeblood of the

full range of DOD capabilities, and, as such, must be available on specification, on demand, on

time, every time. In meeting this highest of standards, we work hand-in-hand with a dedicated

team of Sailors, civil servants, and contractors to deliver fuel to every corner of the world, ashore

and afloat.” Kelly Decl. Ex. 58 (emphasis added). “By 2010, the U.S. military remained the

world’s biggest single purchaser and consumer of petroleum products” and, “[a]s it had for

decades, the military continued to rely on oil companies to supply it under contract with specialty

fuels, such as JP-5 jet aviation fuel and other jet fuels, F-76 marine diesel, and Navy Special Fuel.”

Wilson Decl. ¶ 40. Defendants Shell Oil Company, BP, and ExxonMobil (or their predecessors,

subsidiaries, or affiliates), for example, have been three of the top four suppliers of fossil fuel

products to the United States military, whose energy needs are coordinated through the Defense

Energy Support Center (“DESC”).124 DESC procures a range of military-unique, petroleum-based




124
      See Anthony Andrews, Cong. Rsch. Serv., R40459, Department of Defense Fuel Spending,
      Supply, Acquisition, and Policy 10 (2009), https://fas.org/sgp/crs/natsec/R40459.pdf.


                                                 89
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 94 of 127



products from Defendants, including JP-8 fuel (MIL-DTL-83133) for the U.S. Air Force and

Army, JP-5 fuel (MIL-DTL-5624 U) for the U.S. Navy, and a variety of other alternative fuels.

Several other Defendants have also produced (and continue to produce) these critical products for

the U.S. military.

         152.    For example, during the Cold War, Shell Oil Company developed and produced for

the federal government specialized jet fuel to meet the unique performance requirements of the U-

2 spy plane and later the OXCART and SR-71 Blackbird programs.125 Shell Oil Company

produced millions of gallons of “Processing Fluid (PF-1)” under government contracts with

specific testing and inspection requirements, as well as packaging that mandated “no other

identification.”126 Shell Oil Company also constructed “special fuel facilities” to handle and store

PF-1, including a hangar, pipelines, and storage tanks at Air Force bases at home and abroad, and

“agreed to do this work without profit” under special security restrictions per detailed government




125
      See Kelly Decl. Ex. 59, at 61–62 (Gregory W. Pedlow & Donald E. Welzenbach, The Central
      Intelligence Agency and Overhead Reconnaissance: The U-2 and OXCART Programs, 1954-
      1974 (1992)), https://www.archives.gov/files/declassification/iscap/pdf/2014-004-doc01.pdf
      (“Gen. James H. Doolittle (USAF, Ret.) . . . arranged for Shell to develop a special low-
      volatility, low-vapor-pressure kerosene fuel for the craft. The result was a dense mixture,
      known as LF-1A, JP-TS (thermally stable), or JP-7, with a boiling point of 300oF at sea level.
      Manufacturing this special fuel required petroleum byproducts.”); id. Ex. 60 (CIA Doc. No.
      CIA-RDP90B00170R000100080001-5, Clarence L. Johnson, Development of the Lockheed
      SR-71 Blackbird (Aug. 3, 1981)) (“The Government stated that the need for the ‘Blackbird’
      was so great that the program had to be conducted despite the risks and the technological
      challenge. . . . The extreme environment presented a severe cooling problem. . . . A new fuel
      and a chemical lubricant had to be developed to meet the temperature requirements. . . . Shell,
      and [other] [c]ompanies[,] took on the task of developing these fluids.”); see also id. Ex. 61
      (Ben Rich & Leo Janis, Skunk Works 127, 205 (1994)).
126
      Kelly Decl. Ex. 62 (CIA Doc No. CIA-RDP67B00074R000500400016-2, Contract No.
      AF33(657)-8577 (SH-511) (Aug. 14, 1962)); see id. Ex. 63 (CIA Doc. No. CIA-
      RDP67B00074R000500400012-6, Amendment No. 2 to Contract No. AF33(657)-5577 (SH-
      511) (Aug. 26, 1963)).


                                                  90
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 95 of 127



contracts for the OXCART program.127 Under the OXCART program, Shell Oil Company also

“tested” “refinery procedures” to ensure fuels were “up to standard.”128 In providing specialized

fuel and facilities under contracts for the federal government’s overhead reconnaissance programs,

Shell Oil Company was helping the government to produce an essential item that it needed for

national defense purposes. See Watson, 551 U.S. at 153.

         153.    As another example, from at least 2010–2013, Shell Oil Company or its affiliates

entered into billion-dollar contracts with the DOD’s Defense Logistics Agency (“DLA”) to supply

specialized JP-5 and JP-8 military jet fuel, millions of gallons of which were destined for use at

Naval Air Station Patuxent River in Maryland. See Kelly Decl. Exs. 69 at 8–14; id. Exs. 39–43,

83–89.129 The DOD’s detailed specifications for the makeup of the military jet fuels require that

they “shall be refined hydrocarbon distillate fuel oils” made from “crude oils” with special

additives. See Kelly Decl. Ex. 59, at 5, 7, 10; id. Ex. 90.

         154.    Similarly, Marathon Petroleum subsidiary Tesoro Corporation and BP entities have



127
      Kelly Decl. Ex. 64 (CIA Doc. No. CIA-RDP67B00074R000500440005-0, Concurrence in
      Contract No. SH-515 with Shell Oil Company, Project OXCART (Sept. 20, 1963)); see id. Ex.
      65 (CIA Doc. No. CIA-RDP67B00074R000500450004-0, Contract No. AF33(657)-13272
      (SH-516) (June 30, 1964)); id. Ex. 66 (CIA Doc. No. CIA-RDP67B00074R000500440006-9,
      Contract No. AF33(657)-12525 (SH-515) (Sept. 20, 1963)); id. Ex. 67 (CIA Doc. No. CIA-
      RDP67B00074R000500430003-3, Concurrence in Contract No. SH-514 with Shell Oil
      Company, New York, N.Y. (June 28, 1963)); id. Ex. 68 (CIA Doc. No. CIA-
      RDP67B00074R000500420006-1, Contract No. AF33(657)10449 (SH-513) (Feb. 25, 1963));
      id. Ex. 69 (CIA Doc. No. CIA-RDP67B00074R000500410006-2, Contract No. AF33(657)-
      8582 (SH-512) (Sept. 13, 1962)).
128
      Kelly Decl. Ex. 70 (CIA Doc. No. CIA-RDP63-00313A000500130031-9, Summary of OSA
      Activities for Week Ending 21 August 1963 (Aug. 23, 1963)).
129
      Given that Plaintiff’s claims encompass all of Defendants’ production and sales activities, and
      its alleged injuries arise from global climate change, Plaintiff necessarily complains about the
      federal government’s emissions from jet fuel supplied by Defendants on U.S. military bases,
      and thus federal enclave jurisdiction supports removal. See John Crane-Houdaille, 2012 WL
      1197391, at *1 (“A suit based on events occurring in a federal enclave . . . must necessarily
      arise under federal law and implicates federal question jurisdiction under § 1331.”).


                                                  91
           Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 96 of 127



contracted with the DLA to provide a significant quantity of specialized military fuels over

decades.130 Tesoro entered into at least fifteen contracts with the DLA between 1983 and 2011 to

supply highly specialized military jet fuels, such as JP-4, JP-5, and JP-8.131 And BP entities

contracted with the DLA to provide approximately 1.5 billion gallons of specialized military fuels

for the DOD’s use in the past four years alone. Kelly Decl. Ex. 71, at 5. Since 2016, BP entities

entered into approximately 25 contracts to supply various military-specific fuels, such as JP-5, JP-

8, and F-76. DLA required that the fuels contain specialized additives, including fuel system icing

inhibitor (“FSII”), corrosion inhibitor/lubricity improver (“CI/LI”) and, for F-76 fuels, lubricity

improver additives (“LIA”). Id. Such additives are essential to support the high performance of

the military engines they fuel.

          155.    The DOD exerted significant control over Tesoro’s and the BP entities’ actions in

fulfilling these contracts, seeking to ensure that these unique fuels (1) ignite, but do not freeze, at

low temperatures from high altitudes; (2) rapidly dissipate accumulated static charge so as not to

produce sparks or fires during rapid refueling (such as on an aircraft carrier where such a fire

would be devastating); (3) efficiently combust to allow for longer flights on less fuel; and (4)

maintain the integrity of the fuel handling systems over a long period of time.132




130
      The contract examples in this section are only meant to be illustrative. These contract examples
      are by no means an exhaustive collection of the contracts that Defendants executed with the
      federal government to supply specialized military fuels during the relevant time period.
131
      The contracts were executed by various Tesoro subsidiaries, such as Tesoro Refining and
      Marketing Company and Tesoro Alaska Petroleum Company. For a list of the Tesoro contract
      numbers and dates, see Kelly Decl. Ex. 91.
132
      Kelly Decl. Ex. 72 § 1.2.2 (MIL-HDBK-510A); id. Ex. 73, tbl. 1, 2–9 (Air Force Wight
      Aeronautical Lab., Military Jet Fuels, 1944-1987, AFWAL-TR-87-2062 (Dec. 1987))
      [hereinafter “Air Force Lab, Military Jet Fuels”]; NREL, Investigations of Byproduct
      Application    to    Jet   Fuel,    NREL/SR-510-30611,   at     4–6    (Oct.   2001),
      https://www.nrel.gov/docs/fy02osti/30611.pdf.


                                                   92
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 97 of 127



          156.    To meet its unique operational needs, the DOD required that Tesoro and the BP

entities supply each fuel in accordance with highly specialized, DOD-mandated specifications. As

one would expect when dealing with highly specialized military equipment, these fuel contracts

are far more specialized and prescriptive than for fuel intended for consumer-type vehicles.

          157.    In particular, the specifications require express amounts of “military unique

additives that are required by military weapon systems,” such as SDA, FSII, and CI/LI.133 “[T]his

[additive] requirement is unique to military aircraft and engine designs,”134 and each additive

served a vital role in allowing the DOD to fulfill its mission safely and efficiently.

          158.    The DOD required Tesoro and the BP entities to use SDA, a conductivity improver

additive, to dissipate static charge created during military jet distribution and refueling. If the

charge is not dissipated, refueling could result (and has resulted) in a spark or fire, especially when

rapid refueling is necessary during combat with hot military engines.135

          159.    The DOD required Tesoro and the BP entities to use FSII to depress the freezing

point of military jet fuels. FSII ensures that the fuels’ natural water content does not freeze at low

temperatures encountered by military jets at high altitudes, which would result in slush or ice




133
      Kelly Decl. Ex. 92, at 5, 7, 10 (DLA, Detail Specifications, Turbine Fuels, Aviation Kerosene
      Types, NATO F-34(JP-8), NATO F-35, AND JP-8+100, MIL-DTL-83133E (April 1, 1999)).
      Tesoro Alaska Petroleum Company’s September 5, 2007 contract with DLA Defense Energy
      Supply Center to supply JP-8 required that Tesoro meet the specifications of MIL-DTL-
      83133E. See Kelly Decl. Ex. 91. Similarly, several of the BP entities’ DLA contracts to supply
      JP-8 required that the BP entities meet the specifications of MIL-DTL-83133J. Kelly Decl.
      Ex. 71, at 4; id. 75 (MIL-DTL-83133J specs).
134
      Id. at 10
135
      Kelly Decl. Ex. 72 § 1.4.1.2 (MIL-HDBK-510A); id. Ex. 73 at 28, 35 (Air Force Lab, Military
      Jet Fuels); Air Force Wright Aeronautical Laboratories, Effect of Corrosion Inhibitors on
      Conductivity of Avian Turbine Fuel, ARWAL-TR-85-2076, at 1 (“The Air Force and Navy
      have reported numerous incidents in the [1980s] solely related to electrostatic discharge.”),
      https://apps.dtic.mil/dtic/tr/fulltext/u2/b100948.pdf.


                                                  93
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 98 of 127



crystal formation causing blockages of fuel filters, pumps, or lines and could ultimately cause

engine flameout.136

         160.    The DOD required Tesoro and the BP entities to use CI/LI to (1) improve lubricity,

which reduces friction and ensures that the military engines do not seize during operation; and (2)

prevent corrosion in military fuel handling, transportation, and storage equipment, primarily

constructed of uncoated steel.137

         161.    In addition, the DOD specifications required Tesoro and the BP entities to conform

the fuels to specific chemical and physical requirements, such as enumerated ranges for

conductivity, heat of combustion, thermal stability, and freezing point, specifications which are

essential to performance of the military function.138 The specifications also required adherence to

specific testing methods for the various additives and chemical and physical requirements in

accordance with enumerated American Society for Testing and Materials (“ASTM”) standards,

such as ASTM D2624 for conductivity and ASTM D3241 for thermal stability.139



136
      Kelly Decl. Ex. 80 (Dep’t of Defense, FSII Specifications, MIL-DTL-85470B (June 1999));
      id. Ex. 72 § 1.4.1.1; id. Ex. 73, at 30, 41–44) (Air Force Lab, Military Jet Fuels); id. Ex. 93
      (Department of Army Technical Manual, Petroleum Handling Operations for Aviation Fuel,
      TM 10-1107 at 6 (Feb. 1960)) (“The jet aircraft is subject to wider and more rapid changes of
      temperature. . . . Consequently, any water present may freeze before it can reach the sumps of
      jet aircraft. When this happens, ice particles may clog the fuel screen and cause fuel
      starvation.”).
137
      Kelly Decl. Ex. 81 (Dep’t of Defense, Performance Specification, Inhibitor, Corrosion /
      Lubricity Improver Fuel Soluble, MIL-PRF-25017H); id. Ex. 72 § 1.4.1.3 (MIL-HDBK-
      510A); id. Ex. 73, at 28, 30, 38–39 (Air Force Lab, Military Jet Fuels); id. Ex. 82 (MIL-PRF-
      32490 (LIA) specs).
138
      Kelly Decl. Ex. 92, at 6 (MIL-DTL-83133E); id. Ex. 73, at 17–35 (Air Force Lab, Military Jet
      Fuels) (describing the necessity for specific physical and chemical requirements in military jet
      fuels); id. Exs. 74–77, 79 ((the JP-5 specs (MIL-DTL-5624W); the NATO-76 specs (MIL-
      DTL-16884N and -16884P); and Def Stan 091-91 (Jet A-1) Issue 9 specs)).
139
      Kelly Decl. Ex. 92, at f76 (MIL-DTL-83133E); see also id. Ex. 78 (ASTM D1655-20 Jet A
      specs).


                                                  94
          Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 99 of 127



         162.   If the fuels did not conform to the exact specifications, the DOD exerted control

over Tesoro and the BP entities by requiring them to either repair or replace the products at no

increase in contract price.

         163.   The DOD’s detailed specifications for the makeup of the military jet fuels and “the

compulsion to provide the product to the government’s specifications” demonstrate the necessary

“acted under” special relationship between Defendants and the government in each of these

examples. See Baker, 962 F.3d at 943 (holding that the government’s detailed specifications for

the makeup of materials and the compulsion to provide the product to the government’s

specifications demonstrated the necessary “acted under” relationship to support federal officer

removal). These specialized jet fuels are designed specifically to assist the military in fulfilling its

unique and essential missions and thus fall into the category of specialized military products that

support federal officer jurisdiction, see Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387

(5th Cir. 1998); Baker, 962 F.3d at 943, and not the category of heavily regulated civilian products

such as those described by the Supreme Court in Watson.

                i.     Defendants Acted Under Federal Officers By Constructing Pipelines
                       For Oil Transportation

         164.   Defendants also acted under the federal government as agents in constructing and

operating pipelines transporting oil for war. During World War II, oil transportation by tankers

“experienced major disruption as a result of attacks by German submarines.”140

         165.   “To [e]nsure adequate supplies of petroleum through the east during the late World

War II, the Government caused to be constructed, between the Texas oilfield and the Atlantic

seaboard, two large pipelines, commonly known as the ‘Big Inch’ and the ‘Little Big Inch,’



140
      Kelly Decl. Ex. 94, at 3 (National Park Service, Historic American Engineering Record No.
      TX-76, War Emergency Pipeline (Inch Lines) Inch Lines Historic District (1968)).


                                                  95
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 100 of 127



respectively” (together, the “Inch Lines”). Schmitt v. War Emergency Pipelines, Inc., 175 F.2d

335, 335 (8th Cir. 1949) (“WEP II”). War Emergency Pipelines, Inc. (“WEP”), “a Delaware

corporation created by eleven of the major oil companies,” including predecessors or affiliates of

Defendants,141 constructed and operated the Inch Lines “under contracts” and “as agent” for the

federal government. WEP II, 175 F. 2d at 335; Schmitt v. War Emergency Pipelines, Inc., 72 F.

Supp. 156, 157 (E.D. Ark. 1947) (“WEP I”).142

         166.    Federal officers exerted operational control over the Inch Pipelines and Defendants’

affiliates. WEP operated wholly on capital from the government, and “received no fee or profit.”

See, e.g., WEP I, 72 F. Supp. at 157; WEP II, 175 F.2d at 336. The government also required

approval and set the salaries of all personnel that WEP employed. See WEP II, 175 F.2d at 336.

                 After completion of the pipe lines, [WEP], in the name of, and acting
                 as agent for [the government], purchased petroleum or petroleum
                 products at the origins of the respective pipe lines, at OPA prices,
                 and as such agent delivered and sold the through-put at the
                 respective termini. The sales price was cost plus a sum specified by
                 Defense Supplies Corporation. The Petroleum Administration for
                 War issued directives to . . . [WEP], which, among other things,
                 designated from whom products should be purchased and to whom
                 they should be sold.

WEP I, 72 F. Supp. at 158.

         167.    Petroleum Directives 63 and 73 governed the Big Inch and Little Big Inch pipelines,


141
      The eleven companies that constituted WEP were Shell Oil Company, Inc., Standard Oil
      Company (New Jersey), The Texas Company, Gulf Refining Company, Pan American
      Petroleum & Transport Company, Cities Service Company, Atlantic Pipe Line Company,
      Sinclair Oil Corporation, Sun Pipe Line Company (Texas), Socony-Vacuum Oil Company,
      Inc. and Tidal Pipe Line Company. Several of these companies are predecessors or affiliates
      of current Defendants. See Kelly Decl. Ex. 116 (Certificate of Dissolution of War Emergency
      Pipelines, Inc. 1–2 (Aug. 28, 1947)); id. Ex. 46, at 108 (John W. Frey & H. Chandler Ide, A
      History of the Petroleum Administration for War: 1941-1945 (1946)).
142
      These decisions provide details of the construction contracts under which the government
      “delegat[ed] operating function to [WEP]” “by a document called ‘Agency Agreement.’” WEP
      I, 72 F. Supp. at 157.

                                                  96
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 101 of 127



respectively, and exerted substantial control over WEP, and thus Defendants. The government

required WEP to prepare and file “daily reports” and a monthly “forecast” regarding its operation

of the Inch Lines. The government had power to “direct such affirmative action as may be

necessary to accomplish the purposes” of the Inch Lines—namely, “relieving shortages” and

“augmenting supplies for offshore shipments” while replacing “tankers normally engaged in the

transportation of petroleum products from the United States Gulf Coast to the Atlantic ports” that

were “los[t] through enemy action.” The goal was to ensure “maximum operating capacity for the

prosecution of the war and most effective utilization of petroleum.”143 See Kelly Decl. Ex. 95, at

25–26 (Statement of W. Alton Jones, Chairman, Committee on Postwar Disposal of Pipe Lines,

Refineries, and Tankers, Hearings before the Special Committee Investigating Petroleum

Resources (Nov. 15, 1945)) (“Under wartime operation, the oil business operated under directives

of the Petroleum Administration for War. . . . [Oil companies] w[ere] ordered to divert oil and

deliver at the receiving terminals of the big lines sometimes by expensive means to keep these

lines running to capacity, and that was done in the interest of the war effort because we needed

every barrel of oil we could deliver to the East.”).

         168.   The government controlled all oil WEP moved through the pipelines on its

behalf.144 During their operation by WEP, the Inch Lines provided “life lines to the east,”

delivering “379,207,208 barrels of crude oil and refined products” and serving “military necessity”




143
      Utilization of War Emergency Pipeline, 8 Fed. Reg. 1068–69 (Jan. 20, 1943) (Petroleum
      Directive 63); War Emergency Petroleum Products Pipeline, 8 Fed. Reg. 13343 (Sept. 30,
      1943) (Petroleum Directive 73).
144
      8 Fed. Reg. at 1069, § (e)(4) (“No petroleum or petroleum products shall be transported
      through the facilities of the War Emergency Pipeline System except in pursuance of this
      Directive or amendments and supplements thereto.”); id. at 13343, § (d)(3) (same).

                                                 97
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 102 of 127



for “the cross-Atlantic fronts.”145 The Inch Lines “were built for a single purpose, to meet a great

war emergency. . . . [T]hey helped to win a war that would have taken much longer to win without

them.” Statement of Ralph K. Davies, Deputy Petroleum Administrator of War, S. Res. 96 at 11

(Nov. 28, 1945). Without Defendants as contractors and agents (via WEP), “the Government itself

would have had to perform” these essential wartime activities. Watson, 551 U.S. at 154.

         169.    At the advent of the Korean War in 1950, President Truman established the

Petroleum Administration for Defense (“PAD”) under authority of the Defense Production Act of

1950, Pub. L. No. 81–774 (“DPA”). The PAD issued production orders to Defendants and other

oil and gas companies, including to ensure adequate quantities of avgas for military use.146 As

Professor Wilson explains, the DPA “gave the U.S. government broad powers to direct industry

for national security purposes,” and “PAD directed oil companies to expand production during the

Korean War, for example, by calling on the industry to drill 80,000 wells inside the United States,

and more than 10,000 more wells abroad, in 1952.” Wilson Decl. ¶ 28.

         170.    The government also invoked the DPA immediately after the 1973 Oil Embargo to

address “immediate and critical” petroleum shortages by the military.147           Interior Priority

Regulation 2 authorized “directives” to ensure “normal supply of petroleum products required by

the Department of Defense” and provided companies that complied with immunity from “damages

or penalties.”148    The Interior Department subsequently “issued directives to 22 companies


145
      Kelly Decl. Ex. 46, at 104–05, 108.
146
      See Kelly Decl. Ex. 96 (Fourth Annual Report of the Activities of the Joint Committee on
      Defense Production, H. Rep. No. 84-1, at 122 (Jan. 5, 1955, 1st Sess.)). See also Exxon Mobil
      Corp., 2020 WL 5573048, at *15 (detailing the government’s use of the DPA “to force” the
      petroleum industry to “increase their production of wartime . . . petroleum products”).
147
      See Kelly Decl. Ex. 97 (Twenty-Fourth Annual Report of the Activities of the Joint Committee
      on Defense Production, S. Rep. No. 94-1, Pt. 1, at 442 (Jan. 17, 1975, 1st Sess.)).
148
      Petroleum Products Under Military Supply Contracts, 38 Fed. Reg. 30572 §§ 1, 3 (Nov. 6,


                                                 98
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 103 of 127



[including Defendants or their predecessors or subsidiaries149] to supply a total of 19.7 million

barrels of petroleum during the two-month period from November 1, 1973, through December 31,

1973, for use by the DOD.”150

         2.      Defendants’ Activities Are Related To Plaintiff’s Claims

         171.    Plaintiff’s claims are “for or relating to” acts Defendants performed under color of

federal office. To meet this prong, there need only be “a connection or association between the

act in question and the federal office.” Sawyer, 860 F.3d at 258; Def. Ass’n of Philadelphia, 790

F.3d at 471. The Removal Clarification Act of 2011 inserted the words “or relating to” into the

statute, which “broaden[ed] the universe of acts that enable Federal officers to remove to Federal

court.” Def. Ass’n of Philadelphia, 790 F.3d at 467 (quoting H.R. Rep. 112-17, at 6, 2011

U.S.C.C.A.N. 420, 425). But even before the Removal Clarification Act, a removing party was

required only to “‘demonstrate that the acts for which they [we]re being sued’ occurred at least in

part ‘because of what they were asked to do by the Government.’” Id. (quoting Isaacson v. Dow

Chemical Co., 517 F.3d 129, 137 (2d Cir. 2008)) (emphasis added). The Act, however, “broadened

federal officer removal to actions, not just causally connected, but alternatively connected or

associated, with acts under color of federal office.” Latiolais, 951 F.3d at 292; see also Baker,

962 F.3d at 943.



      1973).
149
      The companies included Amoco Oil Co., Exxon Co., U.S.A., Mobil Oil Corp., Marathon Oil
      Co., Standard Oil Co. of California, and Shell Oil Co. Kelly Decl. Ex. 98 (Naval Petroleum
      Reserve Numbered 1, Elk Hills, Calif.: Hearing Before the Subcommittee On National
      Stockpile and Naval Petroleum Reserve of the Committee on Armed Services on S.J. Res. 176,
      93d Cong. 73-74 (1st Sess. 1973)) (reprinting Department of Interior, Office of Oil and Gas,
      News Release: Companies Directed to Supply the Needs of Defense Department (Nov. 28,
      1973) (listing companies and quantities)). Kelly Decl. Ex. 99 (John W. Finney, Fuel is
      Diverted for the Military, N.Y. Times (Nov. 28, 1973) (reporting on directives)).
150
      See Kelly Decl. Ex. 99.


                                                  99
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 104 of 127



         172.    It is, therefore, not necessary “that the complained-of conduct itself was at the

behest of a federal agency”; rather, it is “sufficient” if Plaintiff’s “allegations are directed at the

relationship between the [Defendants] and the federal government” for at least some of the time

frame relevant to Plaintiff’s claims. Baker, 962 F.3d at 944–45; accord Def. Ass’n of Philadelphia,

790 F.3d at 470–71; Papp v. Fore-Kast Sales Co., 842 F.3d 805 (3d Cir. 2016). For instance, in

Baker, an analogous case, the federal officer removal statute applied where certain products that

allegedly contributed to plaintiff’s purported pollution-based harms had, at times, been “critical

wartime commodities” subject to “price controls,” detailed federal oversight, and mandatory

orders “setting aside” a portion of the defendants’ products for the government’s own use. Id. at

940–41, 945.151 Similarly, in Defender Association of Philadelphia, the “for or relating to”

element was satisfied even though the Federal Community Defender was not directed by the

government in the specific conduct at issue in the suit (representing defendants in state post-

conviction proceedings) because that conduct was “related to” acts that were done under federal

direction (representing defendants in federal habeas proceedings). 790 F.3d at 471–72.

         173.    Numerous federal activities are encompassed in Plaintiff’s Complaint and relate to

Plaintiff’s causes of action, especially when construed “in the light most favorable to the” existence

of federal jurisdiction, Def. Ass’n of Philadelphia, 790 F.3d at 471, 474, and giving Defendants

the “benefit of all reasonable inferences from the facts alleged,” Baker, 962 F.3d at 941, 945.

         174.    Plaintiff alleges that Defendants’ production and sale of oil and gas—which

necessarily include production and sales under the direction, supervision and control of federal



151
      See also Williams v. Todd Shipyards Corp., 154 F.3d 416, 1998 WL 526612, at *1, *6 (5th
      Cir. 1998) (per curiam) (federal officer removal was proper where the plaintiff was exposed to
      asbestos while working for the defendant, even though the defendant “did both commercial
      work for private parties” and worked under government contract on ships owned or operated
      by the federal government).


                                                 100
       Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 105 of 127



officers described above—led to the combustion of these oil and gas products, which led to the

release of greenhouse gases by end users—also including the federal government. Critically, the

oil and gas upon which Plaintiff bases its claims include the very same oil and gas that Defendants

extracted and produced under the direction, supervision, and control of the federal government.

Moreover, the federal government directed, supervised, and controlled Defendants’ production,

sale, and distribution of oil and gas to help it accomplish critical domestic and foreign policy

objectives.

       175.    Accordingly, Plaintiff seeks to hold Defendants liable for the very activities

Defendants performed in the implementation of federal policy initiatives under federal direction,

supervision, and control of federal officers. This is more than enough to satisfy the nexus element

of the federal officer removal statute, which requires only “a connection or association between

the act in question and the federal office.” Sawyer, 860 F.3d at 258; Def. Ass’n of Philadelphia,

790 F.3d at 474 (holding same). At a minimum, under Defendants’ reasonable theory of the case,

which the Court must credit in assessing whether the nexus element is satisfied, Acker, 527 U.S.

at 432; Def. Ass’n of Philadelphia, 790 F.3d at 474, a clear connection or association exists

between Defendants “acting under” federal officers by extracting and producing oil and gas

pursuant to federal contracts and specifications, and Plaintiff’s attempt to impose liability on

Defendants for that very same conduct. See also Leite, 759 F.3d at 1124 (“In assessing whether a

causal nexus exists, we credit the defendant’s theory of the case.”).

       176.    Plaintiff’s allegations regarding Defendants’ alleged misrepresentations and

“deception” do not change the analysis in any way. This is because, as explained above, Plaintiff’s

claims, as pleaded, depend on the premise that Defendants’ production of fossil fuels caused

Plaintiff’s alleged injuries. See, e.g., Compl. ¶ 259. Defendants have demonstrated that they acted




                                                101
       Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 106 of 127



under the direction, supervision and control of federal officers in producing oil and gas for decades,

and therefore this case is removable to federal court.

       177.    Similarly, Plaintiff’s attempt to disclaim “injuries arising on federal property and

those that arose from Defendants’ provision of fossil fuel products to the federal government” is

ineffective and cannot defeat removal.        Compl. ¶¶ 14, 240 n.263.        This disclaimer is a

transparent—and ineffective—attempt to artfully plead around removal. Courts consistently reject

attempts to frustrate federal removal with disclaimers where, as here, Defendants’ federal officer

defenses are still applicable to one or more of Plaintiff’s claims. See Rhodes v. MCIC, Inc., 210

F. Supp. 3d 778, 786 (D. Md. 2016) (“[Plaintiffs] have cited no authority that allows such language

to bar the assertion of the federal officer defense where it is otherwise applicable. . . . [T]hey are

clearly keeping in play a claim against Defendants who could legitimately assert the federal officer

defense.”); see also, e.g., Ballenger v. Agco Corp., 2007 WL 1813821, at *1 n.2, *4 (N.D. Cal.

June 22, 2007) (finding disclaimer ineffective where the plaintiff waived claims for exposure

committed at the direction of a federal officer but nonetheless sought relief for exposure aboard

Navy vessels). Moreover, the disclaimer is inappropriate in the present case, because, as the

Supreme Court has recognized, and Plaintiff acknowledges, greenhouse gases cannot be traced to

any particular source or any particular jurisdiction. See AEP, 564 U.S. at 422 (“Greenhouse gases

once emitted become well mixed in the atmosphere.”); see Compl. ¶ 260. Plaintiff’s claims are

thus based on global emissions that are impossible to trace to any particular source. Accordingly,

Plaintiff has no basis on which to carve out fuel extraction and production on federal lands and at

the direction of the federal government, or anywhere else for that matter.

       178.    For similar reasons, the Western District of Michigan recently rejected an attempt

by a group of plaintiffs to avoid federal officer removal that went even further than Plaintiff’s




                                                 102
       Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 107 of 127



disclaimer attempts here. Plaintiffs in Nessel v. Chemguard, Inc. alleged injuries caused by

environmental contamination from certain firefighting agents that were sold for both military and

civilian purposes. 2021 WL 744683, at *3 (W.D. Mich. Jan. 6, 2021). Plaintiffs attempted to

avoid removal with respect to civilian production and sales by filing two separate complaints—

one for injuries resulting from chemicals produced for the military, and one for the commercially

produced versions of those same agents. The court found that it had federal officer removal

jurisdiction over the commercial-only complaint because plaintiffs did not establish that injuries

from commercial chemicals and military chemicals “will be distinguishable.” Id. at *3. It

explained that despite plaintiffs “divid[ing] the two complaints,” “[t]he Court . . . will likely have

to engage in a detailed fact-finding process to determine whether the injuries . . . can be

distinguished” and that “right now, there is not clear evidence either way. It is entirely possible

that Plaintiffs’ injuries occurred from actions taken while Defendants were acting under color of

federal office.” Id. Plaintiff here does not even try to separate its claims and injuries into two

separate complaints—rather, it flatly asserts that its injuries are caused by the cumulative

production and combustion of all oil and gas production for decades. See, e.g., Compl. ¶ 4; see

also Nessel, 2021 WL 744683, at *3 (“Plaintiffs’ artful pleading does not obviate the facts on the

ground” demonstrating that “Defendants were at least plausibly acting under color of federal office

during the relevant timeframe.”).

       3.      Defendants Have Colorable Federal Defenses

       179.    Defendants intend to raise several meritorious federal defenses, including the

government-contractor defense, see Boyle v. United Techs. Corp., 487 U.S. 500 (1988); Maguire

v. Hughes Aircraft Corp., 912 F.2d 67, 70 (3d Cir. 1990); preemption, see Farina v. Nokia Inc.,

625 F.3d 97, 115 (3d Cir. 2010); federal immunity, see Campbell-Ewald v. Gomez, 136 S. Ct. 663

(2016); and others. Boyle is analogous. In Boyle, the Supreme Court applied a federal common-


                                                 103
       Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 108 of 127



law government contractor defense in a state-law product liability action because (1) the suit

involved a unique federal interest and (2) a state law holding government contractors liable for

design defects in military equipment would present a significant conflict with federal policy. 487

U.S. at 504–13. In addition, as the Court acknowledged in Campbell-Ewald, “[w]here the

Government’s ‘authority to carry out the project was validly conferred,’” a contractor “who simply

performed as the Government directed,” may be immune from liability. 577 U.S. at 167 (quoting

Yearsley v. W.A. Ross Const. Co., 309 U.S. 18, 21 (1940)). Here, Defendants produced oil and gas

at the direction of the federal government, and thus have a colorable argument that they are

immune from liability.

       180.    Plaintiff’s claims are also barred by the U.S. Constitution, including the Interstate

and Foreign Commerce Clause, U.S. Const. art. I, § 8, cl. 3, and Due Process Clauses, id. amends.

V & XIV, § 1, and the foreign affairs doctrine, see Pink, 315 U.S. at 230–31. Because the relief

Plaintiff seeks would have “the practical effect” of “control[ling] conduct beyond the boundaries

of [Maryland],” its claims are barred by the Commerce Clause, which “protects against

inconsistent legislation arising from the projection of one state regulatory regime into the

jurisdiction of another State.” Healy v. Beer Inst., 491 U.S. 324, 336–37 (1989). Similarly,

imposing such extraordinary extraterritorial liability on lawful, government-encouraged conduct

would constitute “a due process violation of the most basic sort.” Bordenkircher v. Hayes, 434

U.S. 357, 363 (1978).

       181.    The foreign affairs doctrine also precludes exercises of state law that would “impair

the effective exercise of the Nation’s foreign policy.” Garamendi, 539 U.S. at 419 (quoting

Zschernig v. Miller, 389 U.S. 429, 440 (1968)). This prohibition extends to state-law causes of

action. See Pink, 315 U.S. at 230–31 (“[S]tate law must yield when it is inconsistent with or




                                               104
       Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 109 of 127



impairs the policy or provisions of a treaty or of an international compact or agreement.”). As

explained above, Plaintiff’s claims would interfere with the U.S. government’s control of foreign

policy, now and prospectively, including governmental efforts to address climate change and the

allocation of costs through multilateral negotiations. See In re Assicurazioni Generali, S.P.A., 592

F.3d 113, 115, 119–20 (2d Cir. 2010). And, finally, to the extent Plaintiff’s claims target

Defendants’ statements, they are barred by the First Amendment. As the Supreme Court has held,

lobbying activity is protected from civil liability. See E. R.R. Presidents Conference v. Noerr

Motor Freight, Inc., 365 U.S. 127, 145 (1961); United Mine Workers of Am. v. Pennington, 381

U.S. 657, 671 (1965); see also Baltimore Scrap Corp. v. David J. Joseph Co., 81 F. Supp. 2d 602,

620 (D. Md. 2000), aff’d, 237 F.3d 394 (4th Cir. 2001) (“Noerr–Pennington immunity . . . applies

to . . . state common law claims.”). This is true even if “the campaign employs unethical and

deceptive methods.” Allied Tube & Conduit Corp. v. Indian Head, Inc., 486 U.S. 492, 499–500

(1988); see also New W., L.P. v. City of Joliet, 491 F.3d 717, 722 (7th Cir. 2007) (“[T]he holding

of Noerr is that lobbying is protected whether or not the lobbyist used deceit.”).

       182.    These and other federal defenses are more than colorable, and thus satisfy the test

for federal officer removal under the statute. See Willingham, 395 U.S. at 407 (defendant invoking

§ 1442(a)(1) “need not win his case before he can have it removed”). Accordingly, removal under

Section 1442 is proper.

VIII. THE ACTION IS REMOVABLE BECAUSE IT ARISES FROM ACTS ON
      MULTIPLE FEDERAL ENCLAVES

       183.    Plaintiff’s claims necessarily depend upon holding Defendants liable for their oil

and gas operations, and Defendants have produced and sold oil and gas on federal enclaves,

including military bases in Maryland and elsewhere. Despite Plaintiff’s purported disclaimers,

Compl. ¶¶ 14, 240 n.263, Plaintiff cannot differentiate between emissions occurring as a result of



                                                105
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 110 of 127



Defendants’ oil and gas operations on federal enclaves and those resulting from operations

elsewhere, see Compl. ¶ 260. The climate change phenomenon at the heart of Plaintiff’s claims

occurs as a result of global, cumulative emissions. In addition, Plaintiff challenges Defendants’

conduct in the District of Columbia, see, e.g., Compl. ¶¶ 106–20, 126–41, a federal enclave.

Further, Plaintiff’s attempt to disclaim injuries to federal property in the City of Annapolis,

including the Naval Academy, independently fails because those injuries are inseparable from

purported injuries to city property. The allegations in the Complaint therefore establish federal

enclave jurisdiction. See, e.g., Reed v. Fina Oil & Chem. Co., 995 F. Supp. 705, 713 (E.D. Tex.

1998).

         184.   This Court has original jurisdiction under the federal enclave doctrine.        The

Constitution authorizes Congress to “exercise exclusive legislation in all cases whatsoever” over

all places purchased with the consent of a state “for the erection of forts, magazines, arsenals,

dock-yards, and other needful buildings.” U.S. Const., art. I, § 8, cl. 17. “A suit based on events

occurring in a federal enclave . . . must necessarily arise under federal law and implicates federal

question jurisdiction under § 1331.” John Crane-Houdaille, 2012 WL 1197391, at *1.

         185.   The “key factor” in determining whether federal enclave jurisdiction exists “is the

location of the plaintiff’s injury or where the specific cause of action arose.” Sparling v. Doyle,

2014 WL 2448926, at *3 (W.D. Tex. May 30, 2014). The “[f]ailure to indicate the federal enclave

status and location of the exposure will not shield plaintiffs from the consequences” of “federal

enclave status.” Fung v. Abex Corp., 816 F. Supp. 569, 571 (N.D. Cal. 1992). Federal jurisdiction

is available if “some” of the events or damages alleged in the complaint occurred on a federal

enclave. See, e.g., Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1250 (9th Cir. 2006)

(finding defendant was permitted “to remove to federal court” because “some of [plaintiff’s]




                                                106
       Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 111 of 127



claims arose on federal enclaves”); Corley v. Long-Lewis, Inc., 688 F. Supp. 2d 1315, 1336 (N.D.

Ala. 2010) (holding jurisdiction will lie where at least “some of the events alleged . . . occurred on

a federal enclave”).

       186.    In targeting Defendants’ oil and gas operations, Plaintiff necessarily sweeps in

those activities that occur on military bases and other federal enclaves. See, e.g., Humble Pipe

Line Co. v. Waggonner, 376 U.S. 369, 372–74 (1964) (noting that the United States exercises

exclusive jurisdiction over certain oil and gas rights within Barksdale Air Force Base in

Louisiana); see also Miss. River Fuel Corp. v. Cocreham, 390 F.2d 34, 35 (5th Cir. 1968) (on

Barksdale Air Force Base, “the reduction of fugitive oil and gas to possession and ownership[]

takes place within the exclusive jurisdiction of the United States”).          Indeed, as of 2000,

approximately 14% of the National Wildlife Refuge System “had oil or gas activities on their

land,” and these activities were spread across 22 different states. U.S. Gov’t Accountability Off.,

GAO-02-64R, U.S. Fish & Wildlife Service: Information on Oil and Gas Activities in the National

Wildlife Refuge System 1 (Oct. 31, 2001), http://www.gao.gov/new.items/d0264r.pdf.

Furthermore, Chevron and its predecessor companies for many years engaged in production

activities on the Elk Hills Reserve—a strategic oil reserve maintained by the Naval Department—

pursuant to a joint operating agreement with the Navy. See supra Section VII.B.1.c.; Chevron

U.S.A. Inc. v. United States, 116 Fed. Cl. 292, 205 (2014).

       187.    In addition, the Complaint relies upon conduct occurring in the District of

Columbia, which is itself a federal enclave. See, e.g., Collier v. District of Columbia, 46 F. Supp.

3d 6, 20 n.8 (D.D.C. 2014); Hobson v. Hansen, 265 F. Supp. 902, 929 n.42 (D.D.C. 1967). Plaintiff

claims that the Defendants, including American Petroleum Institute—which Plaintiff concedes is

“incorporated in Washington, D.C.,” Compl. ¶ 36(a)—and certain industry trade associations




                                                 107
       Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 112 of 127



misled federal regulators and caused them to adopt policies that did not adequately curtail the

production and use of fossil fuels. Id. ¶¶ 106–20. This alleged lobbying activity, the misleading

of federal regulators, and the resulting “under-regulation” of fossil fuels, could only occur in the

District of Columbia, where the EPA, the Department of the Interior, the DOE, the Department of

Transportation, the Department of State, Congress, and other departments of the federal

government are located.

       188.    Moreover, Plaintiff complains that Defendants’ supposedly wrongful conduct

included their memberships in various “trade associations,” and providing funding to “think

tanks,” which allegedly had the effect of “evading regulation” of fossil fuel products by

“deceiving” policymakers about “the role of fossil fuel products in causing global warming.”

Compl. ¶¶ 108, 125–41. Similarly, the Complaint points to Defendants’ purported funding of

“lobbyist[s]” to influence legislation and legislative priorities. Id. Here, too, “some of the[]

locations” giving rise to Plaintiff’s claims “are federal enclaves,” further underscoring the presence

of federal jurisdiction. Bell v. Arvin Meritor, Inc., 2012 WL 1110001, at *2 (N.D. Cal. Apr. 2,

2012). As the Ninth Circuit has contemplated, free speech placed at issue in a federal enclave falls

under the jurisdiction of the federal courts. Jacobsen v. U.S. Postal Serv., 993 F.2d 649, 657 (9th

Cir. 1992) (observing that newspaper vendors were required to obtain permits pursuant to a federal

statute to sell newspapers in front of U.S. post office locations, which the court deemed to be

“within the federal enclave”). Because Plaintiff claims that Defendants’ speech within the federal

enclave of the District of Columbia was, among other alleged causes, a basis of its injury, and

because Plaintiff complains of damages allegedly occurring on federal enclaves, a state court is

not the appropriate forum to adjudicate the merits of this dispute.

       189.    Additionally or alternatively, the exercise of federal enclave jurisdiction is proper




                                                 108
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 113 of 127



because: (1) Plaintiff’s claims allegedly occurred on a federal enclave in Maryland, i.e., military

bases and reservations in Maryland that were acquired by declaration of taking, Presidential

executive order, purchase, or otherwise for military purposes; and (2) Plaintiff’s claims involve

substantial federal interests such that a federal question is presented.

         190.   At least one federal enclave, the Annapolis Area Naval Complex—which includes

the United States Naval Academy—is located in the City of Annapolis.152 The U.S. Naval

Academy is ranked first in the nation’s Top Public Schools per U.S. News and World Report, and

enrolls approximately 4,500 midshipmen, each of whom has their full tuition covered by the U.S.

Navy in exchange for going on to serve in the Navy or Marine Corps.153 The campus is over 330

acres,154 and includes both academic and physical training facilities, preparing thousands of naval

officers for service.155 Defendants, including CITGO Petroleum Corporation (“CITGO”), have

supplied oil and gas to the Annapolis Naval Complex. For example, CITGO has supplied gasoline

to a naval exchange gas station on the Complex. See Kelly Decl. Ex. 100. Moreover, the U.S.

Naval Academy maintains and operates several boilers and emergency generators that it has

conceded in its public filings with the State of Maryland produce “the following greenhouse gases

(GHGs) related to Clean Air Act requirements: carbon dioxide, methane, and nitrous oxide. These

GHGs originate from the combustion process occurring in the facility’s boilers, water heaters, and

internal combustion engines.” See Kelly Decl. Ex. 101.


152
      See U.S. Naval Academy Base Guide, https://www.military.com/base-guide/us-naval-
      academy#:~:text=US%20Naval%20Academy%20Base%20Guide,Annapolis%2C%20and%2
      0other%20tenant%20commands.
153
      See United States Naval Academy, https://www.usnews.com/best-colleges/united-states-
      naval-academy-2101/overall-rankings.
154
      See 2015 Navy Guide to Annapolis, https://issuu.com/etrident/docs/2015_navy_guide.
155
      See             U.S.             Naval             Academy,                Admissions,
      https://www.usna.edu/Admissions/Academics/index.php#fndtn-panel4-Physical.


                                                 109
        Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 114 of 127



       191.    While Plaintiff attempts to disclaim injury arising from acts occurring on federal

property, see Compl. ¶¶ 14, 240 n.263, emissions from the combustion of oil and gas sold or

consumed on federal enclaves cannot be “carved out” from contributing to climate change, see

AEP, 564 U.S. at 422; Kivalina I, 663 F. Supp. 2d at 880; Compl. ¶ 260, and thus there is no

rational way for Plaintiff to distinguish between the harms allegedly resulting from conduct on

federal enclaves and those allegedly resulting from conduct at any other location. As such, because

Plaintiff’s claims derive from conduct on or in federal enclaves, they do not belong in state court.

       192.    Further, Plaintiff cannot disclaim “injuries to federal property” in Annapolis where

those injuries are inseparable from alleged injuries to Annapolis property. See Compl. ¶¶ 14, 240

n.263. For example, Plaintiff alleges that flooding at one Annapolis landmark, City Dock, may

impact other “downtown commercial and surrounding residential areas” through storm drainage

systems. See id. ¶ 238(a). But Plaintiff does not state—nor could it—that the Naval Academy is

any less connected to “downtown commercial and surrounding residential areas” than City Dock

is. In fact, Plaintiff supports its allegations of increased flooding to the City by relying on a report

focused, in relevant part, almost exclusively on purported injuries to the Naval Academy. See id.

¶ 238(a) n.239 (citing Military Experts Panel Report: Sea Level Rise and the U.S. Military’s

Mission, Ctr. For Climate & Security (Feb. 2018), https://climateandsecurity.org/wp-

content/uploads/2018/02/military-expert-panel-report_sea-level-rise-and-the-us-militarys-

mission_2nd-edition_02_2018.pdf). Plaintiff further ignores the fact that any of the City’s

mitigation plans and efforts will necessarily impact, and must necessarily involve, parallel

mitigation plans and efforts at the Naval Academy. See id. ¶ 240. Plaintiff’s alleged injuries

therefore necessarily encompass injuries to the Naval Academy, which constitute an independent

basis for federal enclave jurisdiction.




                                                 110
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 115 of 127



         193.    Because Plaintiff’s claims derive from conduct on or in federal enclaves, and from

injuries to federal enclaves, they do not belong in state court.

IX.      PLAINTIFF’S CONCEALMENT ALLEGATIONS ARE IRRELEVANT AND
         BASED ON DEMONSTRABLY FALSE PREMISES

         194.    This action—which necessarily implicates the production, sale, and use of oil and

gas—belongs in federal court for the reasons discussed above.             Plaintiff’s allegations of

Defendants’ supposed “concealment” and “misrepresentations” do not change the jurisdictional

analysis and should be recognized for what they are:           a strained attempt to evade federal

jurisdiction.

         195.    Faced with federal precedent foreclosing it from pursuing the precise type of

policy-making relief it seeks,156 Plaintiff has labeled its claims as sounding in state common law

under a theory purportedly focused on concealment and misrepresentation. But Plaintiff’s claims

do not and cannot rest solely on alleged misrepresentations; they instead rise and fall on a chain of

causation linking all of Defendants’ production and sale of oil and gas to global climate change

and the allegedly resulting harms for which Plaintiff seeks relief. Production and consumption are

critical links in Plaintiff’s causal chain:            Plaintiff claims that Defendants’ alleged

misrepresentations led to sustained or increased demand, production, and consumption of oil and

gas, which led to increased emissions, which led to global climate change, causing Plaintiff’s

alleged injuries. Plaintiff itself places production of oil and gas in the (tenuous) causal chain

between Defendants’ alleged misrepresentations and Plaintiff’s alleged harm. And, as explained

above, Plaintiff seeks sweeping relief—including compensatory damages and abatement—based

not only on Defendants’ alleged misrepresentations, but also on global production and



156
      See, e.g., AEP, 564 U.S. at 421–22; Native Village of Kivalina v. ExxonMobil Corp., 696 F.3d
      849, 855–58 (9th Cir. 2012); Standard Oil, 332 U.S. at 305–06.


                                                 111
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 116 of 127



consumption of oil and gas over several decades.

         196.   Moreover, Plaintiff’s concealment and misrepresentation allegations ignore the

vast public record establishing that the risks of climate change, including its potential impacts on

Maryland, have been discussed publicly since at least the 1950s. The world has known for many

decades that the combustion of fossil fuels releases greenhouse gases into the atmosphere, which

may contribute to global warming and climate change. Scientists have publicly described these

effects since the nineteenth century. In 1896, Svante Arrhenius reported that “if the quantity of

carbonic acid increases in geometric progression, the augmentation of the temperature will

increase nearly in arithmetic progression.”157 Similarly, in 1938, G.S. Callendar observed that “the

increase in mean temperature, due to the artificial production of carbon dioxide, is estimated to be

at the rate of 0.003°C per year at the present time.”158

         197.   And there is no dispute that, to this day, the federal government, and many state

governments, continue to encourage oil and gas production despite being well aware of the

potential effects it may have on global climate change—for the national economic and security

reasons that President Obama and others have explained. See Juliana, 947 F.3d at 1164 (“A

substantial evidentiary record documents that the federal government has long promoted fossil fuel

use despite knowing that it can cause catastrophic climate change.”).

         198.   By the early 1950s, the potential link between fossil fuel use and climate change

had been reported in the media. In 1953, popular media publications, including the New York




157
      Svante Arrhenius, On the Influence of Carbonic Acid in the Air upon the Temperature of the
      Ground, 41 Philosophical Magazine and Journal of Science 237, 267 (1896),
      https://www.rsc.org/images/Arrhenius1896_tcm18-173546.pdf.
158
      Kelly Decl. Ex. 102 at 223 (G.S. Callendar, The Artificial Production of Carbon Dioxide and
      Its Influence on Temperature, 64 Q.J. Royal Meteorological Soc’y 199 (1938)).


                                                 112
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 117 of 127



Times, The Washington Post, Time Magazine, and Popular Mechanics, as well as Maryland’s

Evening Sun, reported research concluding that “Earth’s ground temperature is rising 1½ degrees

a century as a result of carbon dioxide discharged from the burning of about 2,000,000,000 tons

of coal and oil yearly.”159

         199.   National and Maryland newspapers similarly reported the potential risks of sea

level rise from global warming as early as the 1950s and 60s. In 1957, a front-page article in The

Washington Post titled “Teller Sees World-Flooding Peril Due to Industrial Overheating” reported

that prominent nuclear physicist Edward Teller had noted that “increase[s] in carbon dioxide [are]

the result of the ever mounting uses of fuel energy such as coal, oil and derivatives during the

industrial age” and, as a result, “the ice caps on the poles will begin to melt and the amount of

water on the earth will increase . . . [and] ‘[s]uch places as New York and Holland would be

inundated.’”160 This was two years before Teller’s speech to API, which is referenced in the

complaint. Compl. ¶ 66. That same year, The Baltimore Sun published an article titled “40-Foot

Ocean Rise Foreseen,” which said “the melting of the ice caps is being speeded [up] by man’s

‘tremendous use’ of oil and gas.”161

         200.   The potential impact of climate change was a frequent topic in newspaper articles

in the decades that followed. Searches for “greenhouse effect,” “global warming,” or “climate




159
      Kelly Decl. Ex. 117 (Popular Mechanics, Growing Blanket of Carbon Dioxide Raises Earth’s
      Temperature (August 1953)); see also id. Ex. 30 (W.K., How Industry May Change Climate,
      N.Y. Times (May 24, 1953)); id. Ex. 103 (Time Magazine, Invisible Blanket (May 25, 1953));
      id. Ex. 104 (Wash. Post, Industrial Gases Warming Up Earth, Physicist Notes Here (May 5,
      1953)); id. Ex. 105 (Evening Sun, Baltimore, Smoke Raising Temperature: J.H.U. Man (May
      4, 1953)).
160
      Kelly Decl. Ex. 106 (Wash. Post, at A1 (Dec. 8, 1957) (emphases added) (internal quotation
      marks omitted)).
161
      Kelly Decl. Ex. 107 (The Baltimore Sun, 40-Foot Ocean Rise Foreseen (Apr. 7, 1957)).


                                               113
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 118 of 127



change” in the Newspapers.com archives for Maryland papers between 1957 and 2000 alone

identify more than 21,000 results.      The same search in all U.S. newspapers covered by

Newspapers.com between 1957 and 2000 yields more than 350,000 matches. Scientific journals

published an exponentially growing volume of articles addressing climate change, with one

researcher identifying more than 222,000 published scientific articles about climate change from

1980 to 2014 alone.162 Plaintiff’s assertions that Defendants somehow deceived or concealed the

relationship between greenhouse gas emissions and climate change are belied by this exceptionally

long, substantial, and robust public discussion for more than 60 years.

         201.   Plaintiff’s allegations are further undermined by the undisputed fact that the U.S.

government was well aware of the potential link between fossil fuel use and global climate since

at least the 1950s and, notwithstanding such knowledge, made the policy decisions to not only

actively encourage and promote production of domestic oil and gas but to continue to mandate,

direct, and control their production. Testimony before Congress in 1956 revealed that “[b]ased on

figures given out by the United Nations . . . by the year 2010, we will have added something like

70 percent of the present atmospheric carbon dioxide to the atmosphere. This is an enormous

quantity. . . . [I]t may, in fact, cause a remarkable change in climate.”163 Also in 1956, a study

funded by the Office of Naval Research found that “[t]he extra CO2 released into the atmosphere

by industrial processes and other human activities may have caused the temperature rise during

the present century” and predicted “that this warming trend will continue, at least for several




162
      Robin Haunschild, Lutz Bornmann & Werner Marx, Climate Change Research in View of
      Bibliometrics, PLOS ONE, July 2016.
163
      Kelly Decl. Ex. 108 (Second Supplemental Appropriation Bill: Hearing on H. Doc. 330 Before
      the Subcommittees of the Committee on Appropriations, 84th Cong. 472–73 (1956))
      (emphasis added).

                                                114
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 119 of 127



centuries.”164

         202.    In 1965—more than 20 years before Plaintiff alleges Defendants began their

purported campaign of deception—President Lyndon B. Johnson proclaimed to Congress that

“[t]his generation has altered the composition of the atmosphere on a global scale through

radioactive materials and a steady increase in carbon dioxide from the burning of fossil fuels,”165

and the President’s Science Advisory Committee explained: “By the year 2000 the increase in

atmospheric CO2 will be close to 25%. This may be sufficient to produce measurable and perhaps

marked changes in climate, and will almost certainly cause significant changes in the temperature

and other properties of the stratosphere.”166

         203.    President Nixon’s administration also recognized and understood the potential

impacts of climate change, even as it worked assiduously to increase oil and gas production from

federal lands. As former Harvard professor and future U.S. Senator Daniel Patrick Moynihan put

it at the time: “It is now pretty clearly agreed that the CO2 content will rise 25% by 2000. This

could increase the average temperature near the earth’s surface by 7 degrees Fahrenheit. This in

turn could raise the level of the sea by 10 feet. Goodbye New York. Goodbye Washington, for that

matter.”167



164
      Gilbert N. Plass, The Carbon Dioxide Theory of Climatic Change, 8 Tellus 140 (1956),
      http://nsdl.library.cornell.edu/websites/wiki/index.php/PALE_ClassicArticles/archives/classi
      c_articles/issue1_global_warming/n7._Plass__1956corrected.pdf (emphasis added).
165
      Special Message to the Congress Transmitting Report on the National Wilderness Preservation
      System, 1 Pub. Papers 161 (Feb. 8, 1965), http://www.lbjlibrary.net/collections/selected-
      speeches/1965/02-08-1965.html (emphasis added).
166
      Envtl. Pollution Panel, President’s Sci. Advisory Comm., Restoring the Quality of Our
      Environment: Report of the Environmental Pollution Panel 9 (1965),
      https://hdl.handle.net/2027/uc1.b4315678 (emphasis added).
167
      Kelly Decl. Ex. 109 (Memorandum from Daniel P. Moynihan for John Ehrlichman (Sept. 17,
      1969)) (emphasis added).


                                                115
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 120 of 127



         204.    So too did the Carter Administration: A report requested by the Director of the

Office of Science and Technology Policy concluded that “[w]e now have incontrovertible evidence

that the atmosphere is indeed changing and that we ourselves contribute to that change.

Atmospheric concentrations of carbon dioxide are steadily increasing, and these changes are

linked with man’s use of fossil fuels and exploitation of the land.”168 The report also found that as

“[c]arbon dioxide continues to increase, the study group finds no reason to doubt that climate

change will result and no reason to believe that these changes will be negligible.”169

         205.    The federal government’s understanding of, and warnings about, the potential link

between fossil fuel use and global climate change continued into the Reagan administration and

beyond. For example, a 1983 EPA report concluded that “[e]vidence continues to accumulate that

increases in atmospheric carbon dioxide (CO2) and other ‘greenhouse’ gases will substantially

raise global temperature” and that its findings “support the conclusion that a global greenhouse

warming is neither trivial nor just a long-term problem” and “call for an expeditious response.”170

A 1983 report from the Carbon Dioxide Assessment Committee concluded that the “increase [in




168
      Climate Research Board, Carbon Dioxide and Climate: A Scientific Assessment (July 23–27,
      1979), https://www.bnl.gov/envsci/schwartz/charney_report1979.pdf (emphases added).
169
      U.S. Envtl. Prot. Agency, Can We Delay A Greenhouse Warming? (1983) (emphasis added).
      Additionally, in 1980, The Global 2000 Report was published and a Congressional Hearing
      Before the Congressional Subcommittee on International Economics of the Joint Economic
      Committee was held to discuss the report. The Report found that “[r]ising CO2 concentrations
      are of concern because of their potential for causing a warming of the earth. Scientific opinion
      differs on the possible consequences, but a widely held view was that highly disruptive effects
      on world agriculture could occur before the middle of the twenty-first century.” The Global
      2000 Report: Hearing Before the Subcommittee on International Economics of the Joint
      Economic             Committee,             96th           Cong.           36            (1980),
      https://www.jec.senate.gov/reports/96th%20Congress/The%20Global%202000%20Report%
      20(998).pdf.
170
      Can We Delay A Greenhouse Warming?, supra note 169 (emphases added).


                                                  116
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 121 of 127



atmospheric CO2] is primarily attributable to burning of coal, oil, and gas.”171 And in 1988, James

Hansen of NASA testified before the Senate—which, according to the Complaint, received

“coverage on the front-page of The New York Times” (Compl. ¶ 108(a))—that “[g]lobal warming

has reached a level such that we can ascribe with a high degree of confidence a cause and effect

relationship between the greenhouse effect and the observed warming.”172 The Baltimore Sun also

featured similar coverage of that testimony.173

         206.    Plaintiff’s claim that Defendants had exclusive, unique, early, or superior

knowledge about the potential link between fossil fuel use, greenhouse gas emissions, and climate

change is demonstrably false. The vast public record of media articles, scientific journals, and

government reports over the course of the past fifty-plus years makes clear that any claim of

“concealment”—actionable or otherwise—is absurd.

         207.    To be clear, this long history of public knowledge and discussion about the risk of

global warming from carbon dioxide emissions does not mean, as Plaintiff suggests, that there was

no scientific debate about the causes and potential impacts of climate change. For example, the

IPCC, “a scientific panel dedicated to providing the world’s governments with an objective,

scientific analysis of climate change and its environmental, political, and economic impacts,”

Compl. ¶ 108(c), concluded in 1990 that there was insufficient data to determine that observed

warming trends were due to human activities: “Thus, it is not possible at this time to attribute all




171
      Bd. on Atmospheric Scis. And Climate, Comm’n on Physical Scis., Mathematics, and Res.,
      Nat’l        Rsch.        Council,       Changing        Climate        1      (1983),
      https://download.nap.edu/cart/download.cgi?record_id=18714 (emphasis added).
172
      Greenhouse Effect and Global Climate Change: Hearing Before the Committee on Energy and
      Natural Resources, 134th Cong. 39 (1988) (testimony of Dr. James Hansen),
      https://www.sealevel.info/Hansen.0623-1988_oral.pdf (emphasis added).
173
      Kelly Decl. Ex. 110 (The Baltimore Sun, Greenhouse effect cited for hot ’88 (June 24, 1988)).


                                                  117
            Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 122 of 127



or even a large part of the observed global warming to the enhanced greenhouse effect on the basis

of observational data currently available.”174 The IPCC further noted that “[t]here are many

uncertainties in our predictions particularly with regard to the timing, magnitude and regional

patterns of climate change due to our incomplete understanding” of various issues, like the sources

of greenhouse gases, clouds, oceans and polar ice sheets.175 By 1995, the IPCC still had not

concluded with certainty that there was a human influence on climate: “Our ability to quantify the

human influence on global climate is currently limited because the expected signal is still emerging

from the noise of natural variability, and because there are uncertainties in key factors.”176

Ultimately, the IPCC could only conclude that “the balance of evidence suggests” that there is a

human influence on climate.177

            208.   It was not until 2001 that the IPCC stated that new evidence indicated that human

activity was “likely” (meaning 66–90% probability) responsible for “most” of the warming

observed: “There is new and stronger evidence that most of the warming observed over the last

50 years is attributable to human activities.”178 Even that caveated conclusion was questioned by

the National Academies of Science, however, which cautioned that the conclusions in the IPCC’s

2001 report should not be overstated: “Climate projections will always be far from perfect.

Confidence limits and probabilistic information, with their basis, should always be considered as

an integral part of the information that climate scientists provide to policy and decision makers.

Without them, the IPCC [2001 report] could give an impression that the science of global warming



174
      Kelly Decl. Ex. 111, at 254 (IPCC (1990)).
175
      Id. at xii (IPCC (1990)).
176
      Kelly Decl. Ex. 112, at 22 (IPCC (1995)).
177
      Id.
178
      Kelly Decl. Ex. 113, at 10 (IPCC (2001)).


                                                   118
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 123 of 127



is ‘settled,’ even though many uncertainties still remain.”179

         209.   In a report to Congress in 1991 titled “U.S. Efforts to Address Global Climate

Change,” the U.S. Department of State and U.S. EPA, like the IPCC, recognized the risk of climate

change but noted that significant scientific uncertainties remained: “The possibility of global

climate change has become an issue of great concern in the international community and within

the United States. Much is unknown, however, about whether or not such changes have been

detected, when and how they might occur, or what can be done about it. . . . [M]any scientific and

economic uncertainties remain about possible climate change, its impacts, and societal responses.

Much remains to be known about the magnitude and extent of a possible climate change.”180 In

2002, even after the IPCC’s report noting the “likely” contribution of human activities to climate

change, EPA’s “Guide to Climate Change” noted: “The Earth’s surface is becoming warmer, and

evidence is mounting that human activities are likely contributing to the warming trend. Still,

uncertainties exist about exactly how much of the warming is due to human activities, whether

recent temperature trends are truly outside the range of natural climate variability, and the effect

that warming could have on our climate, lives, and habitat.”181 In short, the scientific and policy

debate about the causes, timing, impacts, and responses to climate change was occurring in

thousands of newspaper articles, scientific publications, and government reports. Plaintiff’s

assertions that Defendants concealed the truth and “embarked on a decades-long campaign” to




179
      Comm. on the Sci. of Climate Change, Div. of Earth & Life Studies, Nat’l Rsch. Council,
      Climate Change Science: An Analysis of Some Key Questions 22 (2001),
      https://www.nap.edu/catalog/10139/climate-change-science-an-analysis-of-some-key-
      questions.
180
      U.S. Envtl. Prot. Agency, U.S. Efforts to Address Global Climate Change 1-2 (1991),
      https://nepis.epa.gov/Exe/ZyPDF.cgi/9101OZWK.PDF?Dockey=9101OZWK.PDF.
181
      Kelly Decl. Ex. 5, at 2 (U.S. Envtl. Prot. Agency, EPA’s Guide to Climate Change (2002)).


                                                119
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 124 of 127



fabricate uncertainty ignore the vast public record and are plainly false. Compl. ¶ 110.

         210.    Yet, despite this public knowledge and the extensive public debate about the risks

of climate change, the consumption of oil and gas, including by the federal government and

Plaintiff itself, increased dramatically during this period. From 1960 to 2018, consumption of both

oil and gas in the United States more than doubled.182 Even from the 1990s, domestic consumption

of oil and gas has increased by 20% and 57%, respectively, through 2018.183 In 2018, the United

States consumed more energy than ever before, with fossil fuels accounting for 80% of this record-

breaking consumption.184

         211.    Given that the United States, and the world, has continued to rely on and use oil

and gas at ever-increasing rates, with full knowledge and understanding that such usage may

potentially have adverse climate impacts, there can be no real doubt that increased production and

consumption of oil and gas were not caused by Defendants’ alleged “concealment,” but by the

country’s—and the world’s—fundamental and vital need for energy.               In fact, the federal

government has reported that world energy consumption is expected to grow by 50% by 2050 and

will be focused in regions where strong economic growth is driving demand.185

         212.    For this reason, the federal government has continued to actively promote, mandate,

and direct domestic production of oil and gas, providing both incentives for and contracts with

Defendants to obtain these products in the national interest. In particular, the federal government


182
      U.S. Energy Info. Admin., State Energy Data System (SEDS), All Consumption Estimates –
      US (2018), https://www.eia.gov/state/seds/sep_use/total/pdf/use_US.pdf.
183
      Id.; see also U.S. Energy Info. Admin., Today in Energy (Apr. 16, 2019)
      https://www.eia.gov/todayinenergy/detail.php?id=39092.
184
      Hannah Ritchie & Max Roser, Fossil Fuels, Our                           World     in    Data,
      https://ourworldindata.org/fossil-fuels (last visited Oct. 7, 2020).
185
      See U.S. Energy Info. Admin., International Energy Outlook 2019, 24–26 (2019),
      https://www.eia.gov/outlooks/ieo/pdf/ieo2019.pdf.


                                                 120
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 125 of 127



has continued to encourage domestic production on the OCS because, in part, it has concluded that

even if this domestic source of oil and gas were cut off, consumers would simply obtain “oil and

gas from other sources,” including foreign sources, which would put our national security and

economy at risk and “leave a void in planning for national energy needs.”186 Indeed, the

environmental analysis required to reauthorize the OCS leasing program recognized the existence

of climate change but nonetheless concluded that relying on renewable energy sources at the

current time would be neither possible nor advantageous.187 Similarly, in 2001 the federal

government issued a report emphasizing the national interest in promoting domestic oil and gas

development and explained that “we must continue meeting the nation’s energy requirements by

the means available to us.”188 The report’s findings led to the Energy Policy Act of 2005, which

encouraged further exploration of the OCS and other onshore federal lands through contracts with

Defendants.189 And, as noted above, in 2010 President Obama recognized the need to balance



186
      U.S. Dep’t of Interior, Bureau of Ocean Energy Mgmt., OCS EIS/EA BOEM 2012-030, OCS
      Oil and Gas Leasing Program: 2012-2017 Final Programmatic Environmental Impact
      Statement,                      4-606,                     4-643                       (2012),
      https://www.boem.gov/sites/default/files/uploadedFiles/BOEM/Oil_and_Gas_Energy_Progra
      m/Leasing/Five_Year_Program/2012-2017_Five_Year_Program/2012-2017_Final_PEIS.pdf
      (projecting changes to domestic oil and gas supplies if OCS leases were halted); U.S. Dep’t of
      Interior, Bureau of Ocean Energy Mgmt., Record of Decision and Approval of the 2017-2022
      Outer Continental Shelf Oil and Gas Leasing Program, 82 Fed. Reg. 6643 (Jan. 17, 2017).
187
      U.S. Dep’t of Interior, Bureau of Ocean Energy Mgmt., OCS EIS/EA BOEM 2016-060, OCS
      Oil and Gas Leasing Program: 2017-2022 Final Programmatic Environmental Impact
      Statement, Vol. 1, at 1-11 (2016), https://www.boem.gov/sites/default/files/oil-and-gas-
      energy-program/Leasing/Five-Year-Program/2012-
      2017/BOEMOceanInfo/fpeis_volume1.pdf (“The development of renewable energy sources is
      strategically important, but the development of these resources in the foreseeable future does
      not fully or partially satisfy the purpose of and need for the Proposed Action [i.e., meeting the
      nation’s current energy demand].”).
188
      U.S. Nat’l Energy Policy Dev. Grp., Reliable, Affordable, and Environmentally Sound Energy
      for America’s Future, 1–13 (2001), https://www.nrc.gov/docs/ML0428/ML042800056.pdf.
189
      Energy Policy Act of 2005, Pub. L. No. 109-58, § 357(a)(2)(B), 119 Stat. 594 (2005).


                                                  121
         Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 126 of 127



production with alternative sources of energy, and expanded the offshore leasing program. See

supra note 3.

X.       THIS COURT HAS JURISDICTION AND REMOVAL IS PROPER

         213.    Based on the allegations in the Complaint, this Court has original jurisdiction over

this action under 28 U.S.C. §§ 1331, 1442, 1367(a), as well as 43 U.S.C. § 1349(b). Accordingly,

removal of this action is proper under 28 U.S.C. §§ 1441(a) and 1446.

         214.    The United States District Court for the District of Maryland is the appropriate

venue for removal pursuant to 28 U.S.C. § 1441(a) because it embraces the place where Plaintiff

originally filed this case, in the Circuit Court for the County of Anne Arundel. See 28 U.S.C.

§ 1441(a).

         215.    All defendants that have been properly joined and served have consented to the

removal of the action, see Kelly Decl. ¶ 2, and there is no requirement that any party not properly

joined and served consent. See 28 U.S.C. § 1446(b)(2)(A) (requiring consent only from “all

defendants who have been properly joined and served”); HBCU Pro Football, LLC v. New Vision

Sports Properties, LLC, 2010 WL 2813459, at *2 (D. Md. July 14, 2010) (“Defendants . . . who

are unserved when the removal petition is filed need not join it.”) (quoting Getty Oil Corp. v. Ins.

Co. of N. America, 841 F.2d 1254, 1262 n.9. (4th Cir. 1988) (alterations in original)).190 Copies

of all process, pleadings, and orders from the state-court action being removed to this Court that

are in the possession of the Chevron Parties are attached hereto as Exhibit 1 to the Kelly

Declaration. Pursuant to 28 U.S.C. § 1446(a), this constitutes “a copy of all process, pleadings,




190
      In addition, the consent of all defendants is not required for federal officer removal under 28
      U.S.C. § 1442. See Durham, 445 F.3d at 1253 (“Whereas all defendants must consent to
      removal under section 1441, . . . a federal officer or agency defendant can unilaterally remove
      a case under section 1442.”) (citation omitted).


                                                 122
       Case 1:21-cv-00772-SAG Document 1 Filed 03/25/21 Page 127 of 127



and orders” received by the Chevron Parties in the action. Upon filing this Notice of Removal,

Defendants will furnish written notice to Plaintiff’s counsel, and will file and serve a copy of this

Notice with the Clerk of the Circuit Court for Anne Arundel County, pursuant to 28 U.S.C.

§ 1446(d).

       216.    Accordingly, Defendants remove to this Court the above action pending against

them in the Circuit Court for Anne Arundel County.



                                              Respectfully submitted,

DATED: March 25, 2021                         BAKER, DONELSON, BEARMAN,
                                              CALDWELL & BERKOWITZ, PC

                                              /s/ Tonya Kelly Cronin
                                              Tonya Kelly Cronin (Bar No. 27166)
                                              Alison C. Schurick (Bar No. 19770)
                                              Kyle S. Kushner (Bar No. 20305)
                                              100 Light Street, 19th Floor
                                              Baltimore, MD 21202
                                              Telephone: (410) 862-1049
                                              Facsimile: (410) 547-0699
                                              Email: tykelly@bakerdonelson.com
                                              Email: aschurick@bakerdonelson.com
                                              Email: kskushner@bakerdonelson.com

                                              Attorneys for Defendants Chevron Corporation and
                                              Chevron U.S.A. Inc.




                                                123
